Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 1 of 132




                      EXHIBIT A
       Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 2 of 132



   NOTICE OF INTENT TO POST A RULE OF THE STATE ELECTIONS BOARD,
   CHAPTER 183-1-6-.02 (6) And 183-1-6-.02 (7) And RULES OF STATE ELECTION
                BOARD AND NOTICE OF PUBLIC HEARING.

TO ALL INTERESTED PERSONS AND PARTIES:

Notice is hereby given that pursuant to the authority set forth below, the Georgia State Election
Board, (hereinafter “SEB”) proposes to post an SEB rule, Rule 183-1-6-.02 (6) and Rule 183-1-6-
.02 (7) Rules for Voter Registration by Private Entities (hereinafter “proposed rule”).

This notice, together with an exact copy of the proposed new rule and a synopsis of the proposed
rule, is being distributed to all persons who have requested, in writing, that they be placed on a
distribution list. A copy of this notice, an exact copy of the proposed rule amendment, and a
synopsis of the proposed rule amendment may be reviewed during normal business hours of 8:00
a.m. to 5:00 p.m. Monday through Friday, except official state holidays, at the Office of the
Secretary of State, Elections Division, 2 Martin Luther King Jr. Drive, S.E., 8th Floor West Tower,
Atlanta, Georgia 30334. These documents will also be available for review on the State Election
Board’s web page at https://sos.ga.gov/index.php/elections/state_election_board. Copies may also
be requested by contacting the Elections Division at 404-656-2871.

To provide the public an opportunity to comment upon and provide input into the proposed rule
amendment, a public hearing will be held on:
To provide the public an opportunity to comment upon and provide input into the proposed rule
amendment, a public hearing will be held on:

                                        January 22, 2020
                                            9:00 a.m.
                                 2 Martin Luther King Jr. Dr. SE
                                    18th Floor, West Tower
                                           Room 1816
                                       Atlanta, GA 30334

At the public hearing anyone may present data, make a statement, comment or offer a viewpoint
or argument whether orally or in writing. Oral statements should be concise and will be limited to
3 minutes per person. Additional comments should be presented in writing. Lengthy statements
or statements of a considerable technical or economic nature, as well as previously recorded
messages, must be submitted for the official record on or before January 13, 2020 to the address
below. Written comments must be received on or before January 13, 2020 and be addressed to
Jasmine Shannon by mail to Office of the Secretary of State, Elections Division, 2 Martin Luther
King Jr. Drive, S.E., 8th Floor West Tower, Atlanta, Georgia 30334or by email to
jshannon@sos.ga.gov.

The State Election Board will consider the proposed rule at a meeting scheduled to begin at 9:00
a.m. on January 22, 2020 at 2 MLK Jr. Dr. SE, 18th Floor, West Tower, Room 1816, Atlanta,
Georgia 30334.



                                            Page 1 of 7
       Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 3 of 132



This notice is given in compliance with O.C.G.A. §50-13-4.

This 19th day of December, 2019.




                                                   __________________________________
                                                   Brad Raffensperger
                                                   Chairman, State Elections Board
Posted: December 19, 2019




                                          Page 2 of 7
       Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 4 of 132



               SYNOPSIS OF THE PROPOSED RULE OF THE
    STATE ELECTIONS BOARD, CHAPTER 183-1-, RULES OF STATE ELECTION
               BOARD, RULE 183-1-6-.02 (6) And 183-1-6-.02 (7)

Purpose: Intent and Purpose. These rules are promulgated pursuant to the authority granted to
the State Election Board by Georgia Laws 1984, p. 1430, (O.C.G.A. Section 21-2-215(f)) and by
Georgia Laws 1968, p. 862, (O.C.G.A. Section 21-2-31)). It is the intent and purpose of the rule
to establish reasonable, necessary, and uniform rules and regulations to carry out the
responsibilities of the State of Georgia with respect to the registration of voters in Georgia.

Main Features: The main features are to require third-party voter registration groups to inform
applicants that they are required to list their Georgia driver’s license or identification card
number on their voter registration application if they have one and prohibit third-party voter
registrations groups from telling applicants that they do not have to list their driver’s license
number if they have one, to instruct an applicant to contact their county board of registrars if they
have not received notification of the disposition of the application within two weeks of
submitting the application, and to limit the prohibition on voter registration activities in certain
places.



   DIFFERENCES BETWEEN THE EXISTING RULE AND THE PROPOSED
AMENDMENTS OF THE STATE ELECTION BOARD, RULES OF STATE ELECTION
            BOARD, RULE 183-1-6-.02 (6) And 183-1-6-.02 (7)

NOTE: Struck through text is proposed to be deleted. Underlined text is proposed to be added.

RULE 183-1-6-.02 (6)—Required Activities
(6) Required Activities. While engaging in organized voter registration activity within this state,
a private entity shall:

 (a) Advise each applicant that such applicant has the option to return his or her voter
     registration application personally to the appropriate board of registrars or to the
     Secretary of State or to permit the private entity to return it on the applicant's behalf;

 (b) Inform all applicants that they are not officially registered to vote until their eligibility has
     been determined by the appropriate board of registrars and that, if the applicant has not
     received notification of the disposition of the application within two three to four weeks
     of submitting the application, the applicant should contact the appropriate board of
     registrars to determine if such applicant's eligibility has been determined and the
     applicant's name entered on the official list of electors;




                                              Page 3 of 7
       Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 5 of 132




 (c) Inform all applicants that, if they are registering to vote for the first time in the
     jurisdiction by mail or through a private entity, they must present current and valid
     identification either when registering to vote by mail or through a private entity or when
     voting for the first time after registering to vote by mail or through a private entity;

 (d) Inform all applicants that they are required to:
       (1) List their Georgia driver’s license of Georgia state issued ID number if one has been
           issue;
       (2) List the last four digits of their social security number if the applicants have not been
           issued a Georgia driver’s license or Georgia state issued ID; and
       (3) Indicate on the form that they do not have a Georgia driver’s, Georgia state issued
           ID, or social security if none of the foregoing have been issued;

 (d e) Inform all Georgia applicants of the availability of an online registration status
 check and polling place locator service on the Secretary of State's website and
 encourage all applicants to access it in advance of a primary or election day to verify
 their registration status and correct polling place; and
 (e f) Inform all applicants of their right, under certain circumstances, to cast a
 provisional ballot in the event that their names do not appear on the official list of
 electors at the polls.
 For purposes of compliance with the notice provisions provided in this paragraph, it
 shall be sufficient for the private entity either to post such notices in a conspicuous
 location at any fixed registration site or to provide such notices in written form to the
 applicant in a brochure, flyer, or other similar manner at the time of application. The
 Secretary of State may design and make available to private entities an appropriate
 model form that includes all required notices pursuant to this paragraph.


RULE 183-1-6-.02 (7)—Prohibited Activities

(7) Prohibited Activities. While engaging in voter registration programs within Georgia, a
    private entity shall not:
      (a) Represent to any person that the private entity is a representative of the Secretary
          of State or a board of registrars authorized by law to receive voter registration
          applications in person;

      (b) Make any statement to an applicant or take any action that the private entity
          knows or reasonably should know would discourage a qualified applicant from
          registering to vote;



                                             Page 4 of 7
       Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 6 of 132




      (c) Refuse to accept and transmit a properly completed and contemporaneously dated
          voter registration application from any qualified individual;

      (d) Be inebriated or otherwise impaired by drugs, alcohol, or other substances;

      (e) Conduct voter registration activities at locations where the private entity knows
          that illegal or criminal activities are being conducted near the voter registration
          activities;

      (f) Accept a completed registration application from the applicant unless such
          application has been sealed by the application, without a signed acknowledgement
          from the applicant that the applicant willingly and knowingly provided the
          unsealed application to the private entity;

      (g) Copy a completed registration application without the express, written permission
          of the applicant;
      (h) Conduct voter registration activities in places where the primary purpose of that
     place is the sale and consumption alcoholic beverages are sold and consumed on the same
     premises; and;

       (i) Tell applicants that they did not have to their Georgia driver’s license or
     identification card number on the voter registration application if the applicant has been
     issued a Georgia driver’s license or identification card.

Authority: O.C.G.A. § 21-2-31

                           COPY OF THE PROPOSED NEW RULE

RULE 183-1-6-.02 (6)—Required Activities

(6) Required Activities. While engaging in organized voter registration activity within this state,
a private entity shall:

 (a) Advise each applicant that such applicant has the option to return his or her voter
     registration application personally to the appropriate board of registrars or to the
     Secretary of State or to permit the private entity to return it on the applicant's behalf;

 (b) Inform all applicants that they are not officially registered to vote until their eligibility has
     been determined by the appropriate board of registrars and that, if the applicant has not
     received notification of the disposition of the application within two weeks of submitting
     the application, the applicant should contact the appropriate board of registrars to




                                              Page 5 of 7
       Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 7 of 132




      determine if such applicant's eligibility has been determined and the applicant's name
      entered on the official list of electors;

 (c) Inform all applicants that, if they are registering to vote for the first time in the
     jurisdiction by mail or through a private entity, they must present current and valid
     identification either when registering to vote by mail or through a private entity or when
     voting for the first time after registering to vote by mail or through a private entity;

 (d) Inform all applicants that they are required to:
       (1) List their Georgia driver’s license of Georgia state issued ID number if one has been
           issue;
       (2) List the last four digits of their social security number if the applicants have not been
           issued a Georgia driver’s license or Georgia state issued ID; and
       (3) Indicate on the form that they do not have a Georgia driver’s, Georgia state issued
           ID, or social security if none of the foregoing have been issued;

 (e) Inform all Georgia applicants of the availability of an online registration status
 check and polling place locator service on the Secretary of State's website and
 encourage all applicants to access it in advance of a primary or election day to verify
 their registration status and correct polling place; and
 (f) Inform all applicants of their right, under certain circumstances, to cast a provisional
 ballot in the event that their names do not appear on the official list of electors at the
 polls.
 For purposes of compliance with the notice provisions provided in this paragraph, it
 shall be sufficient for the private entity either to post such notices in a conspicuous
 location at any fixed registration site or to provide such notices in written form to the
 applicant in a brochure, flyer, or other similar manner at the time of application. The
 Secretary of State may design and make available to private entities an appropriate
 model form that includes all required notices pursuant to this paragraph.


RULE 183-1-6-.02 (7)—Prohibited Activities

(7) Prohibited Activities. While engaging in voter registration programs within Georgia, a
    private entity shall not:

      (a) Represent to any person that the private entity is a representative of the Secretary
          of State or a board of registrars authorized by law to receive voter registration
          applications in person;


                                             Page 6 of 7
  Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 8 of 132




 (b) Make any statement to an applicant or take any action that the private entity
     knows or reasonably should know would discourage a qualified applicant from
     registering to vote;

 (c) Refuse to accept and transmit a properly completed and contemporaneously dated
     voter registration application from any qualified individual;

 (d) Be inebriated or otherwise impaired by drugs, alcohol, or other substances;

 (e) Conduct voter registration activities at locations where the private entity knows
     that illegal or criminal activities are being conducted near the voter registration
     activities;

 (f) Accept a completed registration application from the applicant unless such
     application has been sealed by the application, without a signed acknowledgement
     from the applicant that the applicant willingly and knowingly provided the
     unsealed application to the private entity;

 (g) Copy a completed registration application without the express, written permission
     of the applicant;

 (h) Conduct voter registration activities in places where the primary purpose of that
place is the sale and consumption alcoholic beverages; and
  (i) Tell applicants that they did not have to their Georgia driver’s license or
identification card number on the voter registration application if the applicant has been
issued a Georgia driver’s license or identification card.
Authority: O.C.G.A. §21-2-31




                                       Page 7 of 7
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 9 of 132



NOTICE OF INTENT TO POST A RULE OF THE STATE ELECTIONS BOARD,
CHAPTER 183-1-12, RULES OF STATE ELECTION BOARD, RULE 183-1-12-.01
    THROUGH 183-1-12-.19 VOTING MACHINES – VOTE RECORDERS
                 AND NOTICE OF PUBLIC HEARING.

TO ALL INTERESTED PERSONS AND PARTIES:

Notice is hereby given that pursuant to the authority set forth below, the Georgia State
Election Board, (hereinafter “SEB”) proposes to post SEB rule, Rule 183-1-12-.01 through
183-1-12-.19 Voting Machines – Vote Recorders (hereinafter “proposed rule”).

This notice, together with an exact copy of the proposed new rule and a synopsis of the
proposed rule, is being distributed to all persons who have requested, in writing, that they
be placed on a distribution list. A copy of this notice, an exact copy of the proposed rule
amendment, and a synopsis of the proposed rule amendment may be reviewed during
normal business hours of 8:00 a.m. to 5:00 p.m. Monday through Friday, except official
state holidays, at the Office of the Secretary of State, Elections Division, 2 Martin Luther
King Jr. Drive, S.E., 8th Floor West Tower, Atlanta, Georgia 30334. These documents will
also be available for review on the State Election Board’s web page at
https://sos.ga.gov/index.php/elections/state_election_board. Copies may also be requested
by contacting the Elections Division at 404-656-2871.

To provide the public an opportunity to comment upon and provide input into the proposed
rule amendment, a public hearing will be held on:
                                    January 22, 2020
                                         9:00 a.m.
                            2 Martin Luther King Jr. Dr. SE
                                 18th Floor, West Tower
                                       Room 1816
                                   Atlanta, GA 30334

At the public hearing anyone may present data, make a statement, comment or offer a
viewpoint or argument whether orally or in writing. Oral statements should be concise and
will be limited to 3 minutes per person. Additional comments should be presented in
writing. Lengthy statements or statements of a considerable technical or economic nature,
as well as previously recorded messages, must be submitted for the official record on or
before January 13, 2020 to the address below. Written comments must be received on or
before January 13, 2020 and be addressed to Jasmine Shannon by mail to Office of the
Secretary of State, Elections Division, 2 Martin Luther King Jr. Drive, S.E., 8th Floor West
Tower, Atlanta, Georgia 30334 or by email to jshannon@sos.ga.gov.

The State Election Board will consider the proposed rule at a meeting scheduled to begin
at 9:00 a.m. on January 22, 2020 at 2 MLK Jr. Dr. SE, 18th Floor, West Tower, Room
1816, Atlanta, Georgia 30334.

This notice is given in compliance with O.C.G.A. §50-13-4.

                                       Page 1 of 93
  Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 10 of 132




This 19th day of December, 2019.




                                         __________________________________
                                         Brad Raffensperger
                                         Chairman, State Elections Board

Posted: December 19, 2019




                                   Page 2 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 11 of 132



SYNOPSIS OF THE PROPOSED RULE OF THE
    STATE ELECTIONS BOARD, CHAPTER 183-1-12, RULES OF STATE
   ELECTION BOARD, RULE 183-1-12-.01 THROUGH 183-1-12-.19 VOTING
                  MACHINES – VOTE RECORDERS

Purpose: The purpose of the revisions to rule is to clarify and define the procedures and
requirements of maintaining, storing, transporting, testing, preparing, and handling the
components of the voting systems before, during, and after Election Day.

Main Features: The main feature of the revisions to this rule are updates to reflect changes
in Georgia law and the move to a new voting system. The rule clarifies that voting in
Georgia, beginning with the 2020 Presidential Preference Primary, will take place on paper
ballots primarily marked by electronic ballot markers. The rule updates definitions, storage
and security requirements, rules for transporting equipment and ballots to and from the
polls, and the setup of polling places. The rule also updates provisional ballot and electronic
poll book procedures.

  DIFFERENCES BETWEEN THE EXISTING RULE AND THE PROPOSED
 AMENDMENTS OF THE STATE ELECTION BOARD, CHAPTER 183-1-12,
RULES OF STATE ELECTION BOARD, RULE 183-1-12-.01 THROUGH 183-1-12-
            .19 VOTING MACHINES – VODTE RECORDERS

NOTE: Struck through text is proposed to be deleted. Underlined text is proposed to be
added.

                       CHAPTER 183-1-12
             VOTING MACHINES—VOTE RECORDERS
   PREPARATION FOR AND CONDUCT OF PRIMARIES AND ELECTIONS

Rule 183-1-12-.01 Conduct of Elections

1. Beginning with the November 2002 General Election 2020 Presidential Preference
Primary, all federal, state, and county general primaries and elections, special primaries
and elections, and referendums in the State of Georgia shall be conducted via an Optical
Scanning Voting System as defined by O.C.G.A. 21-2-1(19.1). Voting at the polls,
including both Election Day and absentee-in-person voting shall be conducted via ballots
marked by electronic ballot markers and tabulated by ballot scanners. The electronic
ballot markers and ballot scanners shall be supplied by the Secretary of State or
purchased by the counties with the authorization o f the Secretary of State. Absentee-
by-mail voting shall also be conducted through the use of an optical scanning voting
system. at the polls through the use of direct recording electronic (DRE) voting units
supplied by the Secretary of State or purchased by the counties with the authorization of
the Secretary of State. In addition, absentee balloting shall be conducted through the use of
optical scan ballots which shall be tabulated on optical scan vote tabulation systems
furnished by the Secretary of State or purchased by the counties with the authorization of
the Secretary of State; provided, however, that the use of direct recording electronic (DRE)

                                        Page 3 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 12 of 132



voting units is authorized by the Secretary of State for persons desiring to vote by absentee
ballot in person.

2. The Superintendent shall cause every polling place and advance voting location
to have a sufficient number of blank paper ballots that can be marked by pen available
for use in the event of emergency. The election superintendent shall also be prepared
to resupply polling places with emergency paper ballots in needed ballot styles in a
timely manner while voting is occurring so that polling places do not run out of
emergency paper ballots.

Authority: O.C.G.A. §§ 21-2-1, 21-2-31

Rule 183-1-12-.02 Definitions Direct Recording Electronic Voting Equipment

   (1) As used in this rule, the term:

           (a) "Ballot" shall have the meaning set forth in O.C.G.A. § 21-2-2.

           (b) "Ballot scanner" shall have the meaning set forth in O.C.G.A. § 21-2-2.

           (c) "Ballot Style" shall mean the specific offices, candidates, and questions
               displayed on an electronic ballot marker or paper ballot for voters according
               to their assigned precinct.

           (d) "Electronic ballot marker" shall have the meaning set forth in O.C.G.A. §
               21-2-2.

           (e) "Election management system" is an electronic system that contains
               databases for elections, allows for the creation of ballots, generates ballot
               scanner memory cards, and computes tabulated results, amongst performing
               other election functions.

           (f) "Electronic poll book" shall mean an electronic device that contains a list
               registered voters with sufficient information to look up voter, check them
               in, and encode voter access cards that bring up the correct ballot on an
               electronic ballot marker.

           (g) "Election superintendent" or "superintendent" means a county board of
               elections and registrations, a county board of elections, a judge of the
               probate court, or an elections supervisor or director so designated by a
               county board or judge of the probate court. For municipal elections, the term
               shall include the municipal counterparts set forth in O.C.G.A. § 21-2-2.

           (h) "Enclosed space" shall mean that area within a polling place enclosed with
               a guardrail or barrier closing the inner portion of such area so that only such
               persons as are inside such guardrail or barrier can approach within six feet

                                         Page 4 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 13 of 132



               of the ballot box, voting compartments, voting booths, voting machines,
               electronic ballot markers, or ballot scanners.

           (i) "Opening of the Polls" shall mean the commencement of voting in a
               particular primary, election, or runoff. Opening of the polls does not refer
               to the unlocking or opening of the doors of the polling place. Similarly, the
               term "Closing of the Polls" shall mean the cessation of voting in a particular
               primary, election, or runoff and not the locking or closing of the doors of
               the polling place.

           (j) "Poll officer" shall have the meaning set forth in O.C.G.A. § 21-2-2.

           (k) "Polling place" shall have the meaning set forth in O.C.G.A. § 21-2-2.

           (l) "Precinct" shall have the meaning set forth in O.C.G.A. § 21-2-2.

           (m) "Voter Access Card" shall mean the electronic card issued to a voter which
              is inserted into an electronic ballot marker to bring up the voter's correct
              ballot.

           (n) "Zero Tape" shall mean a tape printed out by a ballot scanner unit which
               shows that no votes have been tabulated by the scanner for that election.

           (o) "Voting system" or "voting system components" shall include electronic
               ballot markers, printers, ballot scanners, election management systems,
               electronic poll books, and voter access cards.

Authority: O.C.G.A. §§ 21-2-2, 21-2-31


(1)     Definitions.
As used in this rule, the term:
(a)     "Assist", assisted","assisting", or "assistance" means the act of marking a voter
registration application, application for absentee ballot, or ballot on behalf of a voter who
is unable to read the English language or has a disability which renders him or her unable
to see or mark the voter registration application, application for absentee ballot, or ballot
or operate the voting equipment, or to enter the voting compartment or booth
unaccompanied, in the manner personally requested and communicated by such voter. This
definition will apply equally to Code Sections 21-2-322, 21-2-365, 21-2-379.1, 21-2-384,
21-2-385, 21-2-385.1, 21-2-400, 21-2-402, 21-2-409, 21-2-409.1, 21-2-413, 21-2-456, 21-
2-500, 21-2-568, 21-2-579, 21-2-587, 21-2-590, 21-2-591, 21-2-592.
(b)     "Ballot" shall mean the offices, candidates, and questions to be submitted to the
voters at a primary, election, or runoff for each county or municipality.
(c)     "Ballot Encoder Device" shall mean the electronic device by which the poll officers
program the voter access card to authorize the voter to vote on the DRE units.



                                       Page 5 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 14 of 132



(d)     "Ballot Style" shall mean the presentation of the offices, candidates, and questions
to be submitted to the voters at a primary, election, or runoff on a DRE unit that contains
only the offices and questions for the voters of specified districts within the precinct.
(e)     "Counter" shall mean the registers on each DRE unit which increment by one each
time a vote is cast on the unit. The "election counter" is the register which is reset for each
election and records the number of ballots voted on a DRE unit in a particular election. The
"system counter" is the register which cannot be reset and records the number of ballots
voted on a DRE unit over the course of the life of the unit.
(f)     "DRE unit" shall mean a direct recording electronic voting device which is a
computer driven unit for casting and counting votes on which a voter casts his or her votes
through the use of a touch screen or VWD device. The term shall include both state
supplied devices and devices purchased by counties.
(g)     "Early voting period" shall mean that period of time preceding a primary or election
in which the board of registrars or absentee ballot clerk shall mail or issue official absentee
ballots to all eligible applicants.
(h)     "Enclosed space" shall mean that area within a polling place enclosed with a
guardrail or barrier closing the inner portion of such area so that only such persons as are
inside such guardrail or barrier can approach within six feet of the ballot box, voting
compartments, voting booths, or voting machines.
(i)     "Memory Card" shall mean the electronic card (PCMCIA card) on which the ballot
styles for a particular precinct are electronically stored and which is inserted into the direct
recording electronic voting unit (DRE) to program the DRE unit for voting and on which
vote totals are recorded for the DRE unit during the voting process.
(j)     "Opening of the Polls" shall mean the commencement of voting in a particular
primary, election, or runoff. Opening of the polls does not refer to the unlocking or opening
of the doors of the polling place. Similarly, the term "Closing of the Polls" shall mean the
cessation of voting in a particular primary, election, or runoff and not the locking or closing
of the doors of the polling place.
(k)     "Supervisor's Card" shall mean the electronic card to be used by the poll manager
which is inserted into the DRE unit in order to configure the DRE unit for voting, to test
the DRE unit, to terminate or suspend voting on the DRE unit, or to access other utility
functions on the DRE unit.
(l)     "Voter Access Card" shall mean the electronic card issued to a voter which is
inserted into a DRE unit to authorize the voter to cast a ballot on the DRE unit.
(m)     "VWD Device" is a device for use by illiterate and/or visually impaired voters in
voting on a DRE unit and consists of an audio headset and a keypad by which the ballot
can be provided to the voter aurally and the voter can cast his or her vote by use of the
keypad.
(n)     "Zero Tape" shall mean a tape printed out by the DRE unit which shows that all
vote registers in the DRE unit for recording votes for candidates and questions are set to
zero and that no votes are present on the unit.

(2)    Receipt, Maintenance, and Storage.
(a)    Acceptance tests. Upon the receipt of each new direct recording electronic voting
unit (DRE), the election superintendent of the county is responsible to ensure that an
acceptance test is performed on the device in accordance with standards issued by the

                                         Page 6 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 15 of 132



Secretary of State. No DRE unit shall be accepted by the county or placed into service until
such time as the unit satisfactorily passes the prescribed acceptance tests.
(b)     Storage of DRE units.
1.      The election superintendent of the county shall maintain the DRE units in
accordance with the requirements of this rule, the directives of the Secretary of State, and
the specifications and requirements of the manufacturer.
2.      The DRE units shall be stored in a climate controlled space in which the
temperature and humidity levels are maintained at acceptable levels year-round which shall
not be lower than 5 degrees Celsius (41 degrees Fahrenheit) nor higher than 40 degrees
Celsius (104 degrees Fahrenheit) and not lower than 35 percent relative humidity and not
higher than 85 percent relative humidity such that no condensation forms on such units.
The units shall not be stored in an area in which liquids or fluids stand, pool, or accumulate
at any time or in areas that are subject to such standing, pooling, or accumulating liquids
or fluids. The space in which the units are stored shall be secured and shall be accessible
only to persons authorized by the election superintendent to have access to such units or
such space. The DRE units may be stacked atop each other but no more than five units may
be in a stack unless a rack system has been constructed for the storage of the units. The
election superintendent shall ensure that the batteries in each unit are charged at least
quarterly in accordance with the manufacturer's specifications.
3.      The storage areas for DRE units shall be equipped with one or more of the following
forms of electronic surveillance and protection: keypads or electronic locks, motion
detectors, video surveillance, or a security system that is connected to an outside
monitoring source, such as the police department or fire department. In lieu of providing
electronic surveillance and protection, the DRE units may be interlocked through the use
of a cable or chain that is secured by a padlock or other type of locking system.
4.      The election superintendent shall maintain numbered seals on all DRE units in
storage and all seal numbers shall be recorded and on file in the office of the election
superintendent.
5.      Upon delivery to a polling place in preparation for a primary, election, or runoff,
the DRE units shall be secured and protected from unauthorized access by storing the DRE
units in a locked and secure room at the polling place, having the person taking possession
of the units personally supervise the units at all times prior to the opening of the polls, or
by interlocking the DRE units with a cable or chain that is secured by a padlock or other
type of locking system.
6.      The expenses for the implementation of the storage and security requirements of
this rule shall be the responsibility of the county or municipal governing authority, as
applicable, unless such security features are provided by the state.

(c)     Software security. The software contained in each DRE unit, regardless of whether
the unit is owned by the county or the state, and the software used to program the unit and
to tabulate and consolidate election results shall not be modified, upgraded, or changed in
any way without the specific approval of the Secretary of State. No other software shall be
loaded onto or maintained or used on computers on which the GEMS software is located
except as specifically authorized by the Secretary of State.
(d)     Maintenance of DRE units. After the end of the initial warranty period for state
owned DRE units and computers for use in programming the DRE units and tabulating and

                                        Page 7 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 16 of 132



consolidating the vote totals, the county shall be responsible for the maintenance and
upkeep of such devices, including the repair and/or replacement of any devices which are
destroyed, damaged, or otherwise rendered incapable of use in elections.
(e)     Access to GEMS servers.
1.      The room in which the GEMS server is located shall be locked at all times when
the server is not directly under the supervision of the election superintendent or the election
superintendent's designee. Lock and key access to the room where the GEMS server is
located shall be limited to the county election superintendent; members of the county board
of elections; the election supervisor, if any; personnel of the county election
superintendent's office designated by the county election superintendent; building
maintenance personnel; and emergency personnel. Building maintenance personnel shall
have access to the room in which the GEMS server is located only to the extent necessary
to carry out their maintenance duties. The election superintendent shall maintain on file at
all times in the office of the election superintendent a complete and up to date list of all
maintenance personnel with access to the room in which the GEMS server is located.
Emergency personnel shall have access to the room in which the GEMS server is located
only as necessary in the event of an emergency and only for the duration of such emergency
condition.
2.      The GEMS server shall remain locked at all times when not in use. The key or keys
to the GEMS server shall remain in the possession of the election superintendent or the
designee of the election superintendent at all times.

(f)      Security of DRE units and accessories. All DRE units, optical scanner devices,
voter access cards, supervisor cards, memory cards, DRE unit keys, voting system
software, and encoders shall be stored under lock and key at all times when not in use.
Lock and key access to such items shall be limited to the county election superintendent;
members of the county board of elections; the election supervisor, if any; personnel of the
county election superintendent's office designated by the county election superintendent;
building maintenance personnel; and emergency personnel. Building maintenance
personnel shall have access to the area where such items are stored only to the extent
necessary to carry out their maintenance duties. The election superintendent shall maintain
on file at all times in the office of the election superintendent a complete and up to date list
of all maintenance personnel with access to the area in which such items are stored.
Emergency personnel shall have access to the area where such items are stored only as
necessary in the event of an emergency and only for the duration of such emergency
condition. Whenever maintenance or emergency personnel are required to enter the storage
area, the election superintendent must be notified of that entry within 24 hours and the
election superintendent must maintain a log of those persons who entered the storage area.
(g)      Voting system handling requirements.
1.       All personnel, with the exception of the permanent employees of the Office of the
Secretary of State and permanent employees of the county or municipal election
superintendent, who prepare voting equipment for use in a primary, election, or runoff shall
complete an oath of custodian before each election. One copy of the oath shall be placed
on file in the office of the election superintendent and an additional copy shall be filed with
the records for the election filed with the clerk of superior court or the municipal clerk, as
appropriate. The oath of custodian shall be in the following form:

                                         Page 8 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 17 of 132



STATE OF GEORGIA
COUNTY/MUNICIPALITY OF _________________
OATH OF CUSTODIANS AND DEPUTY CUSTODIANS
OF DRE UNITS
I, _________________________, do swear (or affirm) that I will as a (deputy) custodian
of the voting systems for the County/Municipality of _________________________,
faithfully perform all of my duties in accordance with state law; that I will prepare in
accordance with all applicable rules and regulations governing the use of the voting system
all DRE units to be used in primaries, elections, and runoffs in this county/municipality;
that I will use my best endeavors to prevent any fraud, deceit, or abuse in carrying out my
duties while preparing the DRE units for use in primaries, elections, and runoffs; and that
I am not disqualified by law to hold the position of (deputy) custodian.
___________________________
(Deputy) Custodian
Administered by, sworn to,
and subscribed before me,
this _____ day of ______, 200__.
___________________________
Superintendent
(Required by O.C.G.A. Section 21 2 379.6(b))
2.       All DRE units and accessories that are removed from storage for educational or
training purposes must be signed in and out on an equipment log maintained by the election
superintendent. The log shall contain, at a minimum, a description of the item being
checked out, including any serial number or identifying number; the date and time when
the item is checked out; the name of the person checking out the item; and the date and
time when the item is returned to storage. The items checked out of storage shall remain in
the custody and control of the person checking out the items at all times and the person
checking out the items shall personally return such items. Each person who utilizes
equipment for educational or training purposes must be adequately trained in the use of the
equipment prior to the release of the equipment into such person's custody.
3.       The GEMS server shall not be moved or relocated for educational or training
purposes. Should it become necessary to relocate the GEMS server or any of its
components from one facility to another, the election superintendent shall notify the
Secretary of State in writing of the reason for the relocation and the proposed new location.
Under no circumstances shall the GEMS server or any of its components be relocated
unless and until written authorization for the relocation is received from the Secretary of
State except in the event of an emergency situation beyond the control of the election
superintendent.
4.       The poll manager shall sign a receipt for all supervisor cards, encoders, voter access
cards, memory cards, and DRE unit keys assigned to such poll manager's precinct. Upon
returning election supplies to the election superintendent's office following the close of the
polls, the poll manager shall account for all such items and shall certify that all such items
have been returned or shall describe any missing items and explain why such items have
not been returned. The Secretary of State shall prepare and provide a chain of custody sheet
for this purpose.



                                        Page 9 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 18 of 132



5.      All supervisor cards, encoders, voter access cards, memory cards, DRE unit keys,
and other equipment assigned to designated county election technicians shall be accounted
for on the night of a primary, election, or runoff and shall be returned to storage. Each
technician shall sign a receipt for all such items issued to such technician and, upon
returning such items to the election superintendent's office following the close of the polls,
the technician shall account for all such items and shall certify that all such items have been
returned or shall describe any missing items and explain why such items have not been
returned. The Secretary of State shall prepare and provide a chain of custody sheet for this
purpose.
6.      The election superintendent shall notify the Secretary of State of any instances of
unaccounted for DRE units, optical scanner devices, voter access cards, supervisor cards,
memory cards, DRE unit keys, voting system software, and encoders at the completion of
certification by delivering such notification to the Secretary of State when the certified
election results are delivered to the Secretary of State.


(3)     Preparation for Elections.
(a)     Ballots.
1.      The election superintendent shall cause the memory cards (PCMCIA cards) to be
used in each precinct to be prepared in accordance with law and applicable rules and
regulations.
2.      Each memory card (PCMCIA card) shall be appropriately labeled with the name of
the precinct for which it is programmed for use. The election superintendent shall ensure
that each memory card (PCMCIA card) shall be programmed and tested to ensure that the
proper ballot style or styles for the precinct for which it is programmed are included on the
card and no other ballot styles.
3.      Each ballot and ballot style shall be proofread by the election superintendent or a
person or persons under the direction of the superintendent to ensure that the ballot contains
the proper offices, candidates, and questions to be submitted to the voters, that the offices
and names are spelled and designated correctly, that political party or body affiliations and
incumbency of candidates are correctly designated where applicable, and that the questions
are presented in accordance with law and this rule and that the correct offices and questions
are presented on each ballot style.
4.      For each office on the ballot, the ballot shall state the name of the office; the post,
position, or person presently holding the office if necessary to identify the specific office
subject to election; the number of candidates for which the voter may vote for such office;
the names of the candidates; the residence address of the candidates if there has been a
determination that the names are sufficiently similar to so require such information under
O.C.G.A. § 21 2 379.5; in partisan elections, the name of the political party or body that
nominated the candidate or a designation of the candidate as an independent candidate; and
the designation of the incumbency of a candidate seeking reelection to the office which the
candidate then holds.
5.      The offices, candidates, and questions shall be listed on the ballot in the order
specified in O.C.G.A. §§ 21 2 379.4 and 21 2 379.5.
6.      The ballot shall be displayed in the following fonts:
(i)     The words "Official Ballot" shall be displayed in 16 point Arial Bold.

                                        Page 10 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 19 of 132



(ii)    All text beneath the words "Official Ballot" which designate the county or
municipality conducting the election, precinct, type of election, and date of the election
shall be displayed in 12 point Arial Bold.
(iii) The words "I understand that the offer or acceptance of money or any other object
of value to vote for any particular candidate, list of candidates, issue, or list of issues
included in this election constitutes an act of voter fraud and is a felony under Georgia
law." shall be displayed in 8 point Arial Narrow Italicized.
(iv)    The name of the office shall be displayed in 12 point Arial Bold.
(v)     Information on the designation of the office ("To succeed ______") and the number
of candidates for which an elector may vote for each office shall be displayed in 10 point
Arial.
(vi)    The names of candidates shall be displayed in 10 point Arial Narrow Bold in all
capital letters.
(vii) Incumbency designations shall be displayed in 8 point Arial Narrow Bold.
(viii) Political party or body and independent designations shall be displayed in 9 point
Arial Narrow.
(ix)    The text of questions to be submitted to the electors shall be displayed in 10 point
Arial Narrow Bold.
(x)     The choices for voting on a question (i.e.,"YES" and "NO") shall be displayed in
10 point Arial Narrow Bold.

7.     The ballot shall be displayed in the following colors:
(i)    All text, designations, and names shall be displayed in black letters.
(ii)   The background colors shall be as follows:
(I)    The overall page shall be blue (Hue: 180, Sat: 240, Lum: 60, Red: 64, Green: 0,
Blue: 128).
(II)   The general election header shall be yellow (Hue: 40, Sat: 240, Lum: 120, Red:
255, Green: 255, Blue: 0).
(III) The Democratic Party Primary header shall be white (Hue: 160, Sat: 0, Lum: 240,
Red: 255, Green: 255, Blue: 255).
(IV) The Republican Party Primary header shall be light blue (Hue: 120, Sat: 240, Lum:
120, Red: 0, Green: 255, Blue: 255).
(V)    The nonpartisan election header shall be light green (Hue: 60, Sat: 240, Lum: 120,
Red: 128, Green: 255, Blue: 0).
(VI) The box containing the contest or question to be voted upon shall be burnt orange
(Hue: 20, Sat: 240, Lum: 120, Red: 255, Green: 128, Blue: 0).
(VII) The box containing the names of the candidates or the answers or responses to a
referendum question for which an elector may vote shall be white (Hue: 160, Sat: 0, Lum:
240, Red: 255, Green: 255, Blue: 255).


8.      In addition to the displayed ballot, the election superintendent shall cause an audio
ballot to be prepared for use with the VWD devices. The superintendent shall ensure that
all matters are recorded correctly and that the names of the candidates are pronounced
correctly in the audio recordings. The election superintendent shall also ensure that no
candidate's name; political party, political body, or independent designation; incumbency;

                                       Page 11 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 20 of 132



or other such information nor any referendum question or answer or response thereto is
emphasized, stressed, or otherwise inflected in any manner to distinguish a particular
candidate, party or body, question, answer or response to a referendum question either
negatively or positively or to suggest whether to vote for or against such candidates or
questions in such audio recordings. The election superintendent shall also ensure that the
audio recordings are presented at a rate not to exceed 130 words per minute or 2.2 words
per second on average and at a volume which shall not be less than 75 decibels nor more
than 85 decibels.

(b)      Setup and Testing.
1.       Primaries and Elections.
(i)      On or before the third day preceding a primary or election, including special
primaries, special elections, and referendum elections, the election superintendent shall
commence the preparation and testing of the DRE units for use on Election Day. On or
before the third day preceding the early voting period, the election superintendent shall
commence the preparation and testing of the DRE units for use during the early voting
period. At least five days prior to the commencement of such preparation and testing, the
election superintendent shall publish a notice in the legal organ of the county stating the
date, time, and place or places where preparation and testing of the DRE units for use in
the primary or election will commence and stating that such preparation shall continue
from day to day until such preparation is complete and that such preparation and testing
shall be open to the public and that members of the public are entitled to be present during
the preparation and testing of the DRE units. The election superintendent shall cause such
preparation and testing to begin on such date and time and at such place or places. Such
preparation and testing shall be open to members of the public to observe; however, such
members of the public shall not in any manner interfere with the preparation and testing of
the DRE units. Any person found to be interfering with the preparation and testing process
may be asked to leave the testing process and may be cited for interfering with an election
official while in performance of election duties. Any questions and/or complaints from the
general public regarding the preparation and testing process must be directed to the election
superintendent and not to the individual personnel conducting the preparation and testing
process. The election superintendent may make such reasonable rules and regulations
concerning the conduct of such members of the public observing such preparation and
testing as the election superintendent deems necessary and appropriate; provided, however,
that such rules and regulations shall not prevent members of the public from fairly
observing the preparation and testing of the DRE units.
In addition to any reasonable rules and regulations that the election superintendent may
create for the public to observe the preparation and testing process, the election
superintendent or designee thereof, shall:
During the first day of preparation and testing, at the beginning of the day or for the first
hour of public observation be available to explain the preparation and testing process and
to respond to questions and provide answers regarding the purpose and the process of
preparation and testing;
(b)      maintain a presence at all times during the preparation and testing process if an
outside source is conducting the preparation and testing process;



                                       Page 12 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 21 of 132



(c)     administer an oath of custodian prior to beginning the preparation and testing
process to any county personnel (except permanent state, county, or municipal election
staff) appointed by the election superintendent to conduct the preparation and testing
process;
(d)     establish an area reasonable in proximity for the public to observe the preparation
and testing process. Such area shall provide reasonable accommodations for the public
insofar as space permits, but shall not be so established as to deny the general public the
opportunity to view the process; however the area should not be of such a nature so as to
allow the preparation and testing process to be interfered with by the general public;
(e)     allow only election office personnel or individuals assigned to conduct the
preparation and testing to enter the testing area during the preparation and testing process;
(f)     prohibit any preparation and testing reports created for recording the seal numbers
and/or serial numbers of the DRE unit from being photocopied for public disclosure;
(g)     prohibit the security seals and serial numbers of the DRE units from being
photographed or copied for public disclosure;
(h)     prohibit photographic and audio equipment, of any kind, including cell phone
cameras from being used to record the serial numbers of the DRE units or to record the
security seal numbers used to secure the DRE units, provided that this rule shall not prohibit
the news media from reporting on the preparation and testing process, so long as seal
numbers and serial numbers on the DRE units are not recorded or displayed in any manner;

(ii)    During the public preparation and testing of the DRE units to be used in a particular
primary or election, the election superintendent shall cause each DRE unit to be
programmed with the memory card (PCMCIA card) for the precinct at which the DRE unit
will be used. After placing the memory card (PCMCIA card) in the DRE unit, the DRE
unit shall have such internal diagnostic tests performed as shall be directed by the Secretary
of State or the election superintendent. Following the completion of the diagnostic tests,
the DRE unit shall have an internal logic and accuracy test performed using the memory
card (PCMCIA card) for the primary or election for which the unit is being prepared. If the
DRE unit fails any of the diagnostic or logic and accuracy tests, the unit shall not be used
in a primary or election until such unit is repaired and inspected and found capable of
proper functioning and passes the diagnostic and logic and accuracy tests. Upon the
successful completion of the logic and accuracy test, the DRE unit shall be cleared of any
accumulated vote totals for the primary or election and a zero tape run to verify that the
vote registers in the unit are set at zero. After verifying that the vote registers are set at
zero, the tape shall be attached to the custodian's certification form to document the logic
and accuracy testing and the unit shall be configured for voting. The unit shall then be
securely closed in its case and a numbered seal placed on its case such that the case may
not be opened until and unless the seal is broken.
(iii) The election superintendent or the custodian responsible for preparing the DRE
units, if one has been appointed by the election superintendent in accordance with
O.C.G.A. § 21 2 379.6(b), shall make a certification stating for each DRE unit the serial
number of the DRE unit, the number on the system counter of the DRE unit, the number
on the seal with which the DRE unit is sealed, and that the election counter and each vote
register on the unit was set at zero. The case shall be appropriately labeled with the name
of the precinct in which the unit is to be used and the serial number of the DRE unit. The

                                       Page 13 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 22 of 132



custodian's certification shall be retained with the records for such primary runoff or
election runoff and shall be stored with such records with the clerk of superior court or
municipal clerk, as appropriate, for the same period of time as required by law for other
election records.
(iv)    After being prepared for voting, each DRE unit shall be safely and securely stored
until such time as the unit is transported to the precinct in which such unit is to be used.

2.      Primary Runoffs and Election Runoffs.
(i)     On or before the third day preceding a primary runoff or election runoff, including
special primary runoffs and special election runoffs, the election superintendent shall
commence the preparation and testing of the DRE units for use in the primary runoff or
election runoff. At least 24 hours prior to the commencement of such preparation and
testing, the election superintendent shall publish a notice in the legal organ of the county
stating the date, time, and place or places where preparation and testing of the DRE units
for use in the runoff will commence and stating that such preparation shall continue from
day to day until such preparation is complete and that such preparation and testing shall be
open to the public and that members of the public are entitled to be present during the
preparation and testing of the DRE units. The election superintendent shall cause such
preparation and testing to begin on such date and time and at such place or places. Such
preparation and testing shall be open to members of the public to observe; however, such
members of the public shall not in any manner interfere with the preparation and testing of
the DRE units. Any person found to be interfering with the preparation and testing process
may be asked to leave the preparation and testing process and may be cited for interfering
with an election official while in performance of election duties. Any questions and/or
complaints from the general public regarding the preparation and testing process must be
directed to the election superintendent and not to the individual personnel conducting the
preparation and testing process. The election superintendent may make such reasonable
rules and regulations concerning the conduct of such members of the public observing such
preparation and testing as the election superintendent deems necessary and appropriate;
provided, however, that such rules and regulations shall not prevent members of the public
from fairly observing the preparation and testing of the DRE units.
In addition to any reasonable rules and regulations that the election superintendent may
create for the public to observe the preparation and testing process, the election
superintendent or designee thereof, shall:
During the first day of preparation and testing, at the beginning of the day or for the first
hour of public observation be available to explain the preparation and testing process and
to respond to questions and provide answers regarding the purpose and the process of
preparation and testing;
(b)     maintain a presence at all times during the preparation and testing process if an
outside source is conducting the preparation and testing process;
(c)     administer an oath of custodian prior to beginning the preparation and testing
process to any county personnel (except permanent state, county, or municipal election
staff) appointed by the election superintendent to conduct the preparation and testing
process;
(d)     establish an area reasonable in proximity for the public to observe the preparation
and testing process. Such area shall provide reasonable accommodations for the public

                                       Page 14 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 23 of 132



insofar as space permits, but shall not be so established as to deny the general public the
opportunity to view the process; however the area should not be of such a nature so as to
allow the preparation and testing process to be interfered with by the general public;
(e)     allow only election office personnel or individuals assigned to conduct the
preparation and testing to enter the preparation and testing area during the preparation and
testing process;
(f)     prohibit any preparation and testing reports created for recording the seal numbers
and/or serial numbers of the DRE units from being photocopied for public disclosure;
(g)     prohibit the security seals and serial numbers from being photographed or copied
for public disclosure;
(h)     prohibit photographic and audio equipment, of any kind, including cell phone
cameras from being used to record the serial numbers of the DRE units or to record the
security seal numbers used to secure the DRE units, provided that this rule shall not prohibit
the news media from reporting on the preparation and testing process, so long as seal
numbers and serial numbers on the voting units are not recorded or displayed in any
manner;
(ii)    During the public preparation and testing of the DRE units to be used in a particular
primary runoff or election runoff, the election superintendent shall cause each DRE unit to
be programmed with the memory card (PCMCIA card) for the precinct at which the DRE
unit will be used. After placing the memory card (PCMCIA card) in the DRE unit, the DRE
unit shall have such internal diagnostic tests performed as shall be directed by the Secretary
of State and the election superintendent. Following the completion of the diagnostic tests,
the superintendent shall cause a number of random DRE units as provided by law to
undergo an internal logic and accuracy test using the memory card (PCMCIA card) for the
primary runoff or election runoff for which the unit is being prepared. If a DRE unit fails
any of the diagnostic or logic and accuracy tests, the unit shall not be used in any primary,
election, or runoff until such unit is repaired and inspected and found capable of proper
functioning and passes the diagnostic and logic and accuracy tests. Upon the successful
completion of the logic and accuracy test, the DRE unit shall be cleared of any accumulated
test vote totals for the primary runoff or election runoff and a zero tape run to verify that
the vote registers in the unit are set at zero. After verifying that the vote registers are set at
zero, the tape shall be attached to the custodian's certification form to document the logic
and accuracy testing and the unit shall be configured for voting. The unit shall then be
securely closed in its case and a numbered seal placed on its case such that the case may
not be opened until and unless the seal is broken. The custodian's certification shall be
retained with the records for such primary runoff or election runoff and shall be stored with
such records with the clerk of superior court or municipal clerk, as appropriate, for the
same period of time as required by law for other election records.
(iii) All memory cards to be used in the runoff shall be tested.
(iv)    The election superintendent or the custodian responsible for preparing the DRE
units, if one has been appointed by the election superintendent in accordance with
O.C.G.A. § 21 2 379.6(b), shall make a certification stating for each DRE unit the serial
number of the DRE unit, the number on the system counter of the DRE unit, the number
on the seal with which the DRE unit is sealed, and that the election counter and each vote
register on the unit was set at zero. The case shall be appropriately labeled with the name
of the precinct in which the unit is to be used and the serial number of the DRE unit.

                                         Page 15 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 24 of 132



(v)     After being prepared for voting, each sealed DRE unit shall be safely and securely
stored until such time as the unit is transported to the precinct in which such unit is to be
used.

(c)     Transport to Polls.
1.      The election superintendent shall take all necessary measures to ensure that the
DRE units are safely and securely transported to the polling places.
2.      The election superintendent shall cause the DRE units for each precinct to be
delivered to the polling place for the precinct at least one hour before the time for the
opening of the polls.
3.      If the DRE units are stored at a polling place after being configured for voting and
sealed, the election superintendent shall ensure that the units are stored in a secure area
with appropriate climate control.
4.      The election superintendent shall deliver the supervisor's card, a sufficient quantity
of voter access cards, and the key to the DRE units to the chief manager not later than one
hour before the time set for the opening of the polls and shall obtain a receipt for the cards
and key. The supervisor's card shall be sealed in an envelope and shall not be opened until
the polls are closed unless all of the ballot encoding devices at the precinct fail and it is
necessary to use the supervisor's card to configure a DRE unit to encode the voter access
cards at the precinct. In such cases, the use of the supervisor's card before the close of the
polls shall be documented in the records for the election at that precinct. In addition, the
superintendent shall deliver on the appropriate form a listing containing the serial number
of each DRE unit, and the number of the seal placed on each such unit.

(d)     Before the Opening of the Polls.
1.      The poll officers shall set up the DRE units for voting prior to the opening of the
polls. The set up shall be performed in public and the public may view the set up subject
to such reasonable rules and regulations as the election superintendent may deem
appropriate to protect the security of the DRE units and to prevent interference with the
duties of the poll officers.
2.      The poll officers shall verify that the seal for each unit is intact and that there is no
evidence or indication of any tampering with the seal or the unit. The poll officers shall
verify that the number of the seal matches the number of the seal recorded for that unit
when such unit was prepared by the election superintendent for the primary, election, or
runoff. If a seal number does not match or if there is any evidence or indication of
tampering with the seal or unit, the election superintendent shall be immediately notified
and such unit shall not be used until such matters are resolved by agreement of the election
superintendent and the poll manager.
3.      Each DRE unit shall be set up and its power turned on and the privacy screens for
the unit erected and its screen lifted into place.
4.      The poll manager shall run a zero tape on each DRE unit prior to the opening of the
polls. The poll manager, along with the other assistant managers, shall, without removing
the tape from the unit, verify that all vote registers shown on the zero tape are set to zero
and that there are no votes showing on the unit and shall sign the tape in the space provided.
If the zero tape does not show that all vote registers are set to zero and that there are votes
on the unit, the election superintendent shall be immediately notified and such unit shall

                                         Page 16 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 25 of 132



not be used until the unit is cleared and the matter is resolved by agreement of the election
superintendent and the poll manager.
5.      After verifying and signing the zero tape, the poll manager shall securely lock the
tape compartment leaving the zero tape in place on the unit and shall configure the unit for
voting. The poll manager shall verify that the election counter on each DRE unit is set at
zero. If the election counter is not set to zero, the election superintendent shall be
immediately notified and such unit shall not be used until the election counter is set to zero
and the matter is resolved by agreement of the election superintendent and the poll
manager.
6.      The poll officers shall verify that there is no unauthorized matter affixed to the DRE
units or present in the cases or voting booths.
7.      The poll officers shall affix a card of instructions for voting within each voting
booth and shall place at least two printed sample ballots and at least two voting instructions
posters approved or provided by the Secretary of State outside the enclosed space at the
polling place for the information of the voters. Prior to voters entering the enclosed space,
the poll officers may also distribute to such voters a card of instructions for voting on the
DRE unit that has been approved or provided by the Secretary of State.

(4)     Conducting Elections.
(a)     As each voter presents himself or herself at the polling place for the purpose of
voting during the time during which the polls are open for voting, each voter shall be
offered instruction by a poll officer in the method of voting on the DRE units. In providing
such instruction, the poll officers shall not in any manner request, suggest, or seek to
persuade or induce any voter to vote any particular ticket or for any particular candidate or
for or against any particular question.
(b)     When a person presents himself or herself at the polling place for the purpose of
voting during the time during which the polls are open for voting, the person shall complete
a voter's certificate and submit it to the poll officers. The poll officers shall then verify the
identity of the person and that the person is a registered voter of the precinct and, if so,
shall approve the voter's certificate and enter an appropriate designation on the electors list
for the precinct reflecting that the voter has voted in the primary, election, or runoff being
conducted. The voter's name shall then be entered on the appropriate numbered list of
voters. The poll manager or the poll officer who has been designated by the poll manager
to issue voter access cards shall then use the ballot encoder device to encode and issue the
voter an appropriate voter access card authorizing the voter to vote the correct ballot style
in the DRE units at the polling place. Upon a DRE unit being available, the voter shall then
enter the enclosed space in the polling place and insert the voter access card into an
available DRE unit and proceed to vote his or her choices. Upon completion of voting, the
voter shall press the "cast ballot" button, remove the voter access card from the DRE unit,
and return the card to a poll officer.
Then the voter shall exit the enclosed area of the polling place.
(c)     At least once each hour during the time while the polls are open, the poll officers
shall examine the face of each DRE unit and each voting booth to verify and ensure that
no unauthorized matter has been affixed to the unit or placed in the voting booth and that
the unit has not been tampered with in any manner.



                                         Page 17 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 26 of 132



(d)     The polling place shall be so arranged in such a manner as to ensure the privacy of
the elector while voting on a DRE unit, to allow monitoring of each DRE unit by the poll
officers while the polls are open, and to permit the public to observe the voting without
affecting the privacy of the electors as they vote. In addition, at least one DRE unit shall
be configured for voting by physically disabled voters in wheelchairs and provisions shall
be made to ensure the privacy of such electors while voting.
(e)     It shall be permissible under O.C.G.A. § 21 2 410 and shall not constitute assistance
in voting under O.C.G.A. § 21 2 409 for poll officers to assist a voter in inserting the voter
card in the DRE unit and in explaining the operation of the unit to the voter; provided that
the poll officer withdraws from the voting booth prior to the voter pressing the "start"
button or beginning voting. The poll officers shall not in any manner request, suggest, or
seek to persuade or induce any voter to vote any particular ticket or for any particular
candidate or for or against any particular question.
(f)     Voters utilizing a VWD device to vote on the DRE units without the assistance of
any other individual shall not be considered as receiving assistance in voting and shall not
be required to complete the forms required for receiving assistance in voting pursuant to
O.C.G.A. § 21 2 409.
(g)     The poll officers shall ensure that voters return the voter access cards to the poll
officials prior to leaving the enclosed space in the polling place. The poll officers shall
arrange and configure the polling place and provide staffing at such places at the polling
place to ensure that a voter will not leave the polling place with a voter access card.
(h)     If a voter leaves a DRE unit prior to completing the process of voting and exits the
polling place and does not return to the unit to complete the voting process, the poll officers
shall cancel or void the vote on the DRE unit without attempting in any manner to see how
the voter voted and shall make a notation of the incident in the election records for the
precinct.
(i)     A voter may request information from the poll officers concerning how to vote on
the DRE unit at any time during the voting process; provided, however, that the poll
officers shall not observe or view the voter's ballot on the DRE unit or make any attempt
to see how the voter has voted. However, once the voter casts his or her ballot, even if the
ballot is blank with no votes cast, such voter shall be deemed to have voted and may not
thereafter vote again in the same primary, election, or runoff on that election day.
(j)     If a voter discovers that the ballot presented on the DRE unit is not correct or is not
the ballot that the voter desired to vote, the voter shall immediately notify a poll officer.
The poll officer shall cancel or void the ballot on the DRE unit without attempting in any
manner to see how the voter has voted and shall then take the necessary steps to provide
the voter with the correct ballot by encoding and issuing a new voter access card to the
voter and making any necessary corrections to the voter's certificate of the voter, the
electors list, and the numbered list of voters. If the voter presses the "cast ballot" button
prior to notifying the poll officials of the error in the ballot, the voter shall be deemed to
have voted and shall not be permitted to cast another ballot in the same primary, election,
or runoff on that election day.
(k)     If a DRE unit malfunctions during the day of a primary, election, or runoff, the poll
manager shall immediately notify the election superintendent and shall not allow any voter
to use the unit until and unless the malfunction is corrected. The election superintendent
shall immediately arrange for the repair of the DRE unit or shall provide a replacement

                                        Page 18 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 27 of 132



DRE unit as soon as practicable to replace the malfunctioning unit. A replacement DRE
unit shall not be used as a replacement unit unless it has been appropriately tested prior to
its use.

(5)     Tabulating Results.
(a)     After the Polls Close.
1.      Immediately after the polls close and the last voter has voted, the poll manager shall
open the envelope containing the supervisor's card and use the supervisor's card to close
each of the DRE units in the precinct against further voting.
2.      The poll officers shall then compare the total number of persons voting as shown
by the number of voters certificates, the number of persons marked on the electors list, the
number of voters on the numbered list of voters, and the number of persons shown as voting
on the election counters of the DRE units. If these numbers do not equal one another, the
poll officers shall determine the reason for the inconsistency; correct the inconsistency, if
possible; and fully document the inconsistency or problem along with any corrective
measures taken before going further.
3.      After completing the comparison of the total number of persons voting as shown
by the electors list, the voter's certificates, the numbered list of voters, and the election
counters of the DRE units, the poll manager shall cause each DRE unit to print a minimum
of two tapes showing the vote totals as cast on that DRE unit. The poll manager and at least
one assistant manager shall also compare the number of ballots voted as shown on the tape
with the number of ballots voted as shown on the election counter of the DRE unit. If these
numbers are not identical, the poll manager shall document the discrepancy. The poll
manager and the assistant managers shall sign each of the tapes or shall write on the tapes
the reason why the poll manager or the assistant managers will not sign the tapes.
4.      If directed by the election superintendent, the poll manager shall designate one of
the DRE units as the accumulator unit to accumulate the votes for the precinct. After
printing all of the tapes for the individual DRE units, the poll manager shall accumulate
the totals for the accumulator DRE unit and remove the memory card (PCMCIA card) from
the accumulator DRE unit. The poll manager shall then collect and retain the two signed
tapes (one of which shall include the zero tape) with the memory card (PCMCIA card)
from each DRE unit and shall place the memory card (PCMCIA card) in the appropriate
envelope provided by the election superintendent. The poll manager shall then begin
removing the memory cards (PCMCIA cards) from the remaining DRE units one by one
and inserting the memory cards (PCMCIA cards) into the accumulator DRE unit and
accumulating the vote totals from the other DRE units into the accumulator DRE unit.
Upon the vote totals for each memory card (PCMCIA card) being entered into the
accumulator DRE unit, the memory card (PCMCIA card) shall be removed from the
accumulator DRE unit and two signed tapes (one of which shall contain the zero tape) shall
be collected and retained with the card. Each memory card (PCMCIA card) shall then be
placed into the appropriate envelope provided by the election superintendent. After the
results from the last memory card (PCMCIA card) are entered into the accumulator DRE
unit and the last memory card (PCMCIA card) has been placed in the envelope, the
envelope containing the memory cards (PCMCIA cards) and tapes shall be sealed and
secured by the poll manager and at least one assistant manager in an envelope container
provided by the election superintendent which shall be sealed and initialed by the poll

                                       Page 19 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 28 of 132



manager and the two assistant managers such that the envelope cannot be opened without
breaking such seal.
5.       After all of the results have been entered into the accumulator DRE unit, the poll
manager shall cause a minimum of three tapes to be printed out by the DRE unit showing
the total votes cast for the precinct. The poll manager and the assistant managers shall sign
each of the tapes or shall write on the tapes the reason why the poll manager or the assistant
managers will not sign the tapes. One tape shall be posted on the door of the polling place
for the information of the public along with a copy of the provisional ballot recap sheet for
the precinct. The other tapes shall be placed into the envelope provided by the election
superintendent for that purpose and sealed and initialed by the poll manager and at least
one assistant manager.
6.       If the election superintendent does not direct that the results of the precinct be
accumulated, then the poll manager shall cause each DRE unit to print an additional results
tape which shall be verified and signed in the same manner as provided in paragraph 3 of
this subparagraph. Such additional results tape for each DRE unit shall be posted on the
door of the polling place for the information of the public along with a copy of the
provisional ballot recap sheet for the precinct. The memory card (PCMCIA card) and two
signed tapes from each DRE unit shall be placed in the appropriate envelope supplied by
the election superintendent which shall be sealed and initialed by the poll manager and at
least one assistant manager such that the envelope cannot be opened without breaking such
seal.
7.       After completing the printing of the results, the DRE units shall be turned off and
secured in their cases and resealed. The number of each seal shall be entered on the
appropriate form along with the serial number of the DRE unit case in which it is inserted.
The DRE units shall then be placed in a secure area with appropriate climate control.
8.       The memory cards (PCMCIA cards), results tapes, voter access cards, supervisor's
card, ballot encoder devices, electors lists, numbered lists of voters, voter certificates, recap
sheets, and other such paperwork shall be transported to the office of the election
superintendent by the poll manager and at least one other poll officer. The election
superintendent or his or her designee shall receive the materials and shall issue a receipt to
the poll manager for the materials.

(b)     Electronic Transmission of Precinct Results to Central Office.
1.      After accumulating all of the vote totals for the precinct, if directed to do so by the
election superintendent, the poll manager shall connect the accumulator DRE unit to an
analog telephone line and electronically transmit the accumulated vote totals for the
precinct to the central office. The DRE unit shall not be connected to a telephone line
during the time while the polls are open.
2.      Vote totals reported electronically from the precinct to the central office shall be
unofficial and shall not be used in preparing the official returns for the primary, election,
or runoff.

(c)     Consolidation of Results.
1.      All persons involved with the tabulation and consolidation of the election results
and who will operate the computer programs or handle the memory cards (PCMCIA cards)
shall be sworn before entering into their duties.

                                         Page 20 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 29 of 132



2.      No persons except those persons who are employed by the election superintendent
and who have been duly sworn shall perform any duties in connection with the tabulation
or consolidation of election results. No persons who are not employed by the election
superintendent and have been duly sworn shall touch or be in contact with any container,
returns, tapes, device, memory card (PCMCIA card), or any other such election materials.
Only persons who are employed by the election superintendent and have been duly sworn
shall be in the immediate area of the tabulating center designated by the superintendent for
the officers to conduct the tabulation and consolidation of the election results.
3.      The tabulation and consolidation shall be performed in public. However, the
election superintendent may make reasonable rules and regulations for conduct at the
tabulating center to ensure the security of the results and the returns and to avoid
interference with the tabulating center personnel.
4.      Upon the delivery of the memory cards (PCMCIA cards) from each precinct, the
election superintendent or his or her designee shall provide a receipt to the poll manager
for the memory cards (PCMCIA cards) and precinct election materials.
5.      Upon receiving the memory cards (PCMCIA cards), the election superintendent
shall verify the signatures on the sealed envelopes and verify that the seals are intact, that
the envelopes have not been opened, and that there is no evidence of tampering with the
envelopes or their contents.
6.      In the case of elections for county, state, and federal office, after verifying that the
envelopes are properly sealed and have not been opened or tampered with, the election
superintendent shall break the seal and open each envelope and remove the memory card
(PCMCIA card) and results tapes. The election superintendent or his or her designee shall
then insert the memory card (PCMCIA card) into the election management system
computer and transfer the vote totals from the memory card (PCMCIA card) into the
election management system for official tabulation and consolidation.
7.      After transferring all of the vote totals from the memory cards (PCMCIA cards) to
the election management system and consolidating such totals with the totals from the
absentee ballot system and such votes from any provisional ballots which have been found
by the registrars to be authorized pursuant to O.C.G.A. § 21-2-419, the election
superintendent shall prepare the official consolidated returns for the primary, election, or
runoff.
8.      The election superintendent shall not list and certify in the official consolidated
returns for an election any results for write in candidates who were not properly qualified
under O.C.G.A. § 21 2 133.
9.      In the case of primaries, elections, and runoffs for county, state, and federal office,
the county election superintendent shall transmit to the Secretary of State the election
returns by precinct for the county in electronic format or by electronic means, as may be
specified by the Secretary of State, within seven days following a primary, election, or
runoff.

(d)     Electronic Transmission of Precinct Results to Central Office. The election
superintendent shall transmit to the Secretary of State unofficial election results for all races
for state offices in any primary, election, or runoff as soon as possible after the closing of
the polls for such primary, election, or runoff. Such results shall be transmitted in a format
prescribed by the Secretary of State. At a minimum, the results shall be transmitted upon

                                         Page 21 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 30 of 132



one third of the precincts reporting results, upon two thirds of the precincts reporting
results, and upon all precincts reporting results, including absentee ballots within all
precincts. Except upon notice to and consultation with the Secretary of State, no election
superintendent shall conclude the tabulation of votes on election night in any primary,
election, or runoff in which there are contested races for federal and state offices until and
unless all such unofficial results, including absentee ballots, have been transmitted to the
Secretary of State.

(6)     Storage of Returns.
(a)     After tabulating and consolidating the results, the election superintendent shall
prepare a CD-ROM which shall contain a copy of the information contained on each
memory card (PCMCIA card) which shall include all ballot images as well as vote totals
and a copy of the consolidated returns from the election management system.
(b)     The CD-ROM shall be placed in a sealed envelope and shall become a part of the
election materials which shall be deposited with the clerk of superior court or the municipal
clerk, as appropriate, in accordance with O.C.G.A. § 21 2 500. In addition, the signed
results tape from each DRE unit containing the signed zero tape shall also be deposited
with the clerk of superior court.
(c)     The memory cards (PCMCIA cards) shall be sealed in an appropriate container and
securely maintained by the election superintendent until the period for requesting a recount
of the primary, election, or run off results has expired. The election superintendent and at
least one other sworn individual in the tabulating center shall seal the container and sign
the seal such that the container cannot be opened without destroying or damaging the seal.
Upon the expiration of the period for requesting a recount, the election superintendent may
use the memory cards (PCMCIA cards) for programming DRE units for the next primary,
election, or runoff.
(d)     The election results, ballot styles, ballot images, and other information for each
election stored in the internal memory storage of each DRE unit shall be maintained for a
minimum of one month following each election after which time the results may be erased
provided that there are no election contests pending concerning such election.

(7)      Recounts and Recanvass.
(a)      The election superintendent shall, either of his or her own motion, or upon petition
of any candidate or political party or three electors of the county or municipality, as may
be the case, order a recanvass of all the memory cards (PCMCIA cards) for a particular
precinct or precincts for one or more offices in which it shall appear that a discrepancy or
error, although not apparent on the face of the returns, has been made. Such recanvass may
be held at any time prior to the certification of the consolidated returns by the election
superintendent and shall be conducted under the direction of the election superintendent.
Before making such recanvass, the election superintendent shall give notice in writing to
each candidate and to the county chairperson of each party or body affected by the
recanvass. Each such candidate may be present in person or by representative and each
such political party or body may send two representatives to be present at such recanvass.
If upon such recanvass, it shall appear that the original vote count was incorrect, such
returns and all papers being prepared by the election superintendent shall be corrected
accordingly.

                                       Page 22 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 31 of 132



(b)     The election superintendent shall conduct the recanvass by breaking the seal, if the
ballots cards have been sealed, on the container containing the memory cards (PCMCIA
cards) and removing those memory cards (PCMCIA cards) for the precinct or precincts for
which the recanvass is being conducted. The election superintendent shall then cause the
vote totals on each of the memory cards (PCMCIA cards) to be transferred to either an
accumulator DRE unit or to the election management system computer. After all of the
vote totals from the memory cards (PCMCIA cards) for the precinct or precincts for which
the recanvas is being conducted have been entered, the election superintendent shall cause
a printout to be made of the results and shall compare the results to the results previously
obtained. If an error is found, the election superintendent shall correct the error in the
returns accordingly.
(c)     Recounts pursuant to O.C.G.A. § 21 2 495(c) shall be conducted in the same
manner as other recounts under these rules.

(8)     Maintenance of Equipment.
(a)     Each county shall be responsible for maintaining the DRE units, computers, and
software provided to such county by the Secretary of State or purchased by such county
and shall either purchase a maintenance agreement for such equipment and software or
shall self-insure such equipment and software.
(b)     In the event of any malfunction or problem with DRE units, the county election
superintendent shall document the problem and its resolution and shall provide such
information to the Secretary of State. The documentation shall include a detailed
description of the malfunction or problem, the steps taken to correct the malfunction or
problem, and the cause of such malfunction or problem if a cause can be determined.

(9)     Use of Equipment by Municipalities. The county election superintendent is
authorized to permit any municipality within the county to conduct its election with the
DRE equipment through a written intergovernmental agreement between the county and
the municipality; provided that the municipality agrees to maintain and operate the
equipment in accordance with law, these rules and regulations, and the manufacturer's
guidelines and specifications and provided further that the municipality trains all of its
election personnel and poll workers in the proper operation and conduct of elections
utilizing such equipment through a training program conducted by or approved by the
Secretary of State.
(10) Sample Ballots. DRE units that are used for demonstration and education purposes
shall not utilize or be programmed with the official ballot to be used in the primary or
election for demonstrational or educational purposes. The units shall utilize or be
programmed with a ballot containing the names of fictitious or historical persons whose
names do not appear on the official ballot for such primary or election.

Rule 183-1-12-.03 Acceptance Testing Tabulating Center Personnel, Trained and
Certified

All tabulating center personnel must be trained in their respective duties and certified as
required by O.C.G.A. Section 21-2-99 for poll officers. All programmers, operators, and



                                      Page 23 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 32 of 132



data center personnel shall be sworn as provided in O.C.G.A. Sections 21-2-94 and 21-2-
95 for poll officers.

(1) Acceptance tests. Upon the receipt of new, repaired, or upgraded components of the
voting system, including electronic ballot markers (which consists of both a touchscreen
and a printer), ballot scanners, electronic poll books, and election management systems,
the election superintendent of the county is responsible to check that an acceptance test has
been performed on the device in accordance with standards issued by the Secretary of State.
No component of the voting system shall be placed into service until such time as the unit
satisfactorily passes the prescribed acceptance tests.

Authority: O.C.G.A. § 21-2-31

Rule 183-1-12-.04 Storage, Maintenance, and Transport of Statewide
Voting System Components. Certification of Program Instructions

During the official computer certification, all program test decks, program instructions, and
print out sheets become property of the superintendent. All program instructions must be
certified by the programmers who programmed them, and such instructions shall be kept
with the test decks and filed with the Clerk of the Superior Court following consolidation
and certification of the election returns.

   1. The election superintendent of the county shall maintain all components of the
      voting system (including electronic ballot markers, ballot scanners, electronic poll
      books, and election management systems) in accordance with the requirements of
      this rule, the directives of the Secretary of State, and the specifications and
      requirements of the manufacturer.

   2. All electronic components of the voting system shall be stored in a climate
      controlled space in which the temperature and humidity levels are maintained at
      acceptable levels year-round which shall not be lower than O degrees Celsius (32
      degrees Fahrenheit) nor higher than 40 degrees Celsius (104 degrees Fahrenheit)
      and not lower than 20 percent relative humidity and not higher than 85 percent
      relative humidity such that no condensation forms on such components. The
      components shall not be stored in an area in which liquids or fluids stand, pool, or
      accumulate at any time or in areas that are subject to such standing, pooling, or
      accumulating liquids or fluids. The space in which the components are stored shall
      be secured and shall be accessible only to persons authorized by the election
      superintendent to have access to such components or such space. The components
      shall be stored in their packaging boxes or carrying cases with foam inserts and
      shall not be stacked more than four units high. The back-up battery for the ballot
      scanner shall be charged at least every 9 months.

   3. The storage areas for the voting system components at the county election office or
      other designated county facility shall be equipped with one or more of the following
      forms of electronic surveillance and protection: keypads or electronic locks, motion

                                       Page 24 of 93
  Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 33 of 132



       detectors, video surveillance, or a security system that is connected to an outside
       monitoring source, such as the police department or fire department.

   4. The election Superintendent shall maintain numbered seals on all electronic ballot
      markers and ballot scanners in storage and all seal numbers shall be recorded and
      on file in the office of the election superintendent.

   5. All components of the voting system shall be securely transported to polling places.
      Electronic ballot markers (including printers) and ballot scanners shall be
      transported in secure boxes or carrying cases that provide vibration and impact
      protection.

   6. Upon delivery to a polling place in preparation for a primary, election, or runoff,
      all components of the voting system shall be secured and protected from
      unauthorized access. Upon delivery, the components shall either be stored in a
      locked, secure room at the polling place; in a locked, secure container that is
      reasonably affixed to the polling place; be under visual surveillance of an election
      official or their designee, law enforcement official, or licensed security guard; or,
      if the previously listed options are not feasible, in another manner, that in the
      reasonable judgement of the superintendent, secures and protects the voting system
      components from unauthorized access. Any electronic visual surveillance used for
      security when voting is not taking place shall not record, capture, or otherwise
      compromise the privacy of an elector's ballot.

   7. The expenses for the implementation of the storage and security requirements of
      this rule shall be the responsibility of the county or municipal governing authority,
      as applicable, unless such security features are provided by the State.

   8. Maintenance of Voting System Components. After the end of the initial warranty
      period for state owned voting system components, the county shall be responsible
      for maintaining an appropriate warranty or otherwise be responsible for
      maintenance and upkeep of such devices, including the repair and/or replacement
      of any devices which are destroyed, damaged, or otherwise rendered incapable of
      use in elections.

Authority: O.C.G.A. § 21-2-31

Rule 183-1-12-.05 Security of Voting System Components at County Elections Office
or Designated County Storage Area

   1. Software security. The software contained in electronic ballot markers, ballot
      scanners, election managements systems, and electronic poll books, regardless of
      whether the unit is owned by the county or the State, shall not be modified,
      upgraded, or changed in any way without the specific prior approval of the
      Secretary of State.



                                      Page 25 of 93
  Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 34 of 132



   2. Electronic ballot markers, ballot scanners, and election management systems shall
      not be connected to the internet and no other software shall be loaded onto or
      maintained or used on computers on which the election management system
      software is located except as specifically authorized by the Secretary of State.

   3. The room in which the election management system is located shall be locked at all
      times when the system is not directly under the supervision of the election
      superintendent or his or her designee. Lock and key access to the room where the
      election management system is located shall be limited to the county election
      superintendent; the election supervisor, if any; personnel of the county election
      superintendent's office designated by the county election superintendent; building
      maintenance personnel; and emergency personnel. Building maintenance personnel
      shall have access to the room in which the election management system is located
      only to the extent necessary to carry out their maintenance duties. The election
      superintendent shall maintain on file at all times in the office of the election
      superintendent a complete and up to date list of all maintenance personnel with
      access to the room in which the election management system is located. Emergency
      personnel shall have access to the room in which the election management system
      is located only as necessary in the event of an emergency and only for the duration
      of such emergency condition.

   4. The election management system shall remain password-locked at all times when
      not muse.

   5. While in storage at the county elections office or designated county facility, all
      components of the voting system (including electronic ballot markers, ballot
      scanners, electronic poll books, ballot boxes, and election management systems)
      shall be stored under lock and key at all times when not in use. Lock and key access
      to such items shall be limited to the county election superintendent; members of the
      county board of elections; the election supervisor, if any; personnel of the county
      election superintendent's office designated by the county election superintendent;
      building maintenance personnel; and emergency personnel. Building maintenance
      personnel shall have access to the area where such items are stored only to the
      extent necessary to carry out their maintenance duties. The election superintendent
      shall maintain on file at all times in the office of the election superintendent a
      complete and up to date list of all maintenance personnel with access to the area in
      which such items are stored. Emergency personnel shall have access to the area
      where such items are stored only as necessary in the event of an emergency and
      only for the duration of such emergency condition. Whenever maintenance or
      emergency personnel are required to enter the storage area, the election
      superintendent must be notified of that entry as soon as possible and the election
      superintendent must maintain a log of those persons who entered the storage area.

Authority: O.C.G.A. § 21-2-31

Rule 183-1-12-.06 Handling of Voting System. Provisional Ballots

                                     Page 26 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 35 of 132




   1. All personnel, with the exception of the permanent employees of the Office of the
      Secretary of State and permanent employees of the county or municipal election
      superintendent, who prepare voting equipment for use in a primary, election, or
      runoff shall complete an oath of custodian before each election. One copy of the
      oath shall be placed on file in the office of the election superintendent and an
      additional copy shall be filed with the records for the election filed with the clerk
      of superior court or the municipal clerk, as appropriate. The oath of custodian
      shall be in the following form:

STATE OF GEORGIA

COUNTY/MUNICIPALITY OF _______________________


OATH OF CUSTODIANS AND DEPUTY CUSTODIANS OF GEORGIA VOTING
SYSTEM
I, _________________________, do swear (or affirm) that I will as a (deputy) custodian
of the voting systems for the County/Municipality of ___________________,
faithfully perform all of my duties in accordance with state law; that I will prepare in
accordance with all applicable rules and regulations governing the use of the voting
system all components to be used in primaries, elections, and runoffs in this
county/municipality; that I will use my best endeavors to prevent any fraud, deceit, or abuse
in carrying out my duties while preparing the voting system for use in primaries, elections,
and runoffs; and that I am not disqualified by law to hold the position of (deputy) custodian.

_________________________________

(Deputy) Custodian

Administered by, sworn to,

and subscribed before me,

this ____ day of _____, 200_


Superintendent

(Required by O.C.G.A. Section 21-2-379.6(b))

   2. Any electronic ballot markers, ballot scanners, electronic poll books, ballot boxes
      and accessories that are removed from storage for educational or training purposes
      must be signed in and out on an equipment log maintained by the election
      superintendent. The log shall contain, at a minimum, a description of the item being
      checked out, including any serial number or identifying number; the date and time

                                       Page 27 of 93
  Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 36 of 132



       when the item is checked out; the name of the person checking out the item; and
       the date and time when the item is returned to storage. The items checked out of
       storage shall remain in the custody and control of the person checking out the items
       at all times and the person checking out the items shall personally return such items.
       Each person who utilizes equipment for educational or training purposes must be
       adequately trained in the use of the equipment prior to the release of the equipment
       into such person's custody.

   3. The election management system computers shall not be moved or relocated for
      any purposes. Should it become necessary to relocate an election management
      system computer or any of its components from one facility to another, the election
      superintendent shall notify the Secretary of State in advance in writing of the reason
      for the relocation and the proposed new location. The election management system
      shall not be relocated unless and until written authorization for the relocation is
      received from the Secretary of State except in the event of an emergency situation
      beyond the control of the election superintendent. If an emergency arises causing
      the election management system to be moved, the election superintendent is
      responsible to notify the Secretary of State as soon as possible of the move.

   4. The poll manager shall sign a receipt for components of the voting system assigned
      to such poll manager's precinct. Upon returning election supplies to the election
      superintendent's office following the close of the polls, the poll manager shall
      account for all such items and shall certify that all such items have been returned
      or shall describe any missing items and explain why such items have not been
      returned. The Secretary of State shall prepare and provide a chain of custody sheet
      for this purpose.

   5. All voting system components and other equipment assigned to designated county
      election technicians shall be accounted for on the night of a primary, election, or
      runoff and shall be returned to storage. Each technician shall sign a receipt for all
      such items issued to such technician and, upon returning such items to the election
      superintendent's office following the close of the polls, the technician shall account
      for all such items and shall certify that all such items have been returned or shall
      describe any missing items and explain why such items have not been returned. The
      Secretary of State shall prepare and provide a chain of custody sheet for this
      purpose.

   6. The election superintendent shall notify the Secretary of State of any instances of
      unaccounted for components of the voting system as soon as possible.

   7. The election superintendent shall perform an audit count of all voting system
      components housed and maintained by the jurisdiction on an annual basis. The
      results of the audit shall be submitted to the Secretary of State.

Authority: O.C.G.A. §§ 21-2-31, 21-2-379.6



                                      Page 28 of 93
      Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 37 of 132



(1)      This rule shall govern the casting of provisional ballots by voters at primaries and
         elections in accordance with O.C.G.A. §§ 21-2-418 and 21-2-419.

(2)      In each polling place, there shall be established a location or station in the public
         area of the polling place for the purpose of issuing and receiving provisional ballots.
(3)      The election superintendent shall provide each polling place with an adequate
         supply of provisional ballots in each ballot style (district combination) for the
         precinct and an inner ballot envelope and an outer ballot envelope. The ballot
         envelopes shall be so designed that the ballot will fit within the inner ballot
         envelope and the inner ballot envelope will fit within the outer ballot envelope. The
         inner ballot envelope shall have printed on it the words "Official Provisional Ballot"
         and nothing else. The outer envelope shall have places for inserting the person's
         name, precinct, date and name of election, ballot style (district combination), and
         whether such ballot is a regular provisional ballot, a provisional ballot cast by a
         voter who registered to vote for the first time in this state by mail and has not
         provided the identification required by O.C.G.A. §§ 21-2-220 and 21-2-417, or a
         ballot cast during poll hours extended by a court order, or a combination thereof.
         Primaries and elections conducted by counties shall use optical scan ballots for
         provisional voting. Optical scan absentee ballots shall be acceptable for use as
         provisional ballots. Municipalities shall use the same type of ballots as the
         municipality uses for mail-in absentee voting. The election superintendent shall
         also provide a booth for voting provisional ballots in the enclosed space which will
         provide privacy for a person while voting a provisional ballot and a secure container
         in which the voted provisional ballots shall be placed.
(4)      Voters whose names do not appear on electors list.
         (a)     When a person arrives at a polling place, completes a voter's certificate, and
                 presents it to the poll workers but the person's name does not appear on the
                 official electors list for the precinct, the poll officers shall immediately
                 direct the person to the provisional ballot station. At the provisional ballot
                 station, if a master list of registered electors is available, the poll workers
                 shall check the list to determine if the person is registered at a different
                 precinct. If the person's name appears on the master list for a different
                 precinct, the poll workers shall direct the person to the correct precinct.

         (b)    If the person's name is not found on the official list of electors for the
                precinct or the master list, if available, the poll officers shall immediately
                contact the registrars and the person shall provide such information as the
                registrars may request to determine if the person is eligible to vote in the
                election. The registrars shall promptly review the information provided by
                the person and shall attempt to determine if the person timely and properly
                registered to vote.

         (c)    If the registrars can immediately determine that the person timely and
                validly registered to vote in the primary or election and should be assigned
                to the precinct at which the person is present, the registrars shall authorize
                the poll officers to add the person's name to the official electors list for the

                                         Page 29 of 93
Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 38 of 132



         precinct and shall permit the person to vote in the same manner as other
         voters in the precinct vote. When there are multiple ballot styles (district
         combinations) in use in the precinct, the registrars shall also advise the poll
         officers which ballot style (district combination) should be issued to the
         person. The person's name shall then be added to the official electors list for
         the precinct with a notation of the name of the registrar who authorized such
         addition. Upon presentation of a properly completed voter's certificate and
         the identification required by O.C.G.A. § 21-2-417, the person shall be
         permitted to vote in the same manner as other voters in the precinct.

   (d)   If the registrars can immediately determine that the person timely and
         validly registered to vote in the primary or election but should be assigned
         to a different precinct from the one at which the person is present, the
         registrars shall direct the poll officers to send the person to the appropriate
         other precinct and the registrars shall notify the officers of such other
         precinct to add the person's name to the official electors list for such other
         precinct. When there are multiple ballot styles (district combinations) in use
         in such other precinct, the registrars shall also advise the poll officers at
         such other precinct which ballot style (district combination) should be
         issued to the person. The person's name shall then be added to the official
         electors list for the other precinct by the poll officers of the other precinct
         with a notation of the name of the registrar who authorized such addition.
         Upon the completion of a voter's certificate and the submission of the
         identification required by O.C.G.A. § 21-2-417, the person shall be
         permitted to vote in the same manner as other persons in such other precinct.
         However, if, in the reasonable exercise of discretion by the registrars or the
         poll workers, there is insufficient time for such person to go to such other
         precinct before the polls close, the poll workers may allow such person to
         vote a provisional ballot at the precinct in which the person is present. In
         such case, all votes cast by such person for candidates for whom such person
         is properly entitled to vote shall be counted and all votes cast for candidates
         for whom such person is not properly entitled to vote shall be void and shall
         not be counted in accordance with O.C.G.A. § 21-2-419(c).

   (e)   If the registrars cannot immediately determine that the person timely and
         validly registered to vote in the primary or election; but, from the
         information presented by the person, the person, if properly registered,
         would be assigned to the precinct at which the person is present, the
         registrars shall authorize the poll officers to permit the person to cast a
         provisional ballot at such precinct. When there are multiple ballot styles
         (district combinations) in use in the precinct, the registrars shall also advise
         the poll officers which ballot style (district combination) should be issued
         to the person.

   (f)   If the registrars cannot immediately determine that the person timely and
         validly registered to vote in the primary or election; but, from the

                                 Page 30 of 93
Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 39 of 132



         information presented by the person, the person, if registered, would be
         assigned to a different precinct from the precinct in the county or
         municipality at which the person is present, the registrars shall direct the
         poll officers to send the person to the appropriate precinct. The registrars
         shall notify the officers of such other precinct to permit the person to vote a
         provisional ballot when such person arrives at such precinct, completes an
         official voter registration form and a provisional ballot voter's certificate,
         and submits the appropriate identification required by O.C.G.A. § 21-2-417.
         When there are multiple ballot styles (district combinations) in use in such
         other precinct, the registrars shall also advise the poll officers which ballot
         style (district combination) should be issued to the person. However, if, in
         the reasonable exercise of discretion by the registrars or the poll workers,
         there is insufficient time for such person to go to such other precinct before
         the polls close, the poll workers may allow such person to vote a provisional
         ballot at the precinct at which such person is present. In such case, all votes
         cast by such person for candidates for whom such person is properly entitled
         to vote shall be counted and all votes cast for candidates for whom such
         person is not properly entitled to vote shall be void and shall not be counted
         in accordance with O.C.G.A. § 21-2-419(c).

   (g)   If the person appears at a precinct in a county or municipality in which the
         person does not reside, the registrars shall instruct the poll officers to direct
         the person to contact the registrars in the county in which the person resides
         to determine in which precinct such person should vote.

   (h)   If the poll officers cannot get in touch with the registrars after making a
         reasonable effort to do so, the poll officers shall be authorized to permit the
         person to vote a provisional ballot at the precinct without additional
         authorization from the registrars. In such case, all votes cast by such person
         for candidates for whom such person is properly entitled to vote shall be
         counted and all votes cast for candidates for whom such person is not
         properly entitled to vote shall be void and shall not be counted in accordance
         with O.C.G.A. § 21-2-419(c).

   (i)   Upon receiving authorization to vote a provisional ballot, the person shall
         complete a provisional ballot voter's certificate and an official voter
         registration form and submit such completed certificate and form to the poll
         officers along with the appropriate identification required by O.C.G.A. §
         21-2-417. The poll officers shall place the name of the person on the
         numbered list of provisional ballot voters and issue the person a provisional
         ballot of the style authorized by the registrars along with an inner ballot
         envelope and an outer ballot envelope. Before issuing the outer ballot
         envelope to the person, the poll officers shall enter the person's name, the
         name of the precinct, the date and name of the election, and the ballot style
         (district combination) on the outer envelope. The person shall then retire to
         the provisional ballot voting booth and vote the ballot. Upon completing the

                                 Page 31 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 40 of 132



                ballot, the person shall seal the ballot in the inner ballot envelope and place
                the inner ballot envelope containing the ballot into the outer ballot envelope
                and shall seal the outer ballot envelope. The person shall then return the
                sealed envelope to the poll officers.
        (j)     Upon receiving the sealed ballot envelope from a person casting a
                provisional ballot, the poll officers shall verify that the information
                requested on the outer ballot envelope is complete, shall mark the
                appropriate box or boxes to designate the type of provisional ballot enclosed
                therein, and shall direct the person to place the ballot envelope into the
                secure container for provisional ballots which shall be located within the
                enclosed space in the polling place where it can be monitored by the poll
                officers and observed by the public. The provisional ballot voter's certificate
                and voter registration form shall be attached together and shall be placed in
                a separate, distinctively marked envelope which shall be placed in a secure
                location in the polling place.

(5)     Voter who registered for first time by mail but did not provide required
identification.
        (a)     When a person arrives at a polling place, completes a voter's certificate, and
                presents it to the poll workers but does not have the identification required
                by O.C.G.A. § 21-2-417 and the person's name appears on the official
                electors list for the precinct with a designation that the person registered to
                vote for the first time in this state by mail but has not provided the required
                identification to the registrars as required by O.C.G.A. § 21-2-220, the poll
                officers shall immediately direct the person to the provisional ballot station.
                At the provisional ballot station, the person shall be permitted to cast a
                provisional ballot at such precinct. When there are multiple ballot styles
                (district combinations) in use in the precinct, the poll officers shall issue the
                appropriate ballot style (district combination) to the person as shown on the
                electors list. The poll officers shall place the name of the person on the
                numbered list of provisional ballot voters and issue the person a provisional
                ballot of the style authorized by the registrars along with an inner ballot
                envelope and an outer ballot envelope. Before issuing the outer ballot
                envelope to the person, the poll officers shall enter the person's name, the
                name of the precinct, the date and name of the election, and the ballot style
                (district combination) on the outer envelope. The person shall then retire to
                the provisional ballot voting booth and vote the ballot. Upon completing the
                ballot, the person shall seal the ballot in the inner ballot envelope and place
                the inner ballot envelope containing the ballot into the outer ballot envelope
                and shall seal the outer ballot envelope. The person shall then return the
                sealed envelope to the poll officers.

        (b)     Upon receiving the sealed ballot envelope from a person casting a
                provisional ballot, the poll officers shall verify that the information
                requested on the outer ballot envelope is complete, shall mark the
                appropriate box or boxes to designate the type of provisional ballot enclosed

                                         Page 32 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 41 of 132



               therein, and shall direct the person to place the ballot envelope into the
               secure container for provisional ballots which shall be located within the
               enclosed space in the polling place where it can be monitored by the poll
               officers and observed by the public.
       (c)     The provisional ballot shall not be counted unless the voter provides the
               identification required by O.C.G.A. § 21-2-220 and 21-2-417 to the
               registrars before the end of the period set by law for the verification of
               provisional ballots. Such identification may be provided to the registrars in
               person or by facsimile transmission or, in the case of disabled voters, by
               delivery by a third party.

(6)    Voters voting during extended polling hours in an election in which federal
candidates are on the ballot.
       (a)     In the event that the polling hours for a polling place are extended by a court
               order beyond the normal closing time for a primary, election, or runoff in
               which federal candidates are on the ballot, all voters who vote after the
               normal closing time for the polling place shall vote by provisional ballot.

       (b)     Voters whose names appear on the electors list and who have the
               appropriate identification required by O.C.G.A. § 21-2-417 shall complete
               a provisional voter's certificate and shall be issued a provisional ballot along
               with an inner ballot envelope and an outer ballot envelope. Such voters shall
               not be required to complete a voter registration form. It also shall not be
               necessary to obtain approval from the registrars to issue provisional ballots
               to such voters. The poll officers shall place the name of the person on the
               numbered list of provisional ballot voters. Before issuing the outer ballot
               envelope to the person, the poll officers shall enter the person's name, the
               name of the precinct, the date and name of the election, and the ballot style
               (district combination) on the outer envelope. The person shall then retire to
               a provisional ballot voting booth and vote the ballot. Upon completing the
               ballot, the person shall seal the ballot in the inner ballot envelope and place
               the inner ballot envelope containing the ballot into the outer ballot envelope
               and shall seal the outer ballot envelope. The person shall then return the
               sealed envelope to the poll officers. Upon receiving the sealed ballot
               envelope from a person casting a provisional ballot, the poll officers shall
               verify that the information requested on the outer ballot envelope is
               complete, shall mark the appropriate box to designate that the ballot is an
               extended poll hours provisional ballot, and shall direct the person to place
               the ballot envelope into the secure container for provisional ballots which
               shall be located within the enclosed space in the polling place where it can
               be monitored by the poll officers and observed by the public.

       (c)     If the voter's name is not on the electors list, the poll workers shall follow
               the provisions of this rule for regular provisional balloting under this rule
               and, if the voter is authorized by the registrars to vote a provisional ballot
               under the terms of this rule, shall also mark the appropriate box on the outer

                                       Page 33 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 42 of 132



               ballot envelope to indicate that the ballot was issued during extended poll
               hours.

       (d)     If the voter's name is on the electors list but registered to vote for the first
               time in this state by mail and has not provided the identification required by
               O.C.G.A. § 21-2-220, the poll officers shall permit the voter to vote in
               accordance with the provisions of this rule for first time voters who register
               for the first time in this state by mail without providing the required
               identification, and shall also mark the appropriate box on the outer ballot
               envelope to indicate that the ballot was issued during extended poll hours.

       (e)     The poll officers shall provide each first time voter who registered for the
               first time in this state by mail without providing the required identification
               who casts a provisional ballot information on how the voter may provide
               the registrars with the appropriate identification in order that the voter's
               ballot may be counted.

(7)      Each voter casting a provisional ballot in a primary, election, or runoff in which
federal candidates appear on the ballot shall be given written information explaining how
such voter can ascertain if such ballot is counted and, if such ballot is not counted, the
reason why such ballot was not counted.
(8)      The provisional ballot voter's certificates and voter registration cards may be picked
up during the day by a registrar or deputy registrar for the purpose of beginning the process
of determining the eligibility of the persons to cast provisional ballots. Before transferring
the voter's certificates and registration cards to the registrars during the day, the poll
officers shall note the number of certificates and cards being transferred to the registrars.
If such voter's certificates and registration cards are not picked up by the registrars by the
time that the polls close and the last voter has voted, the envelope in which the provisional
ballot voter's certificates and voter registration cards have been deposited shall be securely
sealed and shall be returned to the election superintendent with the other materials from
the polling place.
(9)      After the close of the polls and the last voter has voted, the poll officers shall
account for all voted provisional ballots, cancelled and spoiled provisional ballots, and
unused provisional ballots. The ballot stubs and unused and spoiled ballots shall then be
securely sealed in the container provided for them by the election superintendent. The poll
officers shall then proceed to open the secure container in which the provisional ballots
were deposited and count the number of voted provisional ballots contained therein. The
poll officers shall then compare the total number of persons voting provisional ballots as
shown on the numbered list of provisional ballot voters with the number of ballots issued
and the number of ballots voted. If these numbers do not equal one another, the poll officers
shall determine the reason for the inconsistency and shall correct the problem before going
further. The poll officers shall seal the voted provisional ballots in a container for transfer
to the election superintendent. The poll officers shall complete and sign a provisional ballot
recap sheet and post one copy of the recap sheet on the door of the polling place with the
election results from the precinct. The remaining copies of the provisional ballot recap



                                        Page 34 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 43 of 132



sheet along with the numbered list of provisional ballot voters shall be returned to the
election superintendent with the other election materials from the precinct.
(10) Upon receiving the election materials from the precincts, the election
superintendent shall ensure that the envelope containing the provisional ballot voter's
certificates and voter registration cards is promptly removed from the other materials and
transferred to the registrars for processing. In any event, the voter's certificates and
registration cards shall be transferred to the registrars no later than 9:00 a.m. on the day
following the day of the primary, election, or runoff. The election superintendent shall also
remove the container containing the voted provisional ballots and shall place such
container in a secure location within the election superintendent's office.
(11) (a)        Upon receiving the provisional ballot voter's certificates and voter
registration cards from the election superintendent, the registrars shall promptly proceed to
determine the eligibility of each person that voted a provisional ballot.

       (b)     If the registrars determine that the person did timely register and is eligible
               and entitled to vote in such primary, election, or runoff, the registrars shall
               mark on the numbered list of provisional ballot voters that the ballot is
               accepted and shall notify the election superintendent of the proper ballot
               style (district combination) for the voter.

       (c)     If the registrars determine that the person did not timely register to vote for
               the primary or election or is not eligible and entitled to vote in such primary
               or election or if the registrars cannot determine by the close of business on
               the third business day following the day of the primary, election, or runoff
               if the voter timely registered and was eligible and entitled to vote in such
               primary or election, the registrars shall mark on the numbered list of
               provisional ballot voters that the ballot is rejected.

       (d)     Not later than the close of business on the third business day following the
               day of the primary, election, or runoff, the registrars shall return to the
               election superintendent the numbered list of provisional ballot voters
               reflecting the accepted and rejected provisional ballots.

       (e)     The names of those persons whose names are accepted shall be added to the
               official electors list. The voter registration cards of those persons whose
               ballots are rejected on the numbered list of provisional ballot voters shall be
               processed by the registrars and, if found to be eligible and qualified, shall
               be added to the electors list for future elections.

       (f)     The registrars shall maintain the provisional ballot voter's certificates for
               the same period of time and under the same conditions as the regular voter's
               certificates. Voter registration cards completed by provisional ballot
               electors shall be maintained for the same period of time and under the same
               conditions as other voter registration cards.




                                       Page 35 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 44 of 132



(12) Upon receiving the numbered list of provisional ballot electors from the registrars,
the election superintendent shall prepare to count the accepted provisional ballots. The
election superintendent shall first compare the precinct designation and election district
information with the style of ballot (district combination) cast by the provisional ballot
voter.
        (a)    If the ballot style (district combination) voted by the voter was correct, then
               the election superintendent shall open the outer envelope and place the inner
               envelope containing the ballot into a ballot box.
        (b)    If the ballot style (district combination) voted by the voter was not correct,
               then the election superintendent shall open the outer envelope and note the
               correct ballot style (district combination) on the inner envelope. Each such
               inner envelope shall then be placed in a separate container until all of the
               outer envelopes have been opened. The outer envelopes shall then be stored
               in a location away from the inner envelopes in a manner such that the inner
               envelope and ballot of a voter cannot be identified as being the ballot of a
               particular voter. The superintendent shall then open each such inner
               envelope and remove the ballot and shall place a unique identifying number
               on the ballot along with the designation of the precinct in the nonreflective
               area at the top of the ballot. The election superintendent shall then prepare
               or cause to be prepared a duplicate ballot. The duplicate ballot shall be
               clearly labeled with the word "Duplicate" and shall bear the name of the
               precinct and the same unique identifying number as the original ballot in
               the nonreflective area at the top of the ballot. The election superintendent
               shall transfer or cause to be transferred to the duplicate ballot, in the
               presence of at least two other consolidation assistants and in public, only
               the votes cast by the provisional ballot voter in the races and on the
               questions to which such voter was eligible and entitled to vote. The votes
               entered on the duplicate ballot shall be verified by at least one consolidation
               assistant. The completed duplicate ballot shall be placed in the ballot box
               with the other provisional ballots to be counted. The original ballot shall be
               placed into an appropriate container and retained.
        (c)    After opening all of the outer envelopes and making all necessary duplicate
               ballots, the election superintendent shall then open the inner envelopes of
               the ballots in the ballot box and proceed to count the votes in the same
               manner as absentee ballots are counted. Upon completing the count, the
               election superintendent shall add the provisional ballot votes to the other
               votes cast at the polls and by absentee ballot and shall consolidate and
               certify the results of the primary, election, or runoff. The provisional ballots
               and any duplicates shall be retained for the same time period and in the same
               manner as absentee ballots.
        (d)    The rejected provisional ballots shall be marked on the outer envelope as
               "Not Counted" and shall not be opened. The ballots shall be maintained for
               the same time period and in the same manner as absentee ballots which were
               returned too late to be counted.




                                        Page 36 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 45 of 132



        (e)      The election superintendent shall notify the registrars of the names of those
                 persons who cast a provisional ballot in the wrong precinct or on an
                 incorrect ballot style (district combination).

(13) (a)         Upon identifying the rejected provisional ballot electors, the registrars shall
proceed promptly to notify each such person by first-class mail at the address shown on
the provisional ballot voter's certificate that his or her ballot was not counted because of
the inability of the registrars to verify that the person timely registered to vote or such other
proper reason. If the person's voter registration card was approved, the registrars shall also
notify the person that his or her name will be added to the elector's list and the person will
be eligible to vote in future primaries and elections and that a voter notification or precinct
card will be mailed to the person to provide the voter with the correct precinct and election
district information.
         (b)     Upon receiving notification from the election superintendent of the names
                 of persons who cast provisional ballots in the incorrect precinct or on the
                 incorrect ballot style (district combination), the registrars shall notify such
                 persons of their correct precinct and/or election district information. The
                 sending of a voter notification or precinct card by first-class mail to the
                 address shown on the voter registration card completed by such person
                 when voting by provisional ballot shall be sufficient notice for such voters.

        (c)      If the person's voter registration is rejected, the registrars shall notify the
                 person of such rejection in accordance with O.C.G.A. § 21-2-226(d).

        (d)      In addition, the registrars shall establish a free access system, such as a toll-
                 free telephone number or an Internet website, by which voters who cast
                 provisional ballots in a primary, election, or runoff in which federal
                 candidates are on the ballot may ascertain whether their ballots were
                 counted or, if the ballots were not counted, the reasons why such ballots
                 were not counted. The registrars shall establish and maintain reasonable
                 procedures necessary to protect the security, confidentiality, and integrity
                 of personal information collected, stored, or otherwise used by such system.
                 Access to information about an individual provisional ballot shall be
                 restricted to the voter who cast such ballot.

        Rule 183-1-12-.07 Preparation for Elections. of the Electors List and Use of
              ExpressPoll

              1. The election superintendent shall review the electronic databases used to
                 generate ballots for correctness and accuracy in generating paper ballots and
                 touchscreen displays.

              2. Each ballot style and touchscreen display shall be proofread by the election
                 superintendent or a person or persons under the direction of the
                 superintendent to check that the ballot contains the proper offices,
                 candidates, and questions to be submitted to the voters, that the offices

                                         Page 37 of 93
  Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 46 of 132



                and names are spelled and designated correctly, that political party or body
                affiliations and incumbency of candidates are correctly designated where
                applicable, and that the questions are presented in accordance with law and
                this rule and that the correct offices and questions are presented on each
                ballot style or touchscreen display.

             3. For each office up for election, the paper ballot or touchscreen display shall
                state the name of the office; the post, position, or person presently holding
                the office if necessary to identify the specific office subject to election; the
                number of candidates for which the voter may vote for such office; the
                names of the candidates; the residence address of the candidates if there
                has been a determination that the names are sufficiently similar to so require
                such information under O.C.G.A. § 21-2-379.5. In partisan elections, the
                paper ballot and touchscreen display shall designate the political party or
                body that nominated the candidate or a designation of the candidate as an
                independent candidate; and the designation of the incumbency of a
                candidate seeking reelection to the office which the candidate then holds.

             4. The offices, candidates, and questions shall be listed on the ballot in the
                order specified in O.C.G.A. §§ 21-2-379.4 and 21-2-379.5.

             5. The election superintendent shall review the audio ballot prepared for use
                with the touchscreen display for voters with disabilities. The superintendent
                shall confirm that every section of the audio ballot is pronounced correctly.
                The election superintendent shall also confirm that no candidate's name;
                political party, political body, or independent designation; incumbency; or
                other such information nor any referendum question or answer or response
                thereto is emphasized, stressed, or otherwise inflected in any manner to
                distinguish a particular candidate, party or body, question, answer or
                response to a referendum question either negatively or positively or to
                suggest whether to vote for or against such candidates or questions in such
                audio recordings.

             6. The Superintendent shall check that the memory cards used in the ballot
                scanner are formatted and contain no extraneous software or data prior to
                use in an election. The ballot scanner memory cards shall be named to
                indicate the polling place where they will be used. If more than one ballot
                scanner is to be used in a single polling place, the memory card name shall
                differentiate between the scanners.


Authority: O.C.G.A. §§ 21-2-31, 21-2-379.4, 21-2-379.5

       (1)      Beginning July 1, 2006, counties shall use ExpressPoll units at precincts
                within the county during primaries, elections, and runoffs. The ExpressPoll



                                         Page 38 of 93
Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 47 of 132



            units shall be utilized in lieu of the printed electors list and ballot encoders
            in each precinct where in use.
   (2)      The county election superintendent shall maintain each ExpressPoll unit,
            and all components in a secure location under the same conditions as
            provided for DRE units under Rule 183-1-12-.02(2).

   (3)      Effective January 1, 2006, the registrars of each county shall utilize the
            absentee ballot subsystem of the statewide voter registration system for
            absentee balloting and advance voting.
   (4)      The registrars of each county shall complete the entry of new and updated
            voter registrations on a timely basis as required by the Secretary of State
            and shall notify the Secretary of State upon the completion of all such data
            entry after a registration deadline.
   (5)      Prior to each primary or election as specified by the Secretary of State, the
            county election superintendent shall provide to the Secretary of State or his
            or her designee a final copy of the GEMS database for the county.
   (6)      The county election superintendent and the registrars shall notify the
            Secretary of State or his or her designee of any changes to the voter
            registration file for the county or the GEMS database that occur after the
            process for creating ExpressPoll flash cards begins.
   (7)      During the period in which DRE units are tested and prepared prior to
            delivery to the precincts, the election superintendent shall cause each
            ExpressPoll unit to undergo logic and accuracy testing. Each ExpressPoll
            unit must pass such logic and accuracy test prior to being assigned to a
            precinct. The registrars shall verify the information contained on the
            ExpressPoll units when assigning the units to precincts.
   (8)      Prior to delivery to the precincts, the registrars shall ensure that all persons
            who have been issued or cast absentee ballots are marked accordingly on
            the ExpressPoll units.
   (9)      Upon the conclusion of each primary, election, or runoff, the poll officers
            shall return the ExpressPoll units with the other election materials from the
            precinct to the election superintendent. The registrars and election
            superintendent shall coordinate the return of the flash cards from the
            ExpressPoll units to the Secretary of State such that the cards are returned
            in the same time period as the official election returns.
   (10)     For electors whose names are added to the voter registration rolls after the
            deadline for preparing the flash cards for the ExpressPoll units, the
            registrars shall provide a printed supplemental list for use at the affected
            precincts.

   Rule 183-1-12-.08 Logic and Accuracy Testing.

         1. Primaries and Elections.

            a. On or before the third day preceding a primary or election, including
               special primaries, special elections, and referendum elections, the

                                    Page 39 of 93
Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 48 of 132



            election superintendent shall commence the preparation and testing of
            the electronic poll books, electronic ballot markers, printers, and ballot
            scanners for use on Election Day.
         b. On or before the third day preceding the advance voting period, the
            election superintendent shall commence the preparation and testing of
            the electronic poll books, electronic ballot markers, printers, and ballot
            scanners for use during the advance voting period. Voting system
            components that passed logic and accuracy testing for advance voting
            do not have to be re-tested for use on Election Day for the same election,
            unless there is a change in the programming or database used by the
            component.

         c. At least five days prior to the commencement of such preparation and
            testing, the election superintendent shall publish a notice in the legal
            organ of the county stating the date, time, and place or places where
            preparation and testing of the voting system components for use in the
            primary or election will commence and stating that such preparation
            shall continue from day to day until such preparation is complete and
            that such preparation and testing shall be open to the public and that
            members of the public are entitled to be present during the preparation
            and testing. Prior to a runoff election, the Superintendent shall
            prominently post notice of the date, time, and place of such testing at
            least 24 hours prior to its occurrence.

         d. The election superintendent shall cause such preparation and testing to
            begin on such date and time and at such place or places. Such
            preparation and testing shall be open to members of the public to
            observe; however, such members of the public shall not in any manner
            interfere with the preparation and testing of the voting system
            components. Any person found to be interfering with the preparation
            and testing process may be asked to leave the testing process and may
            be cited for interfering with an election official while in performance of
            election duties. Any questions and/or complaints from the general
            public regarding the preparation and testing process must be directed to
            the election superintendent and not to the individual personnel
            conducting the preparation and testing process.              The election
            superintendent may make such reasonable rules and regulations
            concerning the conduct of such members of the public observing such
            preparation and testing as the election superintendent deems necessary
            and appropriate; provided, however, that such rules and regulations
            shall not prevent members of the public from fairly observing the
            preparation and testing of the voting system components.

      2. In addition to any reasonable rules and regulations that the election
         superintendent may create for the public to observe the preparation and
         testing process, the election superintendent or designee thereof, shall:

                                Page 40 of 93
Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 49 of 132




         a. Be available for the first hour of the first day of testing to explain the
            preparation and testing process and to respond to questions and provide
            answers regarding the purpose and the process of preparation and
            testing;

         b. Maintain a presence at all times during the preparation and testing
            process;

         c. Administer an oath of custodian prior to beginning the preparation and
            testing process to any county personnel (except permanent state, county,
            or municipal election staff) appointed by the election superintendent to
            conduct the preparation and testing process;

         d. Establish an area reasonable in proximity for the public to observe the
            preparation and testing process. Such area shall provide reasonable
            accommodations for the public insofar as space permits, but shall not be
            so established as to deny the general public the opportunity to view the
            process; however, the area should be of such a nature so as to allow
            the preparation and testing process to proceed without interference with
            by the general public;

         e. Allow only election office personnel or individuals assigned to conduct
            the preparation and testing to enter the testing area during the
            preparation and testing process;

         f. Prohibit any preparation and testing reports created for recording the
            seal numbers of voting system components from being disclosed to the
            public;

         g. Prohibit the security seal numbers or other security measures of any
            voting system components from being disclosed to the public; and

         h. Prohibit photographic and audio equipment of any kind, including cell
            phone cameras, from being used to record the security seal numbers or
            other measures used to secure any voting system components, provided
            that this rule shall not prohibit the news media from reporting on the
            preparation and testing process, so long as seal numbers and other
            security measures on any voting system component are not recorded or
            displayed in any manner.

      3. During the public preparation and testing of the electronic poll books,
         electronic ballot markers, printers, and ballot scanners to be used in a
         particular primary or election, the election superintendent shall cause each
         electronic ballot marker and scanner to be programmed with the election



                                Page 41 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 50 of 132



               files for the precinct at which the electronic ballot marker and ballot scanner
               unit will be used.

       The superintendent shall cause the accuracy of the components to be tested by
       causing the following tasks to be performed:

           A. Check that the electronic poll books accurately look up and check-in voters
              via both the scanning function and manual lookup and create a voter card
              that pulls up the correct ballot on the electronic ballot marker for every
              applicable ballot style.

           B. Check that the touchscreen on the electronic ballot marker accurately
              displays the correct selections and that the touchscreen accurately reflects
              the selected choices.

           C. Check that the printer prints a paper ballot that accurately reflect the choices
              selected on the touchscreen and immediately mark all printed ballots as
              “test” ballots.

           D. Check that the ballot scanner scans the paper ballot, including both ballots
              marked by electronic ballot markers and ballots marked with a pen, and that
              the ballot scanner scans ballots regardless of the orientation the ballot is
              entered into the scanner.

           E. Check that the tabulation contained in the ballot scanner memory card can
              be accurately uploaded to the election management system, and that the
              tabulated results match the selections indicated on the paper ballot.

If any component fails any of the testing, the component shall not be used in a primary,
election, or runoff until such unit is repaired and inspected and found capable of proper
functioning and passes logic and accuracy tests. Upon the successful completion of the
logic and accuracy test, the component shall be cleared of any vote totals collected during
testing. A zero tape shall be run on the ballot scanner subsequent to successful testing, and
the tape shall be attached to the custodian's certification form to document the logic and
accuracy testing. The components shall then be sealed and securely stored for transfer to
the polling place.

           4. After the completion of Logic and Accuracy testing on any voting system
              component, each component shall be sealed and safely and securely stored
              until such time as the component is transported to the polling place in which
              such component is to be used. The zero tapes, results tapes, test ballots, and
              other paperwork shall be securely stored by the superintendent.


Authority: O.C.G.A. § 21-2-31



                                       Page 42 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 51 of 132




Rule 183-1-12-.09. Transport to Polls.
1. The election superintendent shall take all necessary measures to cause the voting system
components to be safely and securely transported to the polling places.
2. The election superintendent shall cause the voting system components for each polling
place to be delivered to the polling place at least one hour before the time for the opening
of the polls. The election superintendent shall cause magnifying devices to be made
available at each polling place to assist voters in reviewing their paper ballots.
3. If the voting system voting system components are stored at a polling place prior to the
arrival of the poll manager or their designee, the election superintendent shall cause the
units are stored in a locked, secure manner with appropriate climate control as described in
Rule 183-1-12-.04.

Authority: O.C.G.A. § 21-2-31

Rule 183-1-12-.10 Use of Absentee Ballots When Voting Machines are Inaccessible
Before the Opening of the Polls.
Absentee ballots may be used by the handicapped if voting machines are inaccessible.
1. The poll officers shall set up and power on the voting system components for voting
prior to the opening of the polls. The set up shall be performed in public and the public
may view the set up subject to such reasonable rules and regulations as the election
superintendent may deem appropriate to protect the security of the voting system
components and to prevent interference with the duties of the poll officers.
2. The poll officers shall verify that the seal for each voting system component is intact
and that there is no evidence or indication of any tampering. The poll officers shall verify
that the number of the seal matches the number of the seal recorded for that component
when such component was prepared by the election superintendent for the primary,
election, or runoff. If a seal number does not match or if there is any evidence or indication
of tampering, the election superintendent shall be immediately notified and such
component shall not be used until such matters are resolved by agreement of the election
superintendent and the poll manager.
3. The poll manager shall check that the electronic poll books, electronic ballot markers,
and ballot scanners all indicate zero counts prior to the opening of the polls.
4. The poll manager shall cause each ballot scanner in the polling place to run a zero tape
prior to the start of voting. If the tape does not show zero votes prior to the start of voting,
the election superintendent shall be immediately notified and such unit shall not be used
until the unit is cleared and the matter is resolved by agreement of the election
superintendent and the poll manager.
5. The poll manager and two witnesses who have been sworn as poll officers pursuant to
O.C.G.A. §§ 21-2-94 and 21-2-95 shall sign the zero tape from the ballot scanner. The
poll manager and those same two witnesses shall then confirm that the ballot box is empty.
The Secretary of State shall develop a form to be signed by the poll manager and the two
witnesses attesting that the ballot box was empty prior to the opening of the polls. Such
form shall include the date and time it was executed, shall be attached to the zero tape
generated by the ballot scanner attached to that ballot box, and shall be returned to the
election superintendent with the polling place recap forms at the close of the polls. The

                                        Page 43 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 52 of 132



ballot box shall then be securely locked and sealed. Once the ballot box is verified to have
been empty and locked and sealed, no person shall access the inside of the ballot box while
voting is occurring unless it is absolutely necessary to the functioning of elections. Any
such access shall be by the poll manager and two witnesses who have been sworn as poll
officers, and the poll manager and witnesses shall attest, on a form to be developed by the
Secretary of State, to when and for what purpose the ballot box was accessed, and that no
action was taken to affect the results of the election. That form shall also be returned to the
election superintendent with the polling place recap form at the close of the polls.
6. The poll officers shall verify that there is no unauthorized matter affixed to any of the
voting system components or present in the voting booths.
7. The poll officers shall affix a card of instructions for voting within each voting booth
and shall place at least one printed sample ballot and at least one voting instructions poster
approved or provided by the Secretary of State outside the enclosed space at the polling
place for the information of the voters. At least one printed sample ballot and one voting
instructions poster shall also be posted in the enclosed space. Prior to voters entering the
enclosed space, the poll officers may also distribute to such voters a card of instructions
for voting on the voting system that has been approved or provided by the Secretary of
State. The poll officers shall also have a sufficient supply of sample ballots available should
voters request to view them while voting or reviewing their ballot.
8. As near as possible to exit of the enclosed space in every polling place in a manner that
is visible to voters as they exit the enclosed space, the poll manager shall post a sign that
informs voters that ballots shall not be removed from the enclosed space.

Authority: O.C.G.A. § 21-2-31


Rule 183-1-12-.11 Conducting Elections.
1. As each voter presents himself or herself at the polling place for the purpose of voting
during the time during which the polls are open for voting, each voter shall be offered
instruction by a poll officer in the method of voting on the voting system, including specific
verbal instruction to review their printed ballot prior to scanning it and that sample ballots
and magnifying devices are available upon request to assist them in reviewing their paper
ballot. In providing such instruction, the poll officers shall not in any manner request,
suggest, or seek to persuade or induce any voter to vote any particular candidate, political
party, or political body, or for or against any particular question.
2.       (a) When a person presents himself or herself at the polling place for the purpose
of voting during the time during which the polls are open for voting, the person shall
complete a voter's certificate and submit it to the poll officers. The voter certificate may be
an electronic or paper record. The poll officers shall verify the identity of the person and
that the person is a registered voter of the precinct and, if so, shall approve the voter's
certificate and enter an appropriate designation on the electors list for the precinct reflecting
that the voter has voted in the primary, election, or runoff being conducted. The voter's
name shall then be entered on the appropriate numbered list of voters.
        (b) A poll officer shall then issue the voter an appropriate voter access card
authorizing the voter to vote the correct ballot on the touchscreen or utilize the correct
access code to manually bring up the correct ballot on the touchscreen. The voter shall then

                                         Page 44 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 53 of 132



enter the enclosed space in the polling place and proceed to vote his or her choices. Upon
making his or her selections, the voter shall cause the paper ballot to print, remove his or
her printed ballot from the printer, remove the voter access card from the touchscreen unit,
review the selections on his or her printed ballot, scan his or her printed ballot into the
scanner, and return the voter access card to a poll officer. Then the voter shall exit the
enclosed area of the polling place.
         (c) If an emergency situation makes utilizing the electronic ballot markers
impossible or impracticable, as determined by the election superintendent, the poll officer
shall issue the voter an emergency paper ballot that is to be filled out with a pen after
verifying the identity of the voter and that the person is a registered voter of the precinct.
Emergency paper ballots shall not be treated as provisional ballots, but instead shall be
placed into the scanner in the same manner that printed ballots in the polling place are
scanned. The election superintendent shall cause each polling place to have a sufficient
amount of emergency paper ballots so that voting may continue uninterrupted if emergency
circumstances render the electronic ballot markers or printers unusable. The poll manager
shall store all emergency ballots in a secure manner and that all used and unused emergency
ballots are accounted for. All unused emergency ballots shall be placed into a secure
envelope and sealed such that the envelope cannot be opened without breaking such seal.
         (d) If an emergency situation exists that makes voting on the electronic ballot
markers impossible or impracticable, the poll manager shall alert the election
superintendent as soon as possible. The existence of an emergency situation shall be in the
discretion of the election supervisor. However, if a poll manager is unable to contact the
election superintendent after diligent effort, the poll manager shall have the ability to
declare that an emergency situation exists at the polling place. The poll manager shall
continue diligent efforts to contact the election superintendent, and shall inform the
superintendent as soon as possible of the situation at the polling place. The election
superintendent, in his or her discretion, shall either overrule or concur with the declaration
of emergency circumstances. While the determination of an emergency situation is in the
discretion of the election superintendent, the types of events that may be considered
emergencies are power outages, malfunctions causing a sufficient number of electronic
ballot markers to be unavailable for use, or waiting times longer than 30 minutes
3. At least once each hour during the time while the polls are open, the poll officers shall
examine the enclosed space to verify that no unauthorized matter has been affixed to any
voting system component or placed in the voting booth and that the voting system
components have not been tampered with in any manner. Poll officers shall also check that
no unattended ballots are left in the printer or anywhere in the enclosed space other than
the appropriate ballot box. Any unattended ballots found in the enclosed space that do not
belong to a voter currently in the enclosed space shall not be counted, but shall be secured
and labelled as unattended ballots.
4. The polling place shall be arranged in such a manner as to provide for the privacy of
the elector while voting and to allow monitoring of each voting system component by the
poll officers while the polls are open. The electronic ballot markers and ballot scanners
used in the polling place shall be set up in a manner to assure the privacy of the elector
while casting his or her ballot while maintaining the security of such units against
tampering, damage, or other improper conduct. In addition, there shall be at least one
electronic ballot marker configured for use by physically disabled electors at each advance

                                       Page 45 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 54 of 132



voting location. In addition, at least one ballot marking device shall be configured for
voting by physically disabled voters in wheelchairs and provisions shall be made to provide
for the privacy of such electors while voting.
5. It shall be permissible under O.C.G.A. § 21-2-410 and shall not constitute assistance
in voting under O.C.G.A. § 21-2-409 for poll officers to assist a voter in inserting the voter
card into the ballot marking device and in explaining the operation of the unit to the voter;
provided that the poll officer shall withdraw from the voting booth prior to the voter making
any selections. The poll officers shall not in any manner request, suggest, or seek to
persuade or induce any voter to vote for any particular candidate, political party, or political
body, or for or against any particular question.
6. Voters utilizing an audio tactile interface (ATI) device to vote on the ballot marking
device without the assistance of any other individual shall not be considered as receiving
assistance in voting and shall not be required to complete the forms required for receiving
assistance in voting pursuant to O.C.G.A. § 21-2-409; however, if another person other
than a poll officer is handling the printed ballot before it is inserted into the scanner, that
person shall be considered as assisting.
7. The poll officers shall confirm that voters deposit their ballots and return the voter
access cards to the poll officers prior to leaving the enclosed space in the polling place. The
poll officers shall arrange and configure the polling place and provide staffing at such
places at the polling place to confirm that a voter will not leave the enclosed space with a
ballot or voter access card.
8. The election superintendent shall cause each polling place to be sufficiently staffed
and a poll officer to be stationed at every ballot scanner in use in the polling place while
voting is occurring. The poll officer stationed at the ballot scanner shall offer instruction
throughout the period while voting is occurring reminding voters to review their printed
paper ballots, but shall take all reasonable precautions not to view the selections on an
elector’s ballot unless it is required due to assistance requested from the elector.
9. A voter may request information from poll officers concerning how to use the electronic
ballot marker or any other voting system component at any time during the voting process.
However, once the voter scans his or her ballot into the ballot scanner, even if the ballot is
blank with no votes cast, such voter shall be deemed to have voted and may not thereafter
vote again. If a voter leaves the room encompassing the enclosed space with his or her
paper ballot and does not place that ballot into the appropriate ballot scanner or ballot box,
that voter shall be deemed to have voted and may not thereafter vote again. A sign shall be
placed at the exit of the enclosed space that informs every voter that ballots may not be
removed from the enclosed space. Any paper ballot that is removed from the room
encompassing the enclosed space shall not be counted and shall be marked as spoiled by a
poll officer.
10.     (a) If a voter discovers that the ballot presented on the electronic ballot marker is
not correct or, for a partisan primary, is not the ballot that the voter desired to vote, the
voter shall immediately notify a poll officer. The poll officer shall cancel or void the ballot
on the electronic ballot marker without attempting in any manner to see how the voter has
voted and shall then take the necessary steps to provide the voter with the correct ballot
and make any necessary corrections to the voter's certificate of the voter, the electors list,
and the numbered list of voters.



                                        Page 46 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 55 of 132



        (b) If, while reviewing his or her printed ballot, the voter discovers that the printed
ballot does not contain the proper ballot selections or that the voter was not issued the
proper ballot, the voter shall immediately inform a poll officer. The poll officer shall spoil
the paper ballot and take the necessary steps to allow the voter to make his or her selections
again on the electronic ballot marker and cause the correct ballot to be issued.
        (c) If the voter places his or her paper ballot into the ballot scanner or ballot box
prior to notifying the poll officials of any errors in the ballot, the voter shall be deemed to
have voted and shall not be permitted to cast another ballot.
11.     (a) If any voting system component malfunctions during the day of a primary,
election, or runoff, the poll manager shall immediately notify the election superintendent
and shall not allow any voter to use the unit until and unless the malfunction is corrected.
The poll manager shall utilize appropriate backup procedures so that voting is not
interrupted due to any equipment malfunctions. The election superintendent shall
immediately arrange for the repair of the voting system component or shall provide a
replacement component as soon as practicable. A replacement component shall not be used
unless it has been appropriately tested prior to its use.
        (b) In the event that a ballot scanner malfunctions, the voter shall place their voted
ballot in the emergency bin connected to the ballot box. The ballots in the emergency bin
shall be counted when the ballot scanner is properly functioning, by a replacement ballot
scanner brought to the polling place, or, if neither are available, by another scanner at the
county elections office. Poll officers may scan ballots placed into the emergency bin
through the ballot scanner or a replacement ballot scanner when doing so will not interfere
with voting. A voter placing his or her ballot into the emergency bin is considered to have
voted that ballot and shall not be permitted to cast another ballot.

Authority: O.C.G.A. § 21-2-31


Rule 183-1-12-.12 Tabulating Results.
(a) After the Polls Close.
       1. Immediately after the polls close and the last voter has voted, the poll manager
       and two witnesses who have been previously sworn as poll officers as provided in
       O.C.G.A. §§ 21-2-94 and 21-2-95 shall begin the closing procedure on each ballot
       scanner so that no further votes are cast and record the number of scanned ballots
       from every ballot scanner used in the polling place. The poll manager and the two
       witnesses shall record the number of scanned ballots from each scanner on a recap
       form to be developed by the Secretary of State. The poll manager and the two
       witnesses shall cause each ballot scanner to print three tapes of the tabulated results
       and shall sign each tape indicating that it is a true and correct copy of the tape
       produced by the ballot scanner. If the poll manager or the witnesses have reason to
       believe that printed tapes are not a true and correct tabulation of the ballots scanned
       by that ballot scanner, the poll manager or witness shall document the reasons and
       evidence for that belief and inform the election superintendent, who shall take
       appropriate action, in his or her discretion, so that the ballots in the ballot box
       associated with the ballot scanner are accurately tabulated.



                                        Page 47 of 93
Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 56 of 132



   2. The poll manager shall cause the number of printed ballots from each ballot
   marking device to be recorded on the recap form. The poll manager shall further
   cause the number of spoiled ballots and ballots placed in the emergency bin of the
   scanner that were unable to be scanned to be recorded on the recap form. The poll
   manager shall cause the total number of voter check ins from the electronic poll
   book and/or paper voter list to be recorded on the recap form. If the numbers
   recorded on the recap form do not reconcile with each other, the poll manager shall
   immediately determine the reason for the inconsistency; correct the inconsistency,
   if possible; and fully document the inconsistency or problem along with any
   corrective measures taken.
   3. One of the three tapes of the tabulated results printed from the ballot scanner
   shall be affixed to the door of the polling place for the information of the public
   along with a copy of the provisional ballot recap form for the polling place. One
   tape shall be placed into an envelope (or reusable document storage container
   suitable for the same purposes) provided by the election superintendent, along with
   the "poll officer" memory card from the ballot scanner. The envelope shall be sealed
   by the poll manager and the same two witnesses who signed the tape such that the
   envelope cannot be opened without breaking such seal. The poll manager and the
   two witnesses shall initial the envelope indicating that it contains the correct tape
   and memory card from the indicated ballot scanner. The envelope shall be labelled
   with the name of the polling place, the serial number of the ballot scanner, and the
   number assigned to the ballot scanner for that election. The third tape shall be
   placed into another envelope with the polling place recap form.
   4. The poll manager and two witnesses who have been sworn as poll officers as
   provided in O.C.G.A. §§ 21-2-94 and 21-2-95 shall unseal and open each ballot
   box, remove the paper ballots from each ballot box, and place the paper ballots into
   a durable, portable, secure and sealable container to be provided for transport to the
   office of the election superintendent. A separate container shall be used for the
   paper ballots from each ballot box and the container shall be labelled with the
   polling place, ballot scanner serial number, the number assigned to the ballot
   scanner for that election, the count of the ballots from the tabulation tape, and the
   date and time that the ballot box was emptied. The container shall be sealed and
   signed by the poll manager and the same two witnesses such that it cannot be
   opened without breaking the seal. The poll manager and the two witnesses shall
   sign a label affixed to the container indicating that it contains all of the correct
   ballots from the indicated ballot box and no additional ballots.
   5. The poll manager and the same two witnesses who emptied the ballot box shall
   complete and sign a form indicating that the ballot box was properly emptied and
   the ballots were properly stored and secured. Such form shall be delivered to the
   election superintendent with the completed polling place recap form. The ballot box
   shall be resealed and the new seal numbers shall be documented.
   6. The envelopes containing the tabulation tape and the memory card, the
   containers containing the paper ballots, the completed polling place recap forms,
   voter access cards, supervisor's cards, electors lists, numbered lists of voters,
   electronic poll books, and other such paperwork shall be delivered to the election
   superintendent by the poll manager and at least one other sworn poll officer or law

                                  Page 48 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 57 of 132



      enforcement official. The election superintendent or his or her designee shall
      receive the materials and shall issue a receipt to the poll manager for the materials.
      The poll manager and any poll officers who travelled with the materials shall sign
      a form indicating that no sealed documents were unsealed enroute and that the
      materials have not been tampered with. The election superintendent, in his or her
      discretion, may allow a designee of the poll manager to deliver the envelopes or
      containers containing the ballot scanner tabulation tapes and memory cards to be
      used for unofficial reporting of results prior to the delivery of the other polling place
      materials provided that the same procedures for transit and delivery set forth herein
      are followed.
      7. Before leaving the polling place, the poll manager shall power off, secure, and
      seal all electronic ballot markers, ballot boxes, and ballot scanners. The polling
      place shall be locked to prohibit unauthorized entry.
(b) Consolidation of Results.
      1. All persons involved with the tabulation and consolidation of the election results
      and who will operate the computer programs or handle the memory cards shall be
      sworn in the same manner that custodians are sworn before entering into their
      duties.
      2. Only persons who are permanent employees of the election superintendent or
      have been duly sworn as poll officers or custodians shall touch or be in contact with
      any ballot, container, returns, tapes, device, memory card, or any other such
      election materials. Only persons who are employed by the election superintendent
      or have been duly sworn shall be in the immediate area of the tabulating center
      designated by the superintendent for the officers to conduct the tabulation and
      consolidation of the election results.
      3. The tabulation and consolidation shall be performed in public. However, the
      election superintendent may make reasonable rules and regulations for conduct at
      the tabulating center so that the security of the results and the returns and to avoid
      interference with the tabulating center personnel.
      4. Upon the delivery of any election materials from a polling place, the election
      superintendent or his or her designee shall provide a receipt that clearly states what
      election materials have been deliver.
      5.     Upon receiving the paper ballots and the memory cards, the election
      superintendent shall verify the signatures on the sealed envelopes and containers,
      verify that the seals are intact, that the envelopes or containers have not been
      opened, and that there is no evidence of tampering with the envelopes, containers,
      or their contents.
      6. In the case of elections for county, state, and federal office, after verifying that
      the envelopes and containers are properly sealed and have not been opened or
      tampered with, the election superintendent shall break the seal and open each
      envelope and remove the memory card and results tape. The election superintendent
      or his or her designee shall then insert the memory card into the election
      management system computer and transfer the vote totals from the memory card
      into the election management system for official tabulation and consolidation.
      7. After transferring all of the vote totals from the memory cards to the election
      management system and consolidating such totals with the totals from the absentee

                                        Page 49 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 58 of 132



        ballot system and such votes from any provisional ballots which have been found
        by the registrars to be authorized pursuant to O.C.G.A. § 21-2-419, the election
        superintendent shall prepare the official consolidated returns for the primary,
        election, or runoff.
        8. The election superintendent shall not list and certify in the official consolidated
        returns for an election any results for write in candidates who were not properly
        qualified under O.C.G.A. § 21-2-133.
        9. In the case of primaries, elections, and runoffs for county, state, and federal
        office, the county election superintendent shall transmit to the Secretary of State
        the election returns by precinct for the county in electronic format or by electronic
        means, as may be specified by the Secretary of State, within fourteen days
        following a primary, election, or runoff.
(c) Election Night Reporting. The election superintendent shall transmit to the Secretary
of State unofficial election results for all races for state offices in any primary, election, or
runoff as soon as possible after the closing of the polls for such primary, election, or runoff.
Such results shall be transmitted in a format prescribed by the Secretary of State. At a
minimum, the results shall be transmitted upon one third of the precincts reporting results,
upon two thirds of the precincts reporting results, and upon all precincts reporting results,
including absentee ballots within all precincts. Except upon prior notice to and consultation
with the Secretary of State, no election superintendent shall conclude the tabulation of
votes on election night in any primary, election, or runoff in which there are contested races
for federal and state offices until and unless all such unofficial results, including absentee
ballots, have been transmitted to the Secretary of State.

Authority: O.C.G.A. § 21-2-31


Rule 183-1-12-.13 Storage of Returns.
(a) After tabulating and consolidating the results, the election superintendent shall prepare
an electronic file which shall contain a copy of the information contained on each memory
card which shall include all ballot images as well as vote totals and a copy of the
consolidated returns from the election management system.
(b) The electronic file shall be stored on a secure medium which shall be placed in a sealed
envelope or container and shall become a part of the election materials which shall be
deposited with the clerk of superior court or the municipal clerk, as appropriate, in
accordance with O.C.G.A. § 21-2-500. In addition, the signed results tape from each ballot
scanner and the corresponding paper ballots shall also be deposited with the clerk of
superior court.
(c) The memory cards shall be sealed in an appropriate container and securely maintained
by the election superintendent until the period for requesting a recount of the primary,
election, or run off results has expired. The election superintendent and at least one other
sworn individual in the tabulating center shall seal the container and sign the seal such that
the container cannot be opened without destroying or damaging the seal. Upon the
expiration of the period for requesting a recount, the election superintendent may use the
memory cards for programming ballot scanners units for the next primary, election, or
runoff.

                                         Page 50 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 59 of 132




Authority: O.C.G.A. § 21-2-31

Rule 183-1-12-.14 Maintenance of Equipment.
(a) Each county shall be responsible for maintaining all components of the voting system,
including electronic ballot markers, printers, ballot scanners, electronic poll books,
computers, and software provided to such county by the Secretary of State or purchased by
such county and shall either purchase a warranty/maintenance agreement for such
equipment and software or shall assume the responsibility for repair, maintenance, and
upkeep of all system components.
(b) In the event of any malfunction or problem with any voting system component, the
county election superintendent shall document the problem and its resolution and shall
provide such information to the Secretary of State. The documentation shall include a
detailed description of the malfunction or problem, the steps taken to correct the
malfunction or problem, and the cause of such malfunction or problem if a cause can be
determined.

Authority: O.C.G.A. § 21-2-31

Rule 183-1-12-.15 Use of Equipment by Municipalities.
(a) The county election superintendent is authorized to permit any municipality within the
county to conduct its election with electronic ballot markers, printers, ballot scanners, and
other components of the statewide voting system through a written intergovernmental
agreement between the county and the municipality; provided that the municipality agrees
to maintain and operate the equipment in accordance with law, these rules and regulations,
and the manufacturer's guidelines and specifications and provided further that the
municipality trains all of its election personnel and poll officers in the proper operation and
conduct of elections utilizing such equipment through an appropriate training program
approved by the Secretary of State.

Authority: O.C.G.A. § 21-2-31

Rule 183-1-12-.16 Demonstrations of Voting Equipment
(a) When being used for demonstration and voter education purposes, electronic ballot
markers and ballot scanners shall not utilize or be programmed with the official ballot to
be used in the primary or election. The device shall utilize or be programmed with a ballot
containing the names of fictitious or historical persons whose names do not appear on the
official ballot for such primary or election.



Rule 183-12-.17 Tabulating Center Personnel, Trained and Certified
All tabulating center personnel must be trained in their respective duties and certified as
required by O.C.G.A. § 21-2-99 for poll officers. All programmers, operators, and data
center personnel shall be sworn as provided in O.C.G.A. §§ 21-2-94 and 21-2-95 for poll
officers.

                                        Page 51 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 60 of 132




Authority: O.C.G.A. § 21-2-31


Rule 183-12-.18 Provisional Ballots
(1) This rule shall govern the casting of provisional ballots by voters at primaries and
elections in accordance with O.C.G.A. §§ 21-2-418 and 21-2-419.
(2) In each polling place, there shall be established a location or station in the public area
of the polling place for the purpose of issuing and receiving provisional ballots.
(3) The election superintendent shall provide each polling place with an adequate supply
of provisional ballots in each ballot style (district combination) for the precinct and an inner
ballot envelope and an outer ballot envelope. The election superintendent shall also be
prepared to resupply polling places with provisional ballots in needed ballot styles in a
timely manner while voting is occurring so that polling places do not run out of provisional
ballots. The ballot envelopes shall be so designed that the ballot will fit within the inner
ballot envelope and the inner ballot envelope will fit within the outer ballot envelope. The
inner ballot envelope shall have printed on it the words "Official Provisional Ballot" and
nothing else. The outer envelope shall have places for inserting the person's name, precinct,
date and name of election, ballot style (district combination), and whether such ballot is a
regular provisional ballot, a provisional ballot cast by a voter who registered to vote for the
first time in this state by mail and has not provided the identification required by O.C.G.A.
§§ 21-2-220 and 21-2-417, or a ballot cast during poll hours extended by a court order, or
a combination thereof. Primaries and elections conducted by counties shall use optical scan
ballots for provisional voting. The poll manager shall cause all voted provisional ballots to
be deposited into the provisional ballot box and not be inserted into the polling place ballot
scanner and kept separate and apart from non-provisional ballots case at the polling place.
Municipalities shall use the same type of ballots as the municipality uses for mail-in
absentee voting. The election superintendent shall also provide a booth for voting
provisional ballots in the enclosed space which will provide privacy for a person while
voting a provisional ballot and a secure container in which the voted provisional ballots
shall be placed.
(4) Voters whose names do not appear on electors list.
         (a) When a person arrives at a polling place, completes a voter's certificate, and
         presents it to the poll workers but the person's name does not appear on the official
         electors list for the precinct, the poll officers shall immediately direct the person to
         the provisional ballot station. At the provisional ballot station, the polling place
         shall have an electronic poll book that includes a mastered list of registered voters
         in the state, and the poll workers shall check the list to determine if the person is
         assigned to a different polling place within the county or registered in a different
         county. If the person's name appears on the master list for a different precinct within
         the same county, the poll workers shall inform the person of his or her correct
         polling place. The person shall be instructed to go to his or her correct polling place
         if practicable, but that if it is not practicable for the person to get to his or her correct
         polling place before the close of polls, that the person may vote a provisional ballot
         in the polling place in which they are present. If, after receiving that instruction,
         the person states that it is not practicable for him or her to get to their correct polling

                                           Page 52 of 93
Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 61 of 132



   place prior to the close of voting, the poll officer shall offer the person a provisional
   ballot. If the person is registered in a different county, the poll officer shall inform
   the person that he or she appears to be registered in a different county. If the person
   is still eligible to vote in the county in which they appear to be registered, the person
   may return to that county to vote. If the person states a good-faith belief that he or
   she timely registered to vote in the county in which he or she is present, he or she
   shall be offered a provisional ballot.
   (b) If the person's name is not found on the official list of electors for the precinct
   or the master list, if the poll officers shall immediately contact the registrars and
   the person shall provide such information as the registrars may request to determine
   if the person is eligible to vote in the election. The registrars shall promptly review
   the information provided by the person and shall attempt to determine if the person
   timely and properly registered to vote in the county in which he or she is present.
   (c) If the registrars can immediately determine that the person timely and validly
   registered to vote in the primary or election and should be assigned to the precinct
   at which the person is present, the registrars shall authorize the poll officers to add
   the person's name to the official electors list for the precinct and shall permit the
   person to vote in the same manner as other voters in the precinct vote. When there
   are multiple ballot styles (district combinations) in use in the precinct, the registrars
   shall also advise the poll officers which ballot style (district combination) should
   be issued to the person. The person's name shall then be added to the official
   electors list for the precinct with a notation of the name of the registrar who
   authorized such addition. Upon presentation of a properly completed voter's
   certificate and the identification required by 0.C.G.A. § 21-2-417, the person shall
   be permitted to vote in the same manner as other voters in the precinct.
   d) If the registrars can immediately determine that the person timely and validly
   registered to vote in the primary or election but should be assigned to a different
   precinct within the same county where the person is present, the registrars shall
   direct the poll officers to inform the person of the appropriate other precinct and
   the registrars shall notify the officers of such other precinct to add the person's name
   to the official electors list for such other precinct. When there are multiple ballot
   styles (district combinations) in use in such other precinct, the registrars shall also
   advise the poll officers at such other precinct which ballot style (district
   combination) should be issued to the person. The person's name shall then be added
   to the official electors list for the other precinct by the poll officers of the other
   precinct with a notation of the name of the registrar who authorized such addition.
   Upon the completion of a voter's certificate and the submission of the identification
   required by O.C.G.A. § 21-2-417. the person shall be permitted to vote in the same
   manner as other persons in such other precinct. However, the poll officer shall also
   instruct the person that if it is not practicable for such person to go to such other
   precinct before the polls close and the person communicates that to the poll officers,
   the person shall be offered a provisional ballot at the precinct in which the person
   is present. In such case, all votes cast by such person for candidates for whom such
   person is properly entitled to vote shall be counted and all votes cast for candidates
   for whom such person is not properly entitled to vote shall be void and shall not be
   counted in accordance with O.C.G.A. § 21·2-419(c).

                                   Page 53 of 93
Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 62 of 132



   (e)    If the registrars cannot immediately determine that the person timely and
   validly registered to vote in the primary or election; but, from the information
   presented by the person, the person, if properly registered, would be assigned to the
   precinct at which the person is present, the registrars shall inform the poll officers
   and the person shall be offered a provisional ballot at such precinct. When there are
   multiple ballot styles (district combinations) in use in the precinct, the registrars
   shall also advise the poll officers which ballot style (district combination) should
   be issued to the person.
   (f)    If the registrars cannot immediately determine that the person timely and
   validly registered to vote in the primary or election; but, from the information
   presented by the person, the person, if registered, would be assigned to a different
   precinct from the precinct in the county at which the person is present, the registrars
   shall direct the poll officers to inform the person of the appropriate precinct. The
   registrars shall notify the officers of such other precinct to permit the person to vote
   a provisional ballot when such person arrives at such precinct, completes an official
   voter registration form and a provisional ballot voter's certificate, and submits the
   appropriate identification required by O.C.G.A. § 21-2-417. When there are
   multiple ballot styles (district combinations) in use in such other precinct, the
   registrars shall also advise the poll officers which ballot style (district combination)
   should be issued to the person. However, the poll officer shall also instruct the
   person that if it is not practicable for such person to go to such other precinct before
   the polls close and the person communicates that to the poll officers, the person
   shall be offered a provisional ballot at the precinct at which such person is present.
   In such case, all votes cast by such person for candidates for whom such person is
   properly entitled to vote shall be counted and all votes cast for candidates for whom
   such person is not properly entitled to vote shall be void and shall not be counted
   in accordance with O.C.G.A. § 21-2·419(c).
   (g) If the person appears at a precinct in a county or municipality in which the
   person does not reside, the registrars shall instruct the poll officers to direct the
   person to contact the registrars in the county in which the person resides to
   determine in which precinct such person should vote.

   (h)    If the poll officers cannot get in touch with the registrars after making a
   reasonable effort to do so, the poll officers shall be authorized to permit the person
   to receive a provisional ballot at the precinct without additional authorization from
   the registrars. In such case, all votes cast by such person for candidates for whom
   such person is properly entitled to vote shall be counted and all votes cast for
   candidates for whom such person is not properly entitled to vote shall be void and
   shall not be counted in accordance with O.C.G.A. § 21-2-419(c).

   (i) Upon accepting the opportunity to receive a provisional ballot, the person shall
   complete a provisional ballot voter's certificate and an official voter registration
   form and submit such completed certificate and form to the poll officers along with
   the appropriate identification required by O.C.G.A. § 21-2-417. The poll officers
   shall place the name of the person on the numbered list of provisional ballot voters
   and issue the person a provisional ballot of the style authorized by the registrars

                                   Page 54 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 63 of 132



     along with an Inner ballot envelope and an outer ballot envelope. Before issuing
     the outer ballot envelope to the person, the poll officers shall enter the person's
     name, the name of the precinct, the date and name of the election, and the ballot
     style (district combination) on the outer envelope. The person shall then retire to
     the provisional ballot voting booth and mark the ballot with his or her intended
     selections. Upon completing the ballot, the person shall seal the ballot in the inner
     ballot envelope and place the inner ballot envelope containing the ballot into the
     outer ballot envelope and shall seal the outer ballot envelope. The person shall then
     return the sealed envelope to the poll officers.
     (j) Upon receiving the sealed ballot envelope from a person casting a provisional
     ballot, the poll officers shall verify that the information requested on the outer ballot
     envelope is complete, shall mark the appropriate box or boxes to designate the type
     of provisional ballot enclosed therein, and shall direct the person to place the ballot
     envelope into the secure container for provisional ballots which shall be located
     within the enclosed space in the polling place where it can be monitored by the poll
     officers and observed by the public. The provisional ballot voter's certificate and
     voter registration form shall be attached together and shall be placed in a separate,
     distinctively marked envelope or reusable document container which shall be
     placed in a secure location in the polling place.
(5) Voter who registered for first time by mail but did not provide required identification.
     (a) When a person arrives at a polling place, completes a voter's certificate, and
     presents it to the poll workers but does not have the identification required by
     O.C.G.A. § 21-2-417 and the person's name appears on the official electors list for
     the precinct with a designation that the person registered to vote for the first time
     in this state by mail but has not provided the required identification to the registrars
     as required by O.C.G.A. § 21- 2-220. the poll officers shall immediately direct the
     person to the provisional ballot station. At the provisional ballot station, the person
     shall be permitted to cast a provisional ballot at such precinct. When there are
     multiple ballot styles (district combinations) in use in the precinct, the poll officers
     shall issue the appropriate ballot style (district combination) to the person as shown
     on the electors list. The poll officers shall place the name of the person on the
     numbered list of provisional ballot voters and issue the person a provisional ballot
     of the style authorized by the registrars along with an inner ballot envelope and an
     outer ballot envelope. Before issuing the outer ballot envelope to the person. the
     poll officers shall enter the person's name, the name of the precinct, the date and
     name of the election, and the ballot style (district combination) on the outer
     envelope. The person shall then retire to the provisional ballot voting booth and
     mark the ballot with his or her intended selections. Upon completing the ballot, the
     person shall seal the ballot in the inner ballot envelope and place the inner ballot
     envelope containing the ballot into the outer ballot envelope and shall seal the outer
     ballot envelope. The person shall then return the sealed envelope to the poll officers.

       (b)    Upon receiving the sealed ballot envelope from a person completing a
       provisional ballot, the poll officers shall verify that the information requested on
       the outer ballot envelope is complete, shall mark the appropriate box or boxes to
       designate the type of provisional ballot enclosed therein, and shall direct the person

                                       Page 55 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 64 of 132



        to place the ballot envelope into the secure container for provisional ballots which
        shall be located within the enclosed space in the polling place where it can be
        monitored by the poll officers and observed by the public.
        (c)    The provisional ballot shall not be counted unless the voter provides the
        identification required by O.C.G.A. § 21-2-220 and 21-2-417 to the registrars
        before the end of the period set by law for the verification of provisional ballots.
        Such identification may be provided to the registrars in person, by email, by
        facsimile transmission or, in the case of disabled voters, by delivery by a third party.
(6) Voters voting during extended polling hours in an election in which federal candidates
are on the ballot.
        (a) In the event that the polling hours for a polling place are extended by a court
        order beyond the normal closing time for a primary, election, or runoff in which
        federal candidates are on the ballot, all voters who vote after the normal closing
        time for the polling place shall vote by provisional ballot.

        (b) Voters whose names appear on the electors list and who have the appropriate
        identification required by O.C.G.A. § 21-2-417 shall complete a provisional voter's
        certificate and shall be issued a provisional ballot along with an inner ballot
        envelope and an outer ballot envelope. Such voters shall not be required to complete
        a voter registration form. It also shall not be necessary to obtain approval from the
        registrars to issue provisional ballots to such voters. The poll officers shall place
        the name of the person on the numbered list of provisional ballot voters. Before
        issuing the outer ballot envelope to the person, the poll officers shall enter the
        person's name, the name of the precinct, the date and name of the election, and the
        ballot style (district combination) on the outer envelope. The person shall then retire
        to a provisional ballot voting booth and mark the ballot with his or her intended
        selections. Upon completing the ballot, the person shall seal the ballot in the inner
        ballot envelope and place the inner ballot envelope containing the ballot into the
        outer ballot envelope and shall seal the outer ballot envelope. The person shall then
        return the sealed envelope to the poll officers. Upon receiving the sealed ballot
        envelope from a person completing a provisional ballot, the poll officers shall verify
        that the information requested on the outer ballot envelope is complete, shall mark
        the appropriate box to designate that the ballot is an extended poll hours provisional
        ballot, and shall direct the person to place the ballot envelope into the secure
        container for provisional ballots which shall be located within the enclosed space
        in the polling place where it can be monitored by the poll officers and observed by
        the public.
        (c) If the voter's name is not on the electors list, the poll workers shall follow the
        provisions of this rule for regular provisional balloting under this rule and, if the
        voter is authorized by the registrars to vote a provisional ballot under the terms of
        this rule, shall also mark the appropriate box on the outer ballot envelope to indicate
        that the ballot was issued during extended poll hours.
        (d) If the voter's name is on the electors list but registered to vote for the first time
        in this state by mail and has not provided the identification required by O.C.G.A. §
        21-2-220. the poll officers shall permit the voter to vote in accordance with the
        provisions of this rule for first time voters who register for the first time in this state

                                         Page 56 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 65 of 132



        by mail without providing the required identification. and shall also mark the
        appropriate box on the outer ballot envelope to indicate that the ballot was issued
        during extended poll hours.
        (e) The poll officers shall provide each first time voter who registered for the first
        time in this state by mail without providing the required identification who casts a
        provisional ballot information on how the voter may provide the registrars with the
        appropriate identification in order that the voter's ballot may be counted.
(7) Each voter casting a provisional ballot in a primary. election, or runoff in which
federal candidates appear on the ballot shall be given written information explaining how
such voter can ascertain if such ballot is counted and, if such ballot is not counted, the
reason why such ballot was not counted.
(8) The provisional ballot voter's certificates and voter registration cards may be picked
up during the day by a registrar or deputy registrar for the purpose of beginning the process
of determining the eligibility of the persons to cast provisional ballots. Before transferring
the voter's certificates and registration cards to the registrars during the day, the poll
officers shall note the number of certificates and cards being transferred to the registrars.
If such voter's certificates and registration cards are not picked up by the registrars by the
time that the polls close and the last voter has voted, the envelope in which the provisional
ballot voter's certificates and voter registration cards have been deposited shall be securely
sealed and shall be returned to the election superintendent with the other materials from
the polling place.
(9) After the close of the polls and the last voter has voted, the poll officers shall account
for all voted provisional ballots, cancelled and spoiled provisional ballots, and unused
provisional ballots. The ballot stubs and unused and spoiled ballots shall then be securely
sealed in the container provided for them by the election superintendent. The poll officer,
along with two other witnesses sworn as poll officers, shall then proceed to open the secure
container in which the provisional ballots were deposited and count the number of voted
provisional ballots contained therein. The poll officer and witnesses shall then compare the
total number of persons voting provisional ballots as shown on the numbered list of
provisional ballot voters with the number of ballots issued and the number of ballots voted.
If these numbers do not equal one another. the poll officers shall determine the reason for
the inconsistency and shall correct the problem before going further. The poll officer and
witnesses shall seal the voted provisional ballots in a container for transfer to the election
superintendent. The poll officers shall complete and sign a provisional ballot recap sheet
and post one copy of the recap sheet on the door of the polling place with the election
results from the precinct. The remaining copies of the provisional ballot recap sheet along
with the numbered list of provisional ballot voters shall be returned to the election
superintendent with the other election materials from the precinct.

(10) Upon receiving the election materials from the precincts, the election superintendent
shall cause the envelope containing the provisional ballot voter's certificates and voter
registration cards to be promptly removed from the other materials and, if applicable,
transferred to the registrars for processing. If applicable, the voter's certificates and
registration cards shall be transferred to the registrars no later than 9:00 a.m. on the day
following the day of the primary, election, or runoff. The election superintendent shall also



                                       Page 57 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 66 of 132



remove the container containing the voted provisional ballots and shall place such
container in a secure location within the election superintendent's office.
(11)
       (a) Upon receiving the provisional ballot voter's certificates and voter registration
       cards from the election superintendent, the registrars shall promptly proceed to
       determine the eligibility of each person that voted a provisional ballot.
       (b) If the registrars determine that the person did timely register and is eligible
       and entitled to vote in such primary, election, or runoff, the registrars shall mark on
       the numbered list of provisional ballot voters that the ballot is accepted and shall
       notify the election superintendent of the proper ballot style (district combination)
       for the voter.
       (c) If the registrars determine that the person did not timely register to vote for
       the primary or election or is not eligible and entitled to vote in such primary or
       election or if the registrars cannot determine by the close of business on the third
       business day following the day of the primary, election, or runoff if the voter timely
       registered and was eligible and entitled to vote in such primary or election, the
       registrars shall mark on the numbered list of provisional ballot voters that the ballot
       is rejected.
       (d) Not later than the close of business on the third business day following the
       day of the primary, election, or runoff, the registrars shall return to the election
       superintendent the numbered list of provisional ballot voters reflecting the accepted
       and rejected provisional ballots.

        (e) The names of those persons whose names are accepted shall be added to the
        official electors list. The voter registration cards of those persons whose ballots are
        rejected on the numbered list of provisional ballot voters shall be processed by the
        registrars and, if found to be eligible and qualified, shall be added to the electors
        list for future elections.
        (f) The registrars shall maintain the provisional ballot voter's certificates for the
        same period of time and under the same conditions as the regular voter's certificates.
        Voter registration cards completed by provisional ballot electors shall be
        maintained for the same period of time and under the same conditions as other voter
        registration cards.
(12) Upon receiving the numbered list of provisional ballot electors from the registrars,
the election superintendent shall prepare to count the accepted provisional ballots. The
election superintendent shall first compare the precinct designation and election district
information with the style of ballot (district combination) cast by the provisional ballot
voter.
        (a) If the ballot style (district combination) voted by the voter was correct, then
        the election superintendent shall open the outer envelope and place the inner
        envelope containing the ballot into a ballot box.
        (b) If the ballot style (district combination) voted by the voter was not correct,
        then the election superintendent shall open the outer envelope and note the correct
        ballot style (district combination) on the inner envelope. Each such inner envelope
        shall then be placed in a separate container until all of the outer envelopes have
        been opened. The outer envelopes shall then be stored in a location away from the

                                        Page 58 of 93
  Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 67 of 132



       inner envelopes in a manner such that the inner envelope and ballot of a voter
       cannot be identified as being the ballot of a particular voter. The superintendent
       shall then open each such inner envelope and remove the ballot and shall place a
       unique identifying number on the ballot along with the designation of the precinct
       at the top of the ballot. The election superintendent shall then prepare or cause to
       be prepared a duplicate ballot. The duplicate ballot shall be clearly labeled with the
       word “Duplicate" and shall bear the name of the precinct and the same unique
       identifying number as the original ballot at the top of the ballot. The election
       superintendent shall transfer or cause to be transferred to the duplicate ballot, in the
       presence of at least two other consolidation assistants and in public, only the votes
       cast by the provisional ballot voter in the races and on the questions to which such
       voter was eligible and entitled to vote. The votes entered on the duplicate ballot
       shall be verified by at least one consolidation assistant. The completed duplicate
       ballot shall be placed in the ballot box with the other provisional ballots to be
       counted. The original ballot shall be placed into an appropriate container and
       retained.
       (c) After opening all of the outer envelopes and making all necessary duplicate
       ballots, the election superintendent shall then open the inner envelopes of the ballots
       in the ballot box and proceed to count the votes in the same manner as absentee
       ballots are counted. Upon completing the count, the election superintendent shall
       add the provisional ballot votes to the other votes cast at the polls and by absentee
       ballot and shall consolidate and certify the results of the primary, election, or runoff.
       The provisional ballots and any duplicates shall be retained for the same time period
       and in the same manner as absentee ballots.
       (d) The rejected provisional ballots shall be marked on the outer envelope as "Not
       Counted" and shall not be opened. The ballots shall be maintained for the same time
       period and in the same manner as absentee ballots which were returned too late to
       be counted.
       (e) The election superintendent shall notify the registrars of the names of those
       persons who cast a provisional ballot in the wrong precinct or on an incorrect ballot
       style (district combination).
(13)
       (a) Upon identifying the rejected provisional ballot electors, the registrars shall
       proceed fil the earliest possible time to notify each such person by first-class mail
       at the address shown on the provisional ballot voter's certificate that his or her ballot
       was not counted because of the inability of the registrars to verify that the person
       timely registered to vote or such other proper reason. The registrars shall also
       attempt to notify the person by telephone or email if the provisional ballot voter
       certificate contains an email address or telephone number. If the person's voter
       registration card was approved, the registrars shall also notify the person that his or
       her name will be added to the elector's list and the person will be eligible to vote in
       future primaries and elections and that a voter notification or precinct card will be
       mailed to the person to provide the voter with the correct precinct and election
       district information.
       (b) Upon receiving notification from the election superintendent of the names of
       persons who cast provisional ballots in the incorrect precinct or on the incorrect

                                       Page 59 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 68 of 132



       ballot style (district combination), the registrars shall notify such persons of their
       correct precinct and/or election district information. The sending of a voter
       notification or precinct card by first-class mail to the address shown on the voter
       registration card completed by such person when voting by provisional ballot shall
       be sufficient notice for such voters.
       (c)    If the person's voter registration is rejected, the registrars shall notify the
       person of such rejection in accordance with O.C.G.A. § 21-2·226(d).
       (d) In addition, the registrars shall establish a free access system, such as a toll-
       free telephone number or an Internet website, by which voters who cast provisional
       ballots in a primary, election, or runoff in which federal candidates are on the ballot
       may ascertain whether their ballots were counted or, if the ballots were not counted,
       the reasons why such ballots were not counted. The registrars shall establish and
       maintain reasonable procedures necessary to protect the security, confidentiality,
       and integrity of personal information collected, stored, or otherwise used by such
       system. Access to information about an individual provisional ballot shall be
       restricted to the voter who cast such ballot.

Authority: O.C.G.A. § 21-2-31



Rule 183-1-12-.19 Preparation of the Electors List and Use of Electronic Poll Book

(1)     Election superintendents shall cause each polling place to be equipped with an
appropriate number of electronic poll books within the county during primaries, elections,
and runoffs. Electronic poll books shall be the primary method for checking in voters and
creating voter access cards, but the superintendent shall cause every polling place to be
equipped with a paper backup list of every registered voter assigned to that polling place.
The paper backup list shall be used in case the electronic poll books do not properly
function. The superintendent shall cause poll workers to be adequately training checking
in voters on both electronic poll books and paper backup list.
(2) The county election superintendent shall maintain each electronic poll book device,
and all components in a secure location as provided for in Rule .183·1-12-.04 and 183-1-
12-.05.
(3) Effective January 1, 2006, the registrars of each county shall utilize the absentee ballot
subsystem of the statewide voter registration system for absentee balloting and advance
voting.
(4) The registrars of each county shall complete the entry of new and updated voter
registrations on a timely basis as required by the Secretary of State and shall notify the
Secretary of State upon the completion of all such data entry after a registration deadline.
(5) Prior to each primary or election as specified by the Secretary of State, the county
election superintendent shall provide to the Secretary of State or his or her designee a final
copy of the Selection management system database for the county.
(6) The county election superintendent and the registrars shall notify the Secretary of State
or his or her designee of any changes to the voter registration file for the county or the



                                       Page 60 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 69 of 132



election management system database that occur after the process for programing the
electronic poll books has begun.
(7) During the period in which election system components are tested and prepared prior
to delivery to polling places, the election superintendent shall cause each electronic poll
book to undergo logic and accuracy testing. Each electronic poll book must pass such logic
and accuracy test prior to being delivered to a polling place. The election superintendent
or registrars shall verify the information contained on the electronic poll books prior to
delivering the units to polling places.
(8) Prior to delivery to a polling place, the election superintendent or registrars shall cause
the electronic poll books to accurately mark all persons who have been issued or cast
absentee ballots in the election.
(9) Upon the conclusion of each primary, election, or runoff, the poll officers shall return
the electronic poll books with the other election materials from the polling place to the
election superintendent. The registrars and election superintendent shall inform the
Secretary of State of all voters who cast ballots in each primary election or runoff in a
format to be determined by the Secretary of State and in the same time period as the official
election returns.
(10)      For electors whose names are added to the voter registration rolls after the
preparation of the electronic poll books, the registrars shall provide a printed supplemental
list for use at the affected polling places.

Authority: O.C.G.A. § 21-2-31


Rule 183-1-12-.20 Use of Emergency Paper Absentee Ballots When Voting Machines
are Inaccessible

Emergency paper ballots shall be offered to and may be used by persons with disabilities
in non-emergency situations if the electronic ballot marker are inaccessible.

Authority: O.C.G.A. § 21-2-31




                                        Page 61 of 93
  Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 70 of 132



                      COPY OF THE PROPOSED NEW RULE

RULE 183-1-12.01 Conduct of Elections

   1. Beginning with the 2020 Presidential Preference Primary, all federal, state, and
      county general primaries and elections, special primaries and elections, and
      referendums in the State of Georgia shall be conducted via an Optical Scanning
      Voting System as defined by O.C.G.A. 21-2-1(19.1). Voting at the polls, including
      both Election Day and absentee-in-person voting shall be conducted via ballots
      marked by electronic ballot markers and tabulated by ballot scanners. The
      electronic ballot markers and ballot scanners shall be supplied by the Secretary of
      State or purchased by the counties with the authorization of the Secretary of State.
      Absentee-by-mail voting shall also be conducted through the use of an optical
      scanning voting system.

   2. The Superintendent shall cause every polling place and advance voting location to
      have a sufficient number of blank paper ballots that can be marked by pen available
      for use in the event of emergency. The election superintendent shall also be
      prepared to resupply polling places with emergency paper ballots in needed ballot
      styles in a timely manner while voting is occurring so that polling places do not run
      out of emergency paper ballots.

Authority: O.C.G.A. §§ 21-2-1, 21-2-31

RULE 183-1-12.02 Definitions

   (1) As used in this rule, the term:

          (a) "Ballot” shall have the meaning set forth in O.C.G.A. § 21-2-2.

          (b) "Ballot scanner" shall have the meaning set forth in O.C.G.A. § 21-2-2.

          (c) "Ballot Style" shall mean the specific offices, candidates, and questions
              displayed on an electronic ballot marker or paper ballot for voters according
              to their assigned precinct.

          (d) "Electronic ballot marker" shall have the meaning set forth in O.C.G.A. §
              21-2-2.

          (e) "Election management system" is an electronic system that contains
              databases for elections, allows for the creation of ballots, generates ballot
              scanner memory cards, and computes tabulated results, amongst performing
              other election functions.

          (f) "Electronic poll book" shall mean an electronic device that contains a list
              registered voters with sufficient information to look up voter, check them

                                         Page 62 of 93
  Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 71 of 132



              in, and encode voter access cards that bring up the correct ballot on an
              electronic ballot marker.

           (g) "Election Superintendent” or "superintendent" means a county board of
               elections and registrations, a county board of elections, a judge of the
               probate court, or an elections supervisor or director so designated by a
               county board or judge of the probate court. For municipal elections, the term
               shall include the municipal counterparts set forth in O.C.G.A. § 21-2-2.

           (h) "Enclosed space" shall mean that area within a polling place enclosed with
               a guardrail or barrier closing the inner portion of such area so that only such
               persons as are inside such guardrail or barrier can approach within six feet
               of the ballot box, voting compartments, voting booths, voting machines,
               electronic ballot markers, or ballot scanners.

           (i) "Opening of the Polls" shall mean the commencement of voting in a
               particular primary, election, or runoff. Opening of the polls does not refer
               to the unlocking or opening of the doors of the polling place. Similarly, the
               term "Closing of the Polls" shall mean the cessation of voting in a particular
               primary, election, or runoff and not the locking or closing of the doors of
               the polling place.

           (j) "Poll officer" shall have the meaning set forth in O.C.G.A. § 21-2-2.

           (k) "Polling place" shall have the meaning set forth in O.C.G.A. § 21-2-2.

           (l) "Precinct" shall have the meaning set forth in O.C.G.A. § 21-2-2.

           (m) "Voter Access Card" shall mean the electronic card issued to a voter which
              is inserted into an electronic ballot marker to bring up the voter's correct
              ballot.

           (n) "Zero Tape" shall mean a tape printed out by a ballot scanner unit which
               shows that no votes have been tabulated by the scanner for that election.

           (o) "Voting system" or "voting system components” shall include electronic
               ballot markers, printers, ballot scanners, election management systems,
               electronic poll books, and voter access cards.

Authority: O.C.G.A. §§ 21-2-2, 21-2-31

Rule 183-1-12-.03 Acceptance Testing

(1) Acceptance tests. Upon the receipt of new, repaired, or upgraded components of the
voting system, including electronic ballot markers (which consists of both a touchscreen
and a printer), ballot scanners, electronic poll books, and election management systems,

                                       Page 63 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 72 of 132



the election superintendent of the county is responsible to check that an acceptance test has
been performed on the device in accordance with standards issued by the Secretary of State.
No component of the voting system shall be placed into service until such time as the unit
satisfactorily passes the prescribed acceptance tests.

Authority: O.C.G.A. § 21-2-31

Rule 183-1-12-.04 Storage, Maintenance, and Transport of Statewide
Voting System Components.

   1. The election superintendent of the county shall maintain all components of the
      voting system (including electronic ballot markers, ballot scanners, electronic poll
      books, and election management systems) in accordance with the requirements of
      this rule, the directives of the Secretary of State, and the specifications and
      requirements of the manufacturer.

   2. All electronic components of the voting system shall be stored in a climate
      controlled space in which the temperature and humidity levels are maintained at
      acceptable levels year-round which shall not be lower than 0 degrees Celsius (32
      degrees Fahrenheit) nor higher than 40 degrees Celsius (104 degrees Fahrenheit)
      and not lower than 20 percent relative humidity and not higher than 85 percent
      relative humidity such that no condensation forms on such components. The
      components shall not be stored in an area in which liquids or fluids stand, pool, or
      accumulate at any time or in areas that are subject to such standing, pooling, or
      accumulating liquids or fluids. The space in which the components are stored shall
      be secured and shall be accessible only to persons authorized by the election
      superintendent to have access to such components or such space. The components
      shall be stored in their packaging boxes or carrying cases with foam inserts and
      shall not be stacked more than four units high. The back-up battery for the ballot
      scanner shall be charged at least every 9 months.

   3. The storage areas for the voting system components at the county election office or
      other designated county facility shall be equipped with one or more of the following
      forms of electronic surveillance and protection: keypads or electronic locks, motion
      detectors, video surveillance, or a security system that is connected to an outside
      monitoring source, such as the police department or fire department.

   4. The election Superintendent shall maintain numbered seals on all electronic ballot
      markers and ballot scanners in storage and all seal numbers shall be recorded and
      on file in the office of the election superintendent.

   5. All components of the voting system shall be securely transported to polling places.
      Electronic ballot markers (including printers) and ballot scanners shall be
      transported in secure boxes or carrying cases that provide vibration and impact
      protection.



                                       Page 64 of 93
  Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 73 of 132



   6. Upon delivery to a polling place in preparation for a primary, election, or runoff,
      all components of the voting system shall be secured and protected from
      unauthorized access. Upon delivery, the components shall either be stored in a
      locked, secure room at the polling place; in a locked, secure container that is
      reasonably affixed to the polling place; be under visual surveillance of an election
      official or their designee, law enforcement official, or licensed security guard; or,
      if the previously listed options are not feasible, in another manner, that in the
      reasonable judgement of the superintendent, secures and protects the voting system
      components from unauthorized access. Any electronic visual surveillance used for
      security when voting is not taking place shall not record, capture, or otherwise
      compromise the privacy of an elector's ballot.

   7. The expenses for the implementation of the storage and security requirements of
      this rule shall be the responsibility of the county or municipal governing authority,
      as applicable, unless such security features are provided by the State.

   8. Maintenance of Voting System Components. After the end of the initial warranty
      period for state owned voting system components, the county shall be responsible
      for maintaining an appropriate warranty or otherwise be responsible for
      maintenance and upkeep of such devices, including the repair and/or replacement
      of any devices which are destroyed, damaged, or otherwise rendered incapable of
      use in elections.

Authority: O.C.G.A. § 21-2-31

Rule 183-1-12-.05 Security of Voting System Components at County Elections Office
or Designated County Storage Area

   1. Software security. The software contained in electronic ballot markers, ballot
      scanners, election managements systems, and electronic poll books, regardless of
      whether the unit is owned by the county or the State, shall not be modified,
      upgraded, or changed in any way without the specific prior approval of the
      Secretary of State.

   2. Electronic ballot markers, ballot scanners, and election management systems shall
      not be connected to the internet and no other software shall be loaded onto or
      maintained or used on computers on which the election management system
      software is located except as specifically authorized by the Secretary of State.

   3. The room in which the election management system is located shall be locked at all
      times when the system is not directly under the supervision of the election
      superintendent or his or her designee. Lock and key access to the room where the
      election management system is located shall be limited to the county election
      superintendent; the election supervisor, if any; personnel of the county election
      superintendent's office designated by the county election superintendent; building
      maintenance personnel; and emergency personnel. Building maintenance personnel

                                      Page 65 of 93
  Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 74 of 132



       shall have access to the room in which the election management system is located
       only to the extent necessary to carry out their maintenance duties. The election
       superintendent shall maintain on file at all times in the office of the election
       superintendent a complete and up to date list of all maintenance personnel with
       access to the room in which the election management system is located. Emergency
       personnel shall have access to the room in which the election management system
       is located only as necessary in the event of an emergency and only for the duration
       of such emergency condition.

   4. The election management system shall remain password-locked at all times when
      not in use.

   5. While in storage at the county elections office or designated county facility, all
      components of the voting system (including electronic ballot markers, ballot
      scanners, electronic poll books, ballot boxes, and election management systems)
      shall be stored under lock and key at all times when not in use. Lock and key access
      to such items shall be limited to the county election superintendent; members of the
      county board of elections; the election supervisor, if any; personnel of the county
      election superintendent's office designated by the county election superintendent;
      building maintenance personnel; and emergency personnel. Building maintenance
      personnel shall have access to the area where such items are stored only to the
      extent necessary to carry out their maintenance duties. The election superintendent
      shall maintain on file at all times in the office of the election superintendent a
      complete and up to date list of all maintenance personnel with access to the area in
      which such items are stored. Emergency personnel shall have access to the area
      where such items are stored only as necessary in the event of an emergency and
      only for the duration of such emergency condition. Whenever maintenance or
      emergency personnel are required to enter the storage area, the election
      superintendent must be notified of that entry as soon as possible and the election
      superintendent must maintain a log of those persons who entered the storage area.

Authority: O.C.G.A. § 21-2-31

Rule 183-1-12-.06 Handling of Voting System.

   1. All personnel, with the exception of the permanent employees of the Office of the
      Secretary of State and permanent employees of the county or municipal election
      superintendent, who prepare voting equipment for use in a primary, election, or
      runoff shall complete an oath of custodian before each election. One copy of the
      oath shall be placed on file in the office of the election superintendent and an
      additional copy shall be filed with the records for the election filed with the clerk
      of superior court or the municipal clerk, as appropriate. The oath of custodian
      shall be in the following form:

STATE OF GEORGIA



                                      Page 66 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 75 of 132



COUNTY/MUNICIPALITY OF _______________________


OATH OF CUSTODIANS AND DEPUTY CUSTODIANS OF GEORGIA VOTING
SYSTEM
I, _________________________, do swear (or affirm) that I will as a (deputy) custodian
of the voting systems for the County/Municipality of ___________________,
faithfully perform all of my duties in accordance with state law; that I will prepare in
accordance with all applicable rules and regulations governing the use of the voting
system all components to be used in primaries, elections, and runoffs in this
county/municipality; that I will use my best endeavors to prevent any fraud, deceit, or abuse
in carrying out my duties while preparing the voting system for use in primaries, elections,
and runoffs; and that I am not disqualified by law to hold the position of (deputy) custodian.

_________________________________

(Deputy) Custodian

Administered by, sworn to,

and subscribed before me,

this ____ day of _____, 20__


Superintendent

(Required by O.C.G.A. Section 21-2-379.6(b))

   2. Any electronic ballot markers, ballot scanners, electronic poll books, ballot boxes
      and accessories that are removed from storage for educational or training purposes
      must be signed in and out on an equipment log maintained by the election
      superintendent. The log shall contain, at a minimum, a description of the item being
      checked out, including any serial number or identifying number; the date and time
      when the item is checked out; the name of the person checking out the item; and
      the date and time when the item is returned to storage. The items checked out of
      storage shall remain in the custody and control of the person checking out the items
      at all times and the person checking out the items shall personally return such items.
      Each person who utilizes equipment for educational or training purposes must be
      adequately trained in the use of the equipment prior to the release of the equipment
      into such person's custody.

   3. The election management system computers shall not be moved or relocated for
      any purposes. Should it become necessary to relocate an election management
      system computer or any of its components from one facility to another, the election
      superintendent shall notify the Secretary of State in advance in writing of the reason

                                       Page 67 of 93
  Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 76 of 132



       for the relocation and the proposed new location. The election management system
       shall not be relocated unless and until written authorization for the relocation is
       received from the Secretary of State except in the event of an emergency situation
       beyond the control of the election superintendent. If an emergency arises causing
       the election management system to be moved, the election superintendent is
       responsible to notify the Secretary of State as soon as possible of the move.

   4. The poll manager shall sign a receipt for components of the voting system assigned
      to such poll manager's precinct. Upon returning election supplies to the election
      superintendent's office following the close of the polls, the poll manager shall
      account for all such items and shall certify that all such items have been returned
      or shall describe any missing items and explain why such items have not been
      returned. The Secretary of State shall prepare and provide a chain of custody sheet
      for this purpose.

   5. All voting system components and other equipment assigned to designated county
      election technicians shall be accounted for on the night of a primary, election, or
      runoff and shall be returned to storage. Each technician shall sign a receipt for all
      such items issued to such technician and, upon returning such items to the election
      superintendent's office following the close of the polls, the technician shall account
      for all such items and shall certify that all such items have been returned or shall
      describe any missing items and explain why such items have not been returned. The
      Secretary of State shall prepare and provide a chain of custody sheet for this
      purpose.

   6. The election superintendent shall notify the Secretary of State of any instances of
      unaccounted for components of the voting system as soon as possible.

   7. The election superintendent shall perform an audit count of all voting system
      components housed and maintained by the jurisdiction on an annual basis. The
      results of the audit shall be submitted to the Secretary of State.

Authority: O.C.G.A. §§ 21-2-31, 21-2-379.6

Rule 183-1-12-.07 Preparation for Elections.

          1. The election superintendent shall review the electronic databases used to
             generate ballots for correctness and accuracy in generating paper ballots and
             touchscreen displays.

          2. Each ballot style and touchscreen display shall be proofread by the election
             superintendent or a person or persons under the direction of the
             superintendent to check that the ballot contains the proper offices,
             candidates, and questions to be submitted to the voters, that the offices
             and names are spelled and designated correctly, that political party or body
             affiliations and incumbency of candidates are correctly designated where

                                      Page 68 of 93
  Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 77 of 132



              applicable, and that the questions are presented in accordance with law and
              this rule and that the correct offices and questions are presented on each
              ballot style or touchscreen display.

          3. For each office up for election, the paper ballot or touchscreen display shall
             state the name of the office; the post, position, or person presently holding
             the office if necessary to identify the specific office subject to election; the
             number of candidates for which the voter may vote for such office; the
             names of the candidates; the residence address of the candidates if there
             has been a determination that the names are sufficiently similar to so require
             such information under O.C.G.A. § 21-2-379.5. In partisan elections, the
             paper ballot and touchscreen display shall designate the political party or
             body that nominated the candidate or a designation of the candidate as an
             independent candidate; and the designation of the incumbency of a
             candidate seeking reelection to the office which the candidate then holds.

          4. The offices, candidates, and questions shall be listed on the ballot in the
             order specified in O.C.G.A. §§ 21-2-379.4 and 21-2-379.5.

          5. The election superintendent shall review the audio ballot prepared for use
             with the touchscreen display for voters with disabilities. The superintendent
             shall confirm that every section of the audio ballot is pronounced correctly.
             The election superintendent shall also confirm that no candidate's name;
             political party, political body, or independent designation; incumbency; or
             other such information nor any referendum question or answer or response
             thereto is emphasized, stressed, or otherwise inflected in any manner to
             distinguish a particular candidate, party or body, question, answer or
             response to a referendum question either negatively or positively or to
             suggest whether to vote for or against such candidates or questions in such
             audio recordings.

          6. The Superintendent shall check that the memory cards used in the ballot
             scanner are formatted and contain no extraneous software or data prior to
             use in an election. The ballot scanner memory cards shall be named to
             indicate the polling place where they will be used. If more than one ballot
             scanner is to be used in a single polling place, the memory card name shall
             differentiate between the scanners.

Authority: O.C.G.A. §§ 21-2-31, 21-2-379.4, 21-2-379.5

Rule 183-1-12-.08 Logic and Accuracy Testing.

          1. Primaries and Elections.

              a. On or before the third day preceding a primary or election, including
                 special primaries, special elections, and referendum elections, the

                                      Page 69 of 93
Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 78 of 132



            election superintendent shall commence the preparation and testing of
            the electronic poll books, electronic ballot markers, printers, and ballot
            scanners for use on Election Day.
         b. On or before the third day preceding the advance voting period, the
            election superintendent shall commence the preparation and testing of
            the electronic poll books, electronic ballot markers, printers, and ballot
            scanners for use during the advance voting period. Voting system
            components that passed logic and accuracy testing for advance voting
            do not have to be re-tested for use on Election Day for the same election,
            unless there is a change in the programming or database used by the
            component.

         c. At least five days prior to the commencement of such preparation and
            testing, the election superintendent shall publish a notice in the legal
            organ of the county stating the date, time, and place or places where
            preparation and testing of the voting system components for use in the
            primary or election will commence, and stating that such preparation
            shall continue from day to day until such preparation is complete and
            that such preparation and testing shall be open to the public and that
            members of the public are entitled to be present during the preparation
            and testing. Prior to a runoff election, the Superintendent shall
            prominently post notice of the date, time, and place of such testing at
            least 24 hours prior to its occurrence.

         d. The election superintendent shall cause such preparation and testing to
            begin on such date and time and at such place or places. Such
            preparation and testing shall be open to members of the public to
            observe; however, such members of the public shall not in any manner
            interfere with the preparation and testing of the voting system
            components. Any person found to be interfering with the preparation
            and testing process may be asked to leave the testing process and may
            be cited for interfering with an election official while in performance of
            election duties. Any questions and/or complaints from the general
            public regarding the preparation and testing process must be directed to
            the election superintendent and not to the individual personnel
            conducting the preparation and testing process.              The election
            superintendent may make such reasonable rules and regulations
            concerning the conduct of such members of the public observing such
            preparation and testing, as the election superintendent deems necessary
            and appropriate; provided, however, that such rules and regulations
            shall not prevent members of the public from fairly observing the
            preparation and testing of the voting system components.

      2. In addition to any reasonable rules and regulations that the election
         superintendent may create for the public to observe the preparation and
         testing process, the election superintendent or designee thereof, shall:

                                Page 70 of 93
Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 79 of 132




         a. Be available for the first hour of the first day of testing to explain the
            preparation and testing process and to respond to questions and provide
            answers regarding the purpose and the process of preparation and
            testing;

         b. Maintain a presence at all times during the preparation and testing
            process;

         c. Administer an oath of custodian prior to beginning the preparation and
            testing process to any county personnel (except permanent state, county,
            or municipal election staff) appointed by the election superintendent to
            conduct the preparation and testing process;

         d. Establish an area reasonable in proximity for the public to observe the
            preparation and testing process. Such area shall provide reasonable
            accommodations for the public insofar as space permits, but shall not be
            so established as to deny the general public the opportunity to view the
            process; however, the area should be of such nature so as to allow the
            preparation and testing process to proceed without interference with by
            the general public;

         e. Allow only election office personnel or individuals assigned to conduct
            the preparation and testing to enter the testing area during the
            preparation and testing process;

         f. Prohibit any preparation and testing reports created for recording the
            seal numbers of voting system components from being disclosed to the
            public;

         g. Prohibit the security seal numbers or other security measures of any
            voting system components from being disclosed to the public; and

         h. Prohibit photographic and audio equipment of any kind, including cell
            phone cameras, from being used to record the security seal numbers or
            other measures used to secure any voting system components, provided
            that this rule shall not prohibit the news media from reporting on the
            preparation and testing process, so long as seal numbers and other
            security measures on any voting system component are not recorded or
            displayed in any manner.

      3. During the public preparation and testing of the electronic poll books,
         electronic ballot markers, printers, and ballot scanners to be used in a
         particular primary or election, the election superintendent shall cause each
         electronic ballot marker and scanner to be programmed with the election



                                Page 71 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 80 of 132



               files for the precinct at which the electronic ballot marker and ballot scanner
               unit will be used.

       The superintendent shall cause the accuracy of the components to be tested by
       causing the following tasks to be performed:

           A. Check that the electronic poll books accurately look up and check-in voters
              via both the scanning function and manual lookup and create a voter card
              that pulls up the correct ballot on the electronic ballot marker for every
              applicable ballot style.

           B. Check that the touchscreen on the electronic ballot marker accurately
              displays the correct selections and that the touchscreen accurately reflects
              the selected choices.

           C. Check that the printer prints a paper ballot that accurately reflect the choices
              selected on the touchscreen and immediately mark all printed paper ballots
              as “test” ballots.

           D. Check that the ballot scanner scans the paper ballot, including both ballots
              marked by electronic ballot markers and ballots marked with a pen, and that
              the ballot scanner scans ballots regardless of the orientation the ballot is
              entered into the scanner.

           E. Check that the tabulation contained in the ballot scanner memory card can
              be accurately uploaded to the election management system, and that the
              tabulated results match the selections indicated on the paper ballot.

If any component fails any of the testing, the component shall not be used in a primary,
election, or runoff until such unit is repaired and inspected and found capable of proper
functioning and passes logic and accuracy tests. Upon the successful completion of the
logic and accuracy test, the component shall be cleared of any vote totals collected during
testing. A zero tape shall be run on the ballot scanner subsequent to successful testing, and
the tape shall be attached to the custodian's certification form to document the logic and
accuracy testing. The components shall then be sealed and securely stored for transfer to
the polling place.

           4. After the completion of Logic and Accuracy testing on any voting system
              component, each component shall be sealed and safely and securely stored
              until such time as the component is transported to the polling place in which
              such component is to be used. The zero tapes, results tapes, test ballots, and
              other paperwork shall be securely stored by the superintendent.


Authority: O.C.G.A. § 21-2-31



                                       Page 72 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 81 of 132




Rule 183-1-12-.09. Transport to Polls.
1. The election superintendent shall take all necessary measures to cause the voting system
components to be safely and securely transported to the polling places.

2. The election superintendent shall cause the voting system components for each polling
place to be delivered to the polling place at least one hour before the time for the opening
of the polls. The election superintendent shall cause magnifying devices to be made
available at each polling place to assist voters in reviewing their paper ballots.

3. If the voting system components are stored at a polling place prior to the arrival of the
poll manager or their designee, the election superintendent shall cause the components to
remain stored in a locked, secure manner with appropriate climate control as described in
Rule 183-1-12-.04.

Authority: O.C.G.A. § 21-2-31


Rule 183-1-12-.10 Before the Opening of the Polls.
1. The poll officers shall set up and power on the voting system components for voting
prior to the opening of the polls. The set up shall be performed in public and the public
may view the set up subject to such reasonable rules and regulations as the election
superintendent may deem appropriate to protect the security of the voting system
components and to prevent interference with the duties of the poll officers.

2. The poll officers shall verify that the seal for each voting system component is intact
and that there is no evidence or indication of any tampering. The poll officers shall verify
that the number of the seal matches the number of the seal recorded for that component
when such component was prepared by the election superintendent for the primary,
election, or runoff. If a seal number does not match or if there is any evidence or indication
of tampering, the election superintendent shall be immediately notified and such
component shall not be used until such matters are resolved by agreement of the election
superintendent and the poll manager.

3. The poll manager shall check that the electronic poll books, electronic ballot markers,
and ballot scanners all indicate zero counts prior to the opening of the polls.

4. The poll manager shall cause each ballot scanner in the polling place to run a zero tape
prior to the start of voting. If the tape does not show zero votes prior to the start of voting,
the election superintendent shall be immediately notified and such unit shall not be used
until the unit is cleared and the matter is resolved by agreement of the election
superintendent and the poll manager.

5. The poll manager and two witnesses who have been sworn as poll officers pursuant to
O.C.G.A. §§ 21-2-94 and 21-2-95 shall sign the zero tape from the ballot scanner. The

                                        Page 73 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 82 of 132



poll manager and those same two witnesses shall then confirm that the ballot box is empty.
The Secretary of State shall develop a form to be signed by the poll manager and the two
witnesses attesting that the ballot box was empty prior to the opening of the polls. Such
form shall include the date and time it was executed, shall be attached to the zero tape
generated by the ballot scanner attached to that ballot box, and shall be returned to the
election superintendent with the polling place recap forms at the close of the polls. The
ballot box shall then be securely locked and sealed. Once the ballot box is verified to have
been empty and locked and sealed, no person shall access the inside of the ballot box while
voting is occurring unless it is absolutely necessary to the functioning of elections. Any
such access shall be by the poll manager and two witnesses who have been sworn as poll
officers, and the poll manager and witnesses shall attest, on a form to be developed by the
Secretary of State, to when and for what purpose the ballot box was accessed, and that no
action was taken to affect the results of the election. That form shall also be returned to the
election superintendent with the polling place recap form at the close of the polls.

6. The poll officers shall verify that there is no unauthorized matter affixed to any of the
voting system components or present in the voting booths.

7. The poll officers shall affix a card of instructions for voting within each voting booth
and shall place at least one printed sample ballot and at least one voting instructions poster
approved or provided by the Secretary of State outside the enclosed space at the polling
place for the information of the voters. At least one printed sample ballot and one voting
instructions poster shall also be posted in the enclosed space. Prior to voters entering the
enclosed space, the poll officers may also distribute to such voters a card of instructions
for voting on the voting system that has been approved or provided by the Secretary of
State. The poll officers shall also have a sufficient supply of sample ballots available should
voters request to view them while voting or reviewing their ballot.

8. As near as possible to exit of the enclosed space in every polling place in a manner that
is visible to voters as they exit the enclosed space, the poll manager shall post a sign that
informs voters that ballots shall not be removed from the enclosed space.

Authority: O.C.G.A. § 21-2-31, 21-2-94, 21-2-95

Rule 183-1-12-.11 Conducting Elections.
1. As each voter presents himself or herself at the polling place for the purpose of voting
during the time during which the polls are open for voting, each voter shall be offered
instruction by a poll officer in the method of voting on the voting system, including specific
verbal instruction to review their printed ballot prior to scanning it and that sample ballots
and magnifying devices are available upon request to assist them in reviewing their paper
ballot. In providing such instruction, the poll officers shall not in any manner request,
suggest, or seek to persuade or induce any voter to vote any particular candidate, political
party, or political body, or for or against any particular question.

2. (a) When a person presents himself or herself at the polling place for the purpose of
voting during the time during which the polls are open for voting, the person shall complete

                                        Page 74 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 83 of 132



a voter's certificate and submit it to the poll officers. The voter certificate may be an
electronic or paper record. The poll officers shall verify the identity of the person and that
the person is a registered voter of the precinct and, if so, shall approve the voter's certificate
and enter an appropriate designation on the electors list for the precinct reflecting that the
voter has voted in the primary, election, or runoff being conducted. The voter's name shall
then be entered on the appropriate numbered list of voters.

        (b) A poll officer shall then issue the voter an appropriate voter access card
authorizing the voter to vote the correct ballot on the touchscreen or utilize the correct
access code to manually bring up the correct ballot on the touchscreen. The voter shall then
enter the enclosed space in the polling place and proceed to vote his or her choices. Upon
making his or her selections, the voter shall cause the paper ballot to print, remove his or
her printed ballot from the printer, remove the voter access card from the touchscreen
component, review the selections on his or her printed ballot, scan his or her printed ballot
into the scanner, and return the voter access card to a poll officer. Then the voter shall exit
the enclosed area of the polling place.

         (c) If an emergency situation makes utilizing the electronic ballot markers
impossible or impracticable, as determined by the election superintendent, the poll officer
shall issue the voter an emergency paper ballot that is to be filled out with a pen after
verifying the identity of the voter and that the person is a registered voter of the precinct.
Emergency paper ballots shall not be treated as provisional ballots, but instead shall be
placed into the scanner in the same manner that printed ballots in the polling place are
scanned. The election superintendent shall cause each polling place to have a sufficient
amount of emergency paper ballots so that voting may continue uninterrupted if emergency
circumstances render the electronic ballot markers or printers unusable. The poll manager
shall store all emergency ballots in a secure manner and that all used and unused emergency
ballots are accounted for. All unused emergency ballots shall be placed into a secure
envelope and sealed such that the envelope cannot be opened without breaking such seal.

        (d) If an emergency situation exists that makes voting on the electronic ballot
markers impossible or impracticable, the poll manager shall alert the election
superintendent as soon as possible. The existence of an emergency situation shall be in the
discretion of the election supervisor. However, if a poll manager is unable to contact the
election superintendent after diligent effort, the poll manager shall have the ability to
declare that an emergency situation exists at the polling place. The poll manager shall
continue diligent efforts to contact the election superintendent, and shall inform the
superintendent as soon as possible of the situation at the polling place. The election
superintendent, in his or her discretion, shall either overrule or concur with the declaration
of emergency circumstances. While the determination of an emergency situation is in the
discretion of the election superintendent, the types of events that may be considered
emergencies are power outages, malfunctions causing a sufficient number of electronic
ballot markers to be unavailable for use, or waiting times longer than 30 minutes.

3. At least once each hour during the time while the polls are open, the poll officers shall
examine the enclosed space to verify that no unauthorized matter has been affixed to any

                                         Page 75 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 84 of 132



voting system component or placed in the voting booth and that the voting system
components have not been tampered with in any manner. Poll officers shall also check that
no unattended ballots are left in the printer or anywhere in the enclosed space other than
the appropriate ballot box. Any unattended ballots found in the enclosed space that do not
belong to a voter currently in the enclosed space shall not be counted, but shall be secured
and labelled as unattended ballots.

4. The polling place shall be arranged in such a manner as to provide for the privacy of
the elector while voting and to allow monitoring of each voting system component by the
poll officers while the polls are open. The electronic ballot markers and ballot scanners
used in the polling place shall be set up in a manner to assure the privacy of the elector
while casting his or her ballot while maintaining the security of such units against
tampering, damage, or other improper conduct. In addition, there shall be at least one
electronic ballot marker configured for use by physically disabled electors at each advance
voting location. In addition, at least one ballot marking device shall be configured for
voting by physically disabled voters in wheelchairs and provisions shall be made to provide
for the privacy of such electors while voting.

5. It shall be permissible under O.C.G.A. § 21-2-410 and shall not constitute assistance
in voting under O.C.G.A. § 21-2-409 for poll officers to assist a voter in inserting the voter
card into the ballot marking device and in explaining the operation of the unit to the voter;
provided that the poll officer shall withdraw from the voting booth prior to the voter making
any selections. The poll officers shall not in any manner request, suggest, or seek to
persuade or induce any voter to vote for any particular candidate, political party, or political
body, or for or against any particular question.

6. Voters utilizing an audio tactile interface (ATI) device to vote on the ballot marking
device without the assistance of any other individual shall not be considered as receiving
assistance in voting and shall not be required to complete the forms required for receiving
assistance in voting pursuant to O.C.G.A. § 21-2-409; however, if another person other
than a poll officer is handling the printed ballot before it is inserted into the scanner, that
person shall be considered as assisting.

7. The poll officers shall confirm that voters deposit their ballots and return the voter
access cards to the poll officers prior to leaving the enclosed space in the polling place. The
poll officers shall arrange and configure the polling place and provide staffing at such
places at the polling place to confirm that a voter will not leave the enclosed space with a
ballot or voter access card.

8. The election superintendent shall cause each polling place to be sufficiently staffed
and a poll officer to be stationed at every ballot scanner in use in the polling place while
voting is occurring. The poll officer stationed at the ballot scanner shall offer instruction
throughout the period while voting is occurring reminding voters to review their printed
paper ballots, but shall take all reasonable precautions not to view the selections on an
elector’s ballots unless it is required due to assistance requested by the elector.



                                        Page 76 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 85 of 132



9. A voter may request information from poll officers concerning how to use the electronic
ballot marker or any other voting system component at any time during the voting process.
However, once the voter scans his or her ballot into the ballot scanner, even if the ballot is
blank with no votes cast, such voter shall be deemed to have voted and may not thereafter
vote again. If a voter leaves the room encompassing the enclosed space with his or her
paper ballot and does not place that ballot into the appropriate ballot scanner or ballot box,
that voter shall be deemed to have voted and may not thereafter vote again. A sign shall be
placed at the exit of the enclosed space that informs every voter that ballots may not be
removed from the enclosed space. Any paper ballot that is removed from the room
encompassing the enclosed space shall not be counted and shall be marked as spoiled by a
poll officer.

10.     (a) If a voter discovers that the ballot presented on the electronic ballot marker is
not correct or, for a partisan primary, is not the ballot that the voter desired to vote, the
voter shall immediately notify a poll officer. The poll officer shall cancel or void the ballot
on the electronic ballot marker without attempting in any manner to see how the voter has
voted and shall then take the necessary steps to provide the voter with the correct ballot
and make any necessary corrections to the voter's certificate of the voter, the electors list,
and the numbered list of voters.

        (b) If, while reviewing his or her printed ballot, the voter discovers that the printed
ballot does not contain the proper ballot selections or that the voter was not issued the
proper ballot, the voter shall immediately inform a poll officer. The poll officer shall spoil
the paper ballot and take the necessary steps to allow the voter to make his or her selections
again on the electronic ballot marker and cause the correct ballot to be issued.

        (c) If the voter places his or her paper ballot into the ballot scanner or ballot box
prior to notifying the poll officials of any errors in the ballot, the voter shall be deemed to
have voted and shall not be permitted to cast another ballot.

11.     (a) If any voting system component malfunctions during the day of a primary,
election, or runoff, the poll manager shall immediately notify the election superintendent
and shall not allow any voter to use the component until and unless the malfunction is
corrected. The poll manager shall utilize appropriate backup procedures so that voting is
not interrupted due to any equipment malfunctions. The election superintendent shall
immediately arrange for the repair of the voting system component or shall provide a
replacement component as soon as practicable. A replacement component shall not be used
unless it has been appropriately tested prior to its use.

        (b) In the event that a ballot scanner malfunctions, the voter shall place their voted
ballot in the emergency bin connected to the ballot box. The ballots in the emergency bin
shall be counted when the ballot scanner is properly functioning, by a replacement ballot
scanner brought to the polling place, or, if neither are available, by another scanner at the
county elections office. Poll officers may scan ballots placed into the emergency bin
through the ballot scanner or a replacement ballot scanner when doing so will not interfere



                                        Page 77 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 86 of 132



with voting. A voter placing his or her ballot into the emergency bin is considered to have
voted that ballot and shall not be permitted to cast another ballot.

Authority: O.C.G.A. §§ 21-2-31, 21-2-409, 21-2-410


Rule 183-1-12-.12 Tabulating Results.
(a) After the Polls Close.
       1. Immediately after the polls close and the last voter has voted, the poll manager
       and two witnesses who have been previously sworn as poll officers as provided in
       O.C.G.A. §§ 21-2-94 and 21-2-95 shall begin the closing procedure on each ballot
       scanner so that no further votes are cast and record the number of scanned ballots
       from every ballot scanner used in the polling place. The poll manager and the two
       witnesses shall record the number of scanned ballots from each scanner on a recap
       form to be developed by the Secretary of State. The poll manager and the two
       witnesses shall cause each ballot scanner to print three tapes of the tabulated results
       and shall sign each tape indicating that it is a true and correct copy of the tape
       produced by the ballot scanner. If the poll manager or the witnesses have reason to
       believe that printed tapes are not a true and correct tabulation of the ballots scanned
       by that ballot scanner, the poll manager or witness shall document the reasons and
       evidence for that belief and inform the election superintendent, who shall take
       appropriate action, in his or her discretion, so that the ballots in the ballot box
       associated with the ballot scanner are accurately tabulated.

       2. The poll manager shall cause the number of printed ballots from each ballot
       marking device to be recorded on the recap form. The poll manager shall further
       cause the number of spoiled ballots and ballots placed in the emergency bin of the
       scanner that were unable to be scanned to be recorded on the recap form. The poll
       manager shall cause the total number of voter check ins from the electronic poll
       book and/or paper voter list to be recorded on the recap form. If the numbers
       recorded on the recap form do not reconcile with each other, the poll manager shall
       immediately determine the reason for the inconsistency; correct the inconsistency,
       if possible; and fully document the inconsistency or problem along with any
       corrective measures taken.

       3. One of the three tapes of the tabulated results printed from the ballot scanner
       shall be affixed to the door of the polling place for the information of the public
       along with a copy of the provisional ballot recap form for the polling place. One
       tape shall be placed into an envelope (or reusable document storage container
       suitable for the same purposes) provided by the election superintendent, along with
       the "poll officer" memory card from the ballot scanner. The envelope shall be sealed
       by the poll manager and the same two witnesses who signed the tape such that the
       envelope cannot be opened without breaking such seal. The poll manager and the
       two witnesses shall initial the envelope indicating that it contains the correct tape
       and memory card from the indicated ballot scanner. The envelope shall be labelled
       with the name of the polling place, the serial number of the ballot scanner, and the

                                       Page 78 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 87 of 132



       number assigned to the ballot scanner for that election. The third tape shall be
       placed into another envelope with the polling place recap form.

       4. The poll manager and two witnesses who have been sworn as poll officers as
       provided in O.C.G.A. §§ 21-2-94 and 21-2-95 shall unseal and open each ballot
       box, remove the paper ballots from each ballot box, and place the paper ballots into
       a durable, portable, secure and sealable container to be provided for transport to the
       office of the election superintendent. A separate container shall be used for the
       paper ballots from each ballot box and the container shall be labelled with the
       polling place, ballot scanner serial number, the number assigned to the ballot
       scanner for that election, the count of the ballots from the tabulation tape, and the
       date and time that the ballot box was emptied. The container shall be sealed and
       signed by the poll manager and the same two witnesses such that it cannot be
       opened without breaking the seal. The poll manager and the two witnesses shall
       sign a label affixed to the container indicating that it contains all of the correct
       ballots from the indicated ballot box and no additional ballots.

       5. The poll manager and the same two witnesses who emptied the ballot box shall
       complete and sign a form indicating that the ballot box was properly emptied and
       the ballots were properly stored and secured. Such form shall be delivered to the
       election superintendent with the completed polling place recap form. The ballot box
       shall be resealed and the new seal numbers shall be documented.

       6. The envelopes containing the tabulation tape and the memory card, the
       containers containing the paper ballots, the completed polling place recap forms,
       voter access cards, supervisor's cards, electors lists, numbered lists of voters,
       electronic poll books, and other such paperwork shall be delivered to the election
       superintendent by the poll manager and at least one other sworn poll officer or law
       enforcement official. The election superintendent or his or her designee shall
       receive the materials and shall issue a receipt to the poll manager for the materials.
       The poll manager and any poll officers who travelled with the materials shall sign
       a form indicating that no sealed documents were unsealed enroute and that the
       materials have not been tampered with. The election superintendent, in his or her
       discretion, may allow a designee of the poll manager to deliver the envelopes or
       containers containing the ballot scanner tabulation tapes and memory cards to be
       used for unofficial reporting of results prior to the delivery of the other polling place
       materials provided that the same procedures for transit and delivery set forth herein
       are followed.

       7. Before leaving the polling place, the poll manager shall power off, secure, and
       seal all electronic ballot markers, ballot boxes, and ballot scanners. The polling
       place shall be locked to prohibit unauthorized entry.

(b) Consolidation of Results.
      1. All persons involved with the tabulation and consolidation of the election results
      and who will operate the computer programs or handle the memory cards shall be

                                       Page 79 of 93
Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 88 of 132



   sworn in the same manner that custodians are sworn before entering into their
   duties.

   2. Only persons who are permanent employees of the election superintendent or
   have been duly sworn as poll officers or custodians shall touch or be in contact with
   any ballot, container, returns, tapes, device, memory card, or any other such
   election materials. Only persons who are employed by the election superintendent
   or have been duly sworn shall be in the immediate area of the tabulating center
   designated by the superintendent for the officers to conduct the tabulation and
   consolidation of the election results.

   3. The tabulation and consolidation shall be performed in public. However, the
   election superintendent may make reasonable rules and regulations for conduct at
   the tabulating center so that the security of the results and the returns and to avoid
   interference with the tabulating center personnel.

   4. Upon the delivery of any election materials from a polling place, the election
   superintendent or his or her designee shall provide a receipt that clearly states what
   election materials have been delivered.

   5.     Upon receiving the paper ballots and the memory cards, the election
   superintendent shall verify the signatures on the sealed envelopes and containers,
   verify that the seals are intact, that the envelopes or containers have not been
   opened, and that there is no evidence of tampering with the envelopes, containers,
   or their contents.

   6. In the case of elections for county, state, and federal office, after verifying that
   the envelopes and containers are properly sealed and have not been opened or
   tampered with, the election superintendent shall break the seal and open each
   envelope and remove the memory card and results tape. The election superintendent
   or his or her designee shall then insert the memory card into the election
   management system computer and transfer the vote totals from the memory card
   into the election management system for official tabulation and consolidation.

   7. After transferring all of the vote totals from the memory cards to the election
   management system and consolidating such totals with the totals from the absentee
   ballot system and such votes from any provisional ballots which have been found
   by the registrars to be authorized pursuant to O.C.G.A. § 21-2-419, the election
   superintendent shall prepare the official consolidated returns for the primary,
   election, or runoff.

   8. The election superintendent shall not list and certify in the official consolidated
   returns for an election any results for write in candidates who were not properly
   qualified under O.C.G.A. § 21-2-133.




                                   Page 80 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 89 of 132



        9. In the case of primaries, elections, and runoffs for county, state, and federal
        office, the county election superintendent shall transmit to the Secretary of State
        the election returns by precinct for the county in electronic format or by electronic
        means, as may be specified by the Secretary of State, within fourteen days
        following a primary, election, or runoff.

(c) Election Night Reporting. The election superintendent shall transmit to the Secretary
of State unofficial election results for all races for state offices in any primary, election, or
runoff as soon as possible after the closing of the polls for such primary, election, or runoff.
Such results shall be transmitted in a format prescribed by the Secretary of State. At a
minimum, the results shall be transmitted upon one third of the precincts reporting results,
upon two thirds of the precincts reporting results, and upon all precincts reporting results,
including absentee ballots within all precincts. Except upon prior notice to and consultation
with the Secretary of State, no election superintendent shall conclude the tabulation of
votes on election night in any primary, election, or runoff in which there are contested races
for federal and state offices until and unless all such unofficial results, including absentee
ballots, have been transmitted to the Secretary of State.

Authority: O.C.G.A. §§ 21-2-31, 21-2-94, 21-2-95


Rule 183-1-12-.13 Storage of Returns.
(a) After tabulating and consolidating the results, the election superintendent shall prepare
an electronic file which shall contain a copy of the information contained on each memory
card which shall include all ballot images as well as vote totals and a copy of the
consolidated returns from the election management system.

(b) The electronic file shall be stored on a secure medium which shall be placed in a sealed
envelope or container and shall become a part of the election materials which shall be
deposited with the clerk of superior court or the municipal clerk, as appropriate, in
accordance with O.C.G.A. § 21-2-500. In addition, the signed results tape from each ballot
scanner and the corresponding paper ballots shall also be deposited with the clerk of
superior court.

(c) The memory cards shall be sealed in an appropriate container and securely maintained
by the election superintendent until the period for requesting a recount of the primary,
election, or run off results has expired. The election superintendent and at least one other
sworn individual in the tabulating center shall seal the container and sign the seal such that
the container cannot be opened without destroying or damaging the seal. Upon the
expiration of the period for requesting a recount, the election superintendent may use the
memory cards for programming ballot scanners units for the next primary, election, or
runoff.

Authority: O.C.G.A. §§ 21-2-31, 21-2-500




                                         Page 81 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 90 of 132



Rule 183-1-12-.14 Maintenance of Equipment.
(a) Each county shall be responsible for maintaining all components of the voting system,
including electronic ballot markers, printers, ballot scanners, electronic poll books,
computers, and software provided to such county by the Secretary of State or purchased by
such county and shall either purchase a warranty/maintenance agreement for such
equipment and software or shall assume the responsibility for repair, maintenance, and
upkeep of all system components.

(b) In the event of any malfunction or problem with any voting system component, the
county election superintendent shall document the problem and its resolution and shall
provide such information to the Secretary of State. The documentation shall include a
detailed description of the malfunction or problem, the steps taken to correct the
malfunction or problem, and the cause of such malfunction or problem if a cause can be
determined.

Authority: O.C.G.A. § 21-2-31

Rule 183-1-12-.15 Use of Equipment by Municipalities.
The county election superintendent is authorized to permit any municipality within the
county to conduct its election with electronic ballot markers, printers, ballot scanners, and
other components of the statewide voting system through a written intergovernmental
agreement between the county and the municipality; provided that the municipality agrees
to maintain and operate the equipment in accordance with law, these rules and regulations,
and the manufacturer's guidelines and specifications and provided further that the
municipality trains all of its election personnel and poll officers in the proper operation and
conduct of elections utilizing such equipment through an appropriate training program
approved by the Secretary of State.

Authority: O.C.G.A. § 21-2-31

Rule 183-1-12-.16 Demonstrations of Voting Equipment
When being used for demonstration and voter education purposes, electronic ballot
markers and ballot scanners shall not utilize or be programmed with the official ballot to
be used in the primary or election. The device shall utilize or be programmed with a ballot
containing the names of fictitious or historical persons whose names do not appear on the
official ballot for such primary or election.

Authority: O.C.G.A. § 21-2-31


Rule 183-12-.17 Tabulating Center Personnel, Trained and Certified
All tabulating center personnel must be trained in their respective duties and certified as
required by O.C.G.A. § 21-2-99 for poll officers. All programmers, operators, and data
center personnel shall be sworn as provided in O.C.G.A. §§ 21-2-94 and 21-2-95 for poll
officers.



                                        Page 82 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 91 of 132



Authority: O.C.G.A. §§ 21-2-31, 21-2-94, 21-2-95, 21-2-99

Rule 183-12-.18 Provisional Ballots
(1) This rule shall govern the casting of provisional ballots by voters at primaries and
elections in accordance with O.C.G.A. §§ 21-2-418 and 21-2-419.

(2) In each polling place, there shall be established a location or station in the public area
of the polling place for the purpose of issuing and receiving provisional ballots.

(3) The election superintendent shall provide each polling place with an adequate supply
of provisional ballots in each ballot style (district combination) for the precinct and an inner
ballot envelope and an outer ballot envelope. The election superintendent shall also be
prepared to resupply polling places with provisional ballots in needed ballot styles in a
timely manner while voting is occurring so that polling places do not run out of provisional
ballots. The ballot envelopes shall be so designed that the ballot will fit within the inner
ballot envelope and the inner ballot envelope will fit within the outer ballot envelope. The
inner ballot envelope shall have printed on it the words "Official Provisional Ballot" and
nothing else. The outer envelope shall have places for inserting the person's name, precinct,
date and name of election, ballot style (district combination), and whether such ballot is a
regular provisional ballot, a provisional ballot cast by a voter who registered to vote for the
first time in this state by mail and has not provided the identification required by O.C.G.A.
§§ 21-2-220 and 21-2-417, or a ballot cast during poll hours extended by a court order, or
a combination thereof. Primaries and elections conducted by counties shall use optical scan
ballots for provisional voting. The poll manager shall cause all voted provisional ballots to
be deposited into the provisional ballot box and not be inserted into the polling place ballot
scanner and kept separate and apart from non-provisional ballots case at the polling place.
Municipalities shall use the same type of ballots as the municipality uses for mail-in
absentee voting. The election superintendent shall also provide a booth for voting
provisional ballots in the enclosed space which will provide privacy for a person while
voting a provisional ballot and a secure container in which the voted provisional ballots
shall be placed.

(4) Voters whose names do not appear on electors list.
     (a) When a person arrives at a polling place, completes a voter's certificate, and
     presents it to the poll workers but the person's name does not appear on the official
     electors list for the precinct, the poll officers shall immediately direct the person to
     the provisional ballot station. At the provisional ballot station, the polling place
     shall have an electronic poll book that includes a mastered list of registered voters
     in the state, and the poll workers shall check the list to determine if the person is
     assigned to a different polling place within the county or registered in a different
     county. If the person's name appears on the master list for a different precinct within
     the same county, the poll workers shall inform the person of his or her correct
     polling place. The person shall be instructed to go to his or her correct polling place
     if practicable, but that if it is not practicable for the person to get to his or her correct
     polling place before the close of polls, that the person may vote a provisional ballot
     in the polling place in which they are present. If, after receiving that instruction,

                                         Page 83 of 93
Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 92 of 132



   the person states that it is not practicable for him or her to get to their correct polling
   place prior to the close of voting, the poll officer shall offer the person a provisional
   ballot. If the person is registered in a different county, the poll officer shall inform
   the person that he or she appears to be registered in a different county. If the person
   is still eligible to vote in the county in which they appear to be registered, the person
   may return to that county to vote. If the person states a good-faith belief that he or
   she timely registered to vote in the county in which he or she is present, he or she
   shall be offered a provisional ballot.

   (b) If the person's name is not found on the official list of electors for the precinct
   or the master list, if the poll officers shall immediately contact the registrars and
   the person shall provide such information as the registrars may request to determine
   if the person is eligible to vote in the election. The registrars shall promptly review
   the information provided by the person and shall attempt to determine if the person
   timely and properly registered to vote in the county in which he or she is present.

   (c) If the registrars can immediately determine that the person timely and validly
   registered to vote in the primary or election and should be assigned to the precinct
   at which the person is present, the registrars shall authorize the poll officers to add
   the person's name to the official electors list for the precinct and shall permit the
   person to vote in the same manner as other voters in the precinct vote. When there
   are multiple ballot styles (district combinations) in use in the precinct, the registrars
   shall also advise the poll officers which ballot style (district combination) should
   be issued to the person. The person's name shall then be added to the official
   electors list for the precinct with a notation of the name of the registrar who
   authorized such addition. Upon presentation of a properly completed voter's
   certificate and the identification required by 0.C.G.A. § 21-2-417, the person shall
   be permitted to vote in the same manner as other voters in the precinct.

   d) If the registrars can immediately determine that the person timely and validly
   registered to vote in the primary or election but should be assigned to a different
   precinct within the same county where the person is present, the registrars shall
   direct the poll officers to inform the person of the appropriate other precinct and
   the registrars shall notify the officers of such other precinct to add the person's name
   to the official electors list for such other precinct. When there are multiple ballot
   styles (district combinations) in use in such other precinct, the registrars shall also
   advise the poll officers at such other precinct which ballot style (district
   combination) should be issued to the person. The person's name shall then be added
   to the official electors list for the other precinct by the poll officers of the other
   precinct with a notation of the name of the registrar who authorized such addition.
   Upon the completion of a voter's certificate and the submission of the identification
   required by O.C.G.A. § 21-2-417. the person shall be permitted to vote in the same
   manner as other persons in such other precinct. However, the poll officer shall also
   instruct the person that if it is not practicable for such person to go to such other
   precinct before the polls close and the person communicates that to the poll officers,
   the person shall be offered a provisional ballot at the precinct in which the person

                                    Page 84 of 93
Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 93 of 132



   is present. In such case, all votes cast by such person for candidates for whom such
   person is properly entitled to vote shall be counted and all votes cast for candidates
   for whom such person is not properly entitled to vote shall be void and shall not be
   counted in accordance with O.C.G.A. § 21·2-419(c).

   (e)    If the registrars cannot immediately determine that the person timely and
   validly registered to vote in the primary or election; but, from the information
   presented by the person, the person, if properly registered, would be assigned to the
   precinct at which the person is present, the registrars shall inform the poll officers
   and the person shall be offered a provisional ballot at such precinct. When there are
   multiple ballot styles (district combinations) in use in the precinct, the registrars
   shall also advise the poll officers which ballot style (district combination) should
   be issued to the person.

   (f)    If the registrars cannot immediately determine that the person timely and
   validly registered to vote in the primary or election; but, from the information
   presented by the person, the person, if registered, would be assigned to a different
   precinct from the precinct in the county at which the person is present, the registrars
   shall direct the poll officers to inform the person of the appropriate precinct. The
   registrars shall notify the officers of such other precinct to permit the person to vote
   a provisional ballot when such person arrives at such precinct, completes an official
   voter registration form and a provisional ballot voter's certificate, and submits the
   appropriate identification required by O.C.G.A. § 21-2-417. When there are
   multiple ballot styles (district combinations) in use in such other precinct, the
   registrars shall also advise the poll officers which ballot style (district combination)
   should be issued to the person. However, the poll officer shall also instruct the
   person that if it is not practicable for such person to go to such other precinct before
   the polls close and the person communicates that to the poll officers, the person
   shall be offered a provisional ballot at the precinct at which such person is present.
   In such case, all votes cast by such person for candidates for whom such person is
   properly entitled to vote shall be counted and all votes cast for candidates for whom
   such person is not properly entitled to vote shall be void and shall not be counted
   in accordance with O.C.G.A. § 21-2·419(c).

   (g) If the person appears at a precinct in a county or municipality in which the
   person does not reside, the registrars shall instruct the poll officers to direct the
   person to contact the registrars in the county in which the person resides to
   determine in which precinct such person should vote.

   (h)    If the poll officers cannot get in touch with the registrars after making a
   reasonable effort to do so, the poll officers shall be authorized to permit the person
   to receive a provisional ballot at the precinct without additional authorization from
   the registrars. In such case, all votes cast by such person for candidates for whom
   such person is properly entitled to vote shall be counted and all votes cast for
   candidates for whom such person is not properly entitled to vote shall be void and
   shall not be counted in accordance with O.C.G.A. § 21-2-419(c).

                                   Page 85 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 94 of 132




       (i) Upon accepting the opportunity to receive a provisional ballot, the person shall
       complete a provisional ballot voter's certificate and an official voter registration
       form and submit such completed certificate and form to the poll officers along with
       the appropriate identification required by O.C.G.A. § 21-2-417. The poll officers
       shall place the name of the person on the numbered list of provisional ballot voters
       and issue the person a provisional ballot of the style authorized by the registrars
       along with an Inner ballot envelope and an outer ballot envelope. Before issuing
       the outer ballot envelope to the person, the poll officers shall enter the person's
       name, the name of the precinct, the date and name of the election, and the ballot
       style (district combination) on the outer envelope. The person shall then retire to
       the provisional ballot voting booth and mark the ballot with his or her intended
       selections. Upon completing the ballot, the person shall seal the ballot in the inner
       ballot envelope and place the inner ballot envelope containing the ballot into the
       outer ballot envelope and shall seal the outer ballot envelope. The person shall then
       return the sealed envelope to the poll officers.

       (j) Upon receiving the sealed ballot envelope from a person casting a provisional
       ballot, the poll officers shall verify that the information requested on the outer ballot
       envelope is complete, shall mark the appropriate box or boxes to designate the type
       of provisional ballot enclosed therein, and shall direct the person to place the ballot
       envelope into the secure container for provisional ballots which shall be located
       within the enclosed space in the polling place where it can be monitored by the poll
       officers and observed by the public. The provisional ballot voter's certificate and
       voter registration form shall be attached together and shall be placed in a separate,
       distinctively marked envelope or reusable document container which shall be
       placed in a secure location in the polling place.

(5) Voter who registered for first time by mail but did not provide required identification.

       (a) When a person arrives at a polling place, completes a voter's certificate, and
       presents it to the poll workers but does not have the identification required by
       O.C.G.A. § 21-2-417 and the person's name appears on the official electors list for
       the precinct with a designation that the person registered to vote for the first time
       in this state by mail but has not provided the required identification to the registrars
       as required by O.C.G.A. § 21- 2-220. the poll officers shall immediately direct the
       person to the provisional ballot station. At the provisional ballot station, the person
       shall be permitted to cast a provisional ballot at such precinct. When there are
       multiple ballot styles (district combinations) in use in the precinct, the poll officers
       shall issue the appropriate ballot style (district combination) to the person as shown
       on the electors list. The poll officers shall place the name of the person on the
       numbered list of provisional ballot voters and issue the person a provisional ballot
       of the style authorized by the registrars along with an inner ballot envelope and an
       outer ballot envelope. Before issuing the outer ballot envelope to the person. the
       poll officers shall enter the person's name, the name of the precinct, the date and
       name of the election, and the ballot style (district combination) on the outer

                                       Page 86 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 95 of 132



       envelope. The person shall then retire to the provisional ballot voting booth and
       mark the ballot with his or her intended selections. Upon completing the ballot, the
       person shall seal the ballot in the inner ballot envelope and place the inner ballot
       envelope containing the ballot into the outer ballot envelope and shall seal the outer
       ballot envelope. The person shall then return the sealed envelope to the poll officers.

       (b)     Upon receiving the sealed ballot envelope from a person completing a
       provisional ballot, the poll officers shall verify that the information requested on
       the outer ballot envelope is complete, shall mark the appropriate box or boxes to
       designate the type of provisional ballot enclosed therein, and shall direct the person
       to place the ballot envelope into the secure container for provisional ballots which
       shall be located within the enclosed space in the polling place where it can be
       monitored by the poll officers and observed by the public.

       (c)    The provisional ballot shall not be counted unless the voter provides the
       identification required by O.C.G.A. § 21-2-220 and 21-2-417 to the registrars
       before the end of the period set by law for the verification of provisional ballots.
       Such identification may be provided to the registrars in person, by email, by
       facsimile transmission or, in the case of disabled voters, by delivery by a third party.

(6) Voters voting during extended polling hours in an election in which federal candidates
are on the ballot.
        (a) In the event that the polling hours for a polling place are extended by a court
        order beyond the normal closing time for a primary, election, or runoff in which
        federal candidates are on the ballot, all voters who vote after the normal closing
        time for the polling place shall vote by provisional ballot.

       (b) Voters whose names appear on the electors list and who have the appropriate
       identification required by O.C.G.A. § 21-2-417 shall complete a provisional voter's
       certificate and shall be issued a provisional ballot along with an inner ballot
       envelope and an outer ballot envelope. Such voters shall not be required to complete
       a voter registration form. It also shall not be necessary to obtain approval from the
       registrars to issue provisional ballots to such voters. The poll officers shall place
       the name of the person on the numbered list of provisional ballot voters. Before
       issuing the outer ballot envelope to the person, the poll officers shall enter the
       person's name, the name of the precinct, the date and name of the election, and the
       ballot style (district combination) on the outer envelope. The person shall then retire
       to a provisional ballot voting booth and mark the ballot with his or her intended
       selections. Upon completing the ballot, the person shall seal the ballot in the inner
       ballot envelope and place the inner ballot envelope containing the ballot into the
       outer ballot envelope and shall seal the outer ballot envelope. The person shall then
       return the sealed envelope to the poll officers. Upon receiving the sealed ballot
       envelope from a person completing a provisional ballot, the poll officers shall verify
       that the information requested on the outer ballot envelope is complete, shall mark
       the appropriate box to designate that the ballot is an extended poll hours provisional
       ballot, and shall direct the person to place the ballot envelope into the secure

                                       Page 87 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 96 of 132



       container for provisional ballots which shall be located within the enclosed space
       in the polling place where it can be monitored by the poll officers and observed by
       the public.

       (c) If the voter's name is not on the electors list, the poll workers shall follow the
       provisions of this rule for regular provisional balloting under this rule and, if the
       voter is authorized by the registrars to vote a provisional ballot under the terms of
       this rule, shall also mark the appropriate box on the outer ballot envelope to indicate
       that the ballot was issued during extended poll hours.

       (d) If the voter's name is on the electors list but registered to vote for the first time
       in this state by mail and has not provided the identification required by O.C.G.A. §
       21-2-220. the poll officers shall permit the voter to vote in accordance with the
       provisions of this rule for first time voters who register for the first time in this state
       by mail without providing the required identification, and shall also mark the
       appropriate box on the outer ballot envelope to indicate that the ballot was issued
       during extended poll hours.

       (e) The poll officers shall provide each first time voter who registered for the first
       time in this state by mail without providing the required identification who casts a
       provisional ballot information on how the voter may provide the registrars with the
       appropriate identification in order that the voter's ballot may be counted.

(7) Each voter casting a provisional ballot in a primary, election, or runoff in which
federal candidates appear on the ballot shall be given written information explaining how
such voter can ascertain if such ballot is counted and, if such ballot is not counted, the
reason why such ballot was not counted.

(8) The provisional ballot voter's certificates and voter registration cards may be picked
up during the day by a registrar or deputy registrar for the purpose of beginning the process
of determining the eligibility of the persons to cast provisional ballots. Before transferring
the voter's certificates and registration cards to the registrars during the day, the poll
officers shall note the number of certificates and cards being transferred to the registrars.
If such voter's certificates and registration cards are not picked up by the registrars by the
time that the polls close and the last voter has voted, the envelope in which the provisional
ballot voter's certificates and voter registration cards have been deposited shall be securely
sealed and shall be returned to the election superintendent with the other materials from
the polling place.

(9) After the close of the polls and the last voter has voted, the poll officers shall account
for all voted provisional ballots, cancelled and spoiled provisional ballots, and unused
provisional ballots. The ballot stubs and unused and spoiled ballots shall then be securely
sealed in the container provided for them by the election superintendent. The poll officer,
along with two other witnesses sworn as poll officers, shall then proceed to open the secure
container in which the provisional ballots were deposited and count the number of voted
provisional ballots contained therein. The poll officer and witnesses shall then compare the

                                        Page 88 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 97 of 132



total number of persons voting provisional ballots as shown on the numbered list of
provisional ballot voters with the number of ballots issued and the number of ballots voted.
If these numbers do not equal one another. the poll officers shall determine the reason for
the inconsistency and shall correct the problem before going further. The poll officer and
witnesses shall seal the voted provisional ballots in a container for transfer to the election
superintendent. The poll officers shall complete and sign a provisional ballot recap sheet
and post one copy of the recap sheet on the door of the polling place with the election
results from the precinct. The remaining copies of the provisional ballot recap sheet along
with the numbered list of provisional ballot voters shall be returned to the election
superintendent with the other election materials from the precinct.

(10) Upon receiving the election materials from the precincts, the election superintendent
shall cause the envelope containing the provisional ballot voter's certificates and voter
registration cards to be promptly removed from the other materials and, if applicable,
transferred to the registrars for processing. If applicable, the voter's certificates and
registration cards shall be transferred to the registrars no later than 9:00 a.m. on the day
following the day of the primary, election, or runoff. The election superintendent shall also
remove the container containing the voted provisional ballots and shall place such
container in a secure location within the election superintendent's office.

(11) Upon receiving the provisional ballot voter's certificates and voter registration cards
from the election superintendent, the registrars shall promptly proceed to determine the
eligibility of each person that voted a provisional ballot.
         (a) If the registrars determine that the person did timely register and is eligible
         and entitled to vote in such primary, election, or runoff, the registrars shall mark on
         the numbered list of provisional ballot voters that the ballot is accepted and shall
         notify the election superintendent of the proper ballot style (district combination)
         for the voter.

       (b) If the registrars determine that the person did not timely register to vote for
       the primary or election or is not eligible and entitled to vote in such primary or
       election or if the registrars cannot determine by the close of business on the third
       business day following the day of the primary, election, or runoff if the voter timely
       registered and was eligible and entitled to vote in such primary or election, the
       registrars shall mark on the numbered list of provisional ballot voters that the ballot
       is rejected.

       (c) Not later than the close of business on the third business day following the
       day of the primary, election, or runoff, the registrars shall return to the election
       superintendent the numbered list of provisional ballot voters reflecting the accepted
       and rejected provisional ballots.

       (d) The names of those persons whose names are accepted shall be added to the
       official electors list. The voter registration cards of those persons whose ballots are
       rejected on the numbered list of provisional ballot voters shall be processed by the



                                        Page 89 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 98 of 132



       registrars and, if found to be eligible and qualified, shall be added to the electors
       list for future elections.

       (e) The registrars shall maintain the provisional ballot voter's certificates for the
       same period of time and under the same conditions as the regular voter's certificates.
       Voter registration cards completed by provisional ballot electors shall be
       maintained for the same period of time and under the same conditions as other voter
       registration cards.

(12) Upon receiving the numbered list of provisional ballot electors from the registrars,
the election superintendent shall prepare to count the accepted provisional ballots. The
election superintendent shall first compare the precinct designation and election district
information with the style of ballot (district combination) cast by the provisional ballot
voter.
        (a) If the ballot style (district combination) voted by the voter was correct, then
        the election superintendent shall open the outer envelope and place the inner
        envelope containing the ballot into a ballot box.

       (b) If the ballot style (district combination) voted by the voter was not correct,
       then the election superintendent shall open the outer envelope and note the correct
       ballot style (district combination) on the inner envelope. Each such inner envelope
       shall then be placed in a separate container until all of the outer envelopes have
       been opened. The outer envelopes shall then be stored in a location away from the
       inner envelopes in a manner such that the inner envelope and ballot of a voter
       cannot be identified as being the ballot of a particular voter. The superintendent
       shall then open each such inner envelope and remove the ballot and shall place a
       unique identifying number on the ballot along with the designation of the precinct
       at the top of the ballot. The election superintendent shall then prepare or cause to
       be prepared a duplicate ballot. The duplicate ballot shall be clearly labeled with the
       word “Duplicate" and shall bear the name of the precinct and the same unique
       identifying number as the original ballot at the top of the ballot. The election
       superintendent shall transfer or cause to be transferred to the duplicate ballot, in the
       presence of at least two other consolidation assistants and in public, only the votes
       cast by the provisional ballot voter in the races and on the questions to which such
       voter was eligible and entitled to vote. The votes entered on the duplicate ballot
       shall be verified by at least one consolidation assistant. The completed duplicate
       ballot shall be placed in the ballot box with the other provisional ballots to be
       counted. The original ballot shall be placed into an appropriate container and
       retained.

       (c) After opening all of the outer envelopes and making all necessary duplicate
       ballots, the election superintendent shall then open the inner envelopes of the ballots
       in the ballot box and proceed to count the votes in the same manner as absentee
       ballots are counted. Upon completing the count, the election superintendent shall
       add the provisional ballot votes to the other votes cast at the polls and by absentee
       ballot and shall consolidate and certify the results of the primary, election, or runoff.

                                       Page 90 of 93
   Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 99 of 132



       The provisional ballots and any duplicates shall be retained for the same time period
       and in the same manner as absentee ballots.

       (d) The rejected provisional ballots shall be marked on the outer envelope as "Not
       Counted" and shall not be opened. The ballots shall be maintained for the same time
       period and in the same manner as absentee ballots which were returned too late to
       be counted.

       (e) The election superintendent shall notify the registrars of the names of those
       persons who cast a provisional ballot in the wrong precinct or on an incorrect ballot
       style (district combination).

(13) Upon identifying the rejected provisional ballot electors, the registrars shall proceed
fil the earliest possible time to notify each such person by first-class mail at the address
shown on the provisional ballot voter's certificate that his or her ballot was not counted
because of the inability of the registrars to verify that the person timely registered to vote
or such other proper reason. The registrars shall also attempt to notify the person by
telephone or email if the provisional ballot voter certificate contains an email address or
telephone number. If the person's voter registration card was approved, the registrars shall
also notify the person that his or her name will be added to the elector's list and the person
will be eligible to vote in future primaries and elections and that a voter notification or
precinct card will be mailed to the person to provide the voter with the correct precinct and
election district information.
         (a) Upon receiving notification from the election superintendent of the names of
         persons who cast provisional ballots in the incorrect precinct or on the incorrect
         ballot style (district combination), the registrars shall notify such persons of their
         correct precinct and/or election district information. The sending of a voter
         notification or precinct card by first-class mail to the address shown on the voter
         registration card completed by such person when voting by provisional ballot shall
         be sufficient notice for such voters.

       (b) If the person's voter registration is rejected, the registrars shall notify the
       person of such rejection in accordance with O.C.G.A. § 21-2·226(d).

       (c) In addition, the registrars shall establish a free access system, such as a toll-
       free telephone number or an Internet website, by which voters who cast provisional
       ballots in a primary, election, or runoff in which federal candidates are on the ballot
       may ascertain whether their ballots were counted or, if the ballots were not counted,
       the reasons why such ballots were not counted. The registrars shall establish and
       maintain reasonable procedures necessary to protect the security, confidentiality,
       and integrity of personal information collected, stored, or otherwise used by such
       system. Access to information about an individual provisional ballot shall be
       restricted to the voter who cast such ballot.

Authority: O.C.G.A. §§ 21-2-31, 21-2-,226, 21-2-417, 21-2-418, 21-2-419, 21-2-420



                                        Page 91 of 93
  Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 100 of 132



Rule 183-1-12-.19 Preparation of the Electors List and Use of Electronic Poll Book

(1)    Election superintendents shall cause each polling place to be equipped with an
appropriate number of electronic poll books within the county during primaries, elections,
and runoffs. Electronic poll books shall be the primary method for checking in voters and
creating voter access cards, but the superintendent shall cause every polling place to be
equipped with a paper backup list of every registered voter assigned to that polling place.
The paper backup list shall be used in case the electronic poll books do not properly
function. The superintendent shall cause poll workers to be adequately training checking
in voters on both electronic poll books and paper backup list.

(2) The county election superintendent shall maintain each electronic poll book device,
and all components in a secure location as provided for in Rule .183·1-12-.04 and 183-1-
12-.05.

(3) Effective January 1, 2006, the registrars of each county shall utilize the absentee ballot
subsystem of the statewide voter registration system for absentee balloting and advance
voting.

(4) The registrars of each county shall complete the entry of new and updated voter
registrations on a timely basis as required by the Secretary of State and shall notify the
Secretary of State upon the completion of all such data entry after a registration deadline.

(5) Prior to each primary or election as specified by the Secretary of State, the county
election superintendent shall provide to the Secretary of State or his or her designee a final
copy of the Selection management system database for the county.

(6) The county election superintendent and the registrars shall notify the Secretary of State
or his or her designee of any changes to the voter registration file for the county or the
election management system database that occur after the process for programing the
electronic poll books has begun.

(7) During the period in which election system components are tested and prepared prior
to delivery to polling places, the election superintendent shall cause each electronic poll
book to undergo logic and accuracy testing. Each electronic poll book must pass such logic
and accuracy test prior to being delivered to a polling place. The election superintendent
or registrars shall verify the information contained on the electronic poll books prior to
delivering the units to polling places.

(8) Prior to delivery to a polling place, the election superintendent or registrars shall cause
the electronic poll books to accurately mark all persons who have been issued or cast
absentee ballots in the election.

(9) Upon the conclusion of each primary, election, or runoff, the poll officers shall return
the electronic poll books with the other election materials from the polling place to the
election superintendent. The registrars and election superintendent shall inform the

                                        Page 92 of 93
  Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 101 of 132



Secretary of State of all voters who cast ballots in each primary election or runoff in a
format to be determined by the Secretary of State and in the same time period as the official
election returns.

(10)      For electors whose names are added to the voter registration rolls after the
preparation of the electronic poll books, the registrars shall provide a printed supplemental
list for use at the affected polling places.

Authority: O.C.G.A. § 21-2-31

Rule 183-1-12-.20 Use of Emergency Paper Absentee Ballots When Voting Machines
are Inaccessible
Emergency paper ballots shall be offered to and may be used by persons with disabilities
in non-emergency situations if the electronic ballot marker are inaccessible.

Authority: O.C.G.A. § 21-2-31




                                       Page 93 of 93
  Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 102 of 132



NOTICE OF INTENT TO POST A RULE OF THE STATE ELECTIONS BOARD,
CHAPTER 183-1-13, RULES OF STATE ELECTION BOARD, RULE 183-1-13-.01
              MINIMUM NUMBER OF VOTING BOOTHS
                 AND NOTICE OF PUBLIC HEARING.

TO ALL INTERESTED PERSONS AND PARTIES:

Notice is hereby given that pursuant to the authority set forth below, the Georgia State
Election Board, (hereinafter “SEB”) proposes to post an SEB rule, Rule 183-1-13-.01
Minimum Number of Voting Booths (hereinafter “proposed rule”).

This notice, together with an exact copy of the proposed new rule and a synopsis of the
proposed rule, is being distributed to all persons who have requested, in writing, that they
be placed on a distribution list. A copy of this notice, an exact copy of the proposed rule
amendment, and a synopsis of the proposed rule amendment may be reviewed during
normal business hours of 8:00 a.m. to 5:00 p.m. Monday through Friday, except official
state holidays, at the Office of the Secretary of State, Elections Division, 2 Martin Luther
King Jr. Drive, S.E., 8th Floor West Tower, Atlanta, Georgia 30334. These documents
will also be available for review on the State Election Board’s web page
athttps://sos.ga.gov/index.php/elections/state_election_board. Copies may also be
requested by contacting the Elections Division at 404-656-2871.

To provide the public an opportunity to comment upon and provide input into the
proposed rule amendment, a public hearing will be held on:

                                    January 22, 2020
                                        9:00 a.m.
                             2 Martin Luther King Jr. Dr. SE
                                18th Floor, West Tower
                                       Room 1816
                                   Atlanta, GA 30334

At the public hearing anyone may present data, make a statement, comment or offer a
viewpoint or argument whether orally or in writing. Oral statements should be concise
and will be limited to 3 minutes per person. Additional comments should be presented in
writing. Lengthy statements or statements of a considerable technical or economic nature,
as well as previously recorded messages, must be submitted for the official record on or
before January 13, 2020 to the address below for written comments. Written comments
must be received on or before January 13, 2020 and be addressed to Jasmine Shannon by
mail to Office of the Secretary of State, Elections Division, 2 Martin Luther King Jr.
Drive, S.E., 8th Floor West Tower, Atlanta, Georgia 30334 or by email to
jshannon@sos.ga.gov.

The State Election Board will consider the proposed rule at a meeting scheduled to begin
at 9:00 a.m. on January 22, 2020 at 2 MLK Jr. Dr. SE, 18th Floor, West Tower, Room
1816, Atlanta, Georgia 30334.

                                        Page 1 of 4
  Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 103 of 132




The State Election Board will consider the proposed rule at a meeting scheduled to begin
at 9:00 a.m. on January 22, 2020 at 2 MLK Jr. Dr. SE, 18th Floor, West Tower, Room
1816, Atlanta, Georgia 30334.

This notice is given in compliance with O.C.G.A. § 50-13-4.

This 19th day of December, 2019.




                                            __________________________________
                                            Brad Raffensperger
                                            Chairman, State Elections Board
Posted: December 19, 2019




                                      Page 2 of 4
  Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 104 of 132



                  SYNOPSIS OF THE PROPOSED RULE OF THE
      STATE ELECTIONS BOARD, CHAPTER 183-1-13, RULES OF STATE
   ELECTION BOARD, RULE 183-1-13-.01 MINIMUM NUMBER OF VOTING
                                          BOOTHS
Purpose: The purpose of the rule is to clarify the minimum number of voting booths
required to be available to electors of a precinct.

Main Features: The main feature of the rule is to state that a county may consider the
amount of voting booths available at a precinct on Election Day plus the amount of
voting booths available to voters on the last day of the advance voting period.

  DIFFERENCES BETWEEN THE EXISTING RULE AND THE PROPOSED
 AMENDMENTS OF THE STATE ELECTION BOARD, CHAPTER 183-1-13,
RULES OF STATE ELECTION BOARD, RULE 183-1-13-.01 MINIMUM NUMBER
                      OF VOTING BOOTHS

NOTE: Struck through text is proposed to be deleted. Underlined text is proposed to be
added.

                       CHAPTER 183-1-13
   PREPARATION FOR AND CONDUCT OF PRIMARIES AND ELECTIONS
             VOTING BOOTHS AND POLL WATCHERS

RULE 183-1-13-.01 Minimum Number of Voting Booths

When calculating the number of voting booths or enclosures required to be available to
electors of a precinct pursuant to O.C.G.A. 21-2-367(b), the calculation shall take into
account the number of voting booths or enclosures available for electors of a precinct on
Election Day and on the last day of advance voting. Polling places with assigned voters
from more than one precinct shall use the total numbers of voters assigned to the polling
place when calculating the minimum number of voting booths.

Authority: O.C.G.A. §§ 21-2-31, 21-2-367


                     COPY OF THE PROPOSED NEW RULE
                    VOTING BOOTHS AND POLL WATCHERS

RULE 183-1-13-.01 Minimum Number of Voting Booths

When calculating the number of voting booths or enclosures required to be available to
electors of a precinct pursuant to O.C.G.A. 21-2-367(b), the calculation shall take into
account the number of voting booths or enclosures available for electors of a precinct on
Election Day and on the last day of advance voting. Polling places with assigned voters
from more than one precinct shall use the total numbers of voters assigned to the polling
place when calculating the minimum number of voting booths.

                                       Page 3 of 4
  Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 105 of 132




Authority: O.C.G.A. §§ 21-2-31, 21-2-367




                                    Page 4 of 4
  Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 106 of 132



NOTICE OF INTENT TO POST A RULE OF THE STATE ELECTIONS BOARD,
CHAPTER 183-1-14, RULES OF STATE ELECTION BOARD, RULE 183-1-14-.02
   ADVANCE VOTING, RULE 183-1-14-.11 MAILING AND ISSUANCE OF
    BALLOTS, RULE 183-1-14-.12 ELGIBILIGTY OF APPLICATION FOR
 ABSENTEE BALLOT, 183-1-14-.13 PROMPT NOTIFICATION OF ABSENTEE
       BALLOT REJECTION AND NOTICE OF PUBLIC HEARING.

TO ALL INTERESTED PERSONS AND PARTIES:

Notice is hereby given that pursuant to the authority set forth below, the Georgia State
Election Board, (hereinafter “SEB”) proposes to post an SEB rule, Rule 183-1-14-.02
Advanced Voting, Rule 183-1-14-.11 Mailing and Issuance of Ballots, Rule 183-1-14-.12
Eligibility of Application for Absentee Ballot, Rule 183-1-14-.13 Prompt Notification of
Absentee Ballot Rejection (hereinafter “proposed rule”).

This notice, together with an exact copy of the proposed new rule and a synopsis of the
proposed rule, is being distributed to all persons who have requested, in writing, that they
be placed on a distribution list. A copy of this notice, an exact copy of the proposed rule
amendment, and a synopsis of the proposed rule amendment may be reviewed during
normal business hours of 8:00 a.m. to 5:00 p.m. Monday through Friday, except official
state holidays, at the Office of the Secretary of State, Elections Division, 2 Martin Luther
King Jr. Drive, S.E., 8th Floor West Tower, Atlanta, Georgia 30334. These documents
will also be available for review on the State Election Board’s web page at
https://sos.ga.gov/index.php/elections/state_election_board. Copies may also be
requested by contacting the Elections Division at 404-656-2871.

To provide the public an opportunity to comment upon and provide input into the
proposed rule amendment, a public hearing will be held on:
                                    January 22, 2020
                                        9:00 a.m.
                            2 Martin Luther King Jr. Dr. SE
                                18th Floor, West Tower
                                       Room 1816
                                   Atlanta, GA 30334

At the public hearing anyone may present data, make a statement, comment or offer a
viewpoint or argument whether orally or in writing. Oral statements should be concise and
will be limited to 3 minutes per person. Additional comments should be presented in
writing. Lengthy statements or statements of a considerable technical or economic nature,
as well as previously recorded messages, must be submitted for the official record on or
before January 13, 2020 to the below address for written comments. Written comments
must be received on or before January 13, 2020 and be addressed to Jasmine Shannon by
mail to Office of the Secretary of State, Elections Division, 2 Martin Luther King Jr. Drive,
S.E., 8th Floor West Tower, Atlanta, Georgia 30334 or by email to jshannon@sos.ga.gov.




                                             1
  Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 107 of 132



The State Election Board will consider the proposed rule at a meeting scheduled to begin
at 9:00 a.m. on January 22, 2020 at 2 MLK Jr. Dr. SE, 18th Floor, West Tower, Room
1816, Atlanta, Georgia 30334.

This notice is given in compliance with O.C.G.A. §50-13-4.

This 19th day of December, 2019.




                                            __________________________________
                                            Brad Raffensperger
                                            Chairman, State Elections Board
Posted: December 19, 2019




                                           2
  Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 108 of 132



            SYNOPSIS OF THE PROPOSED RULE OF THE
   STATE ELECTIONS BOARD, CHAPTER 183-1-14, RULES OF STATE
ELECTION BOARD, RULE 183-1-14-.02 ADVANCE VOTING, RULE 183-1-14-.11
MAILING AND ISSUANCE OF BALLOTS, RULE 183-1-14-.12 ELGIBILIGTY OF
      APPLICATION FOR ABSENTEE BALLOT, 183-1-14-.13 PROMPT
         NOTIFICATION OF ABSENTEE BALLOT REJECTION


Purpose: The purpose of the rule is to revise the procedures for advance and absentee
voting to be consistent with the requirements of the updated laws and new voting system.

Main Features: The main feature of the rule is to update the procedures for absentee
voting to comply with Georgia law and to conform to the new components of the voting
system. Rule 183-1-14-.02 is being revised to instruct election officials on how to
conduct advance voting using the new voting equipment. Rule 183-1-14.11 is being
revised to clarify the processes for mailing and issuing absentee and provisional ballots.
Rule 183-1-14-.12 is being revised to advise persons or entities on how to properly
format and process absentee ballot applications. Rule 183-1-14-.13 is being created to
ensure that election officials promptly notify electors when their absentee ballots have
been rejected.




                                             3
  Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 109 of 132



  DIFFERENCES BETWEEN THE EXISTING RULE AND THE PROPOSED
 AMENDMENTS OF THE STATE ELECTION BOARD, CHAPTER 183-1-14,
RULES OF STATE ELECTION BOARD, RULE 183-1-14-.02 ADVANCE VOTING,
RULE 183-1-14-.11 MAILING AND ISSUANCE OF BALLOTS, RULE 183-1-14-.12
ELGIBILIGTY OF APPLICATION FOR ABSENTEE BALLOT, RULE 183-1-14-.13
      PROMPT NOTIFICATION OF ABSENTEE BALLOT REJECTION


NOTE: Struck through text is proposed to be deleted. Underlined text is proposed to be
added.


RULE 183-1-14-.02 Advance Voting

(1)     Counties and municipalities are authorized to use DRE units shall use electronic
markers and ballot scanners for in-person absentee balloting in accordance with the
Georgia Election Code (O.C.G.A. Ch. 21-2) and these rules voting during the advance
voting period. As used in this rule, the term “registrar” or "registrars" shall include means
a county board of registrars, a county board of elections and registration, a joint county-
municipal board of elections and registration, a municipal absentee ballot clerk, a
municipal registrar, and or the designee of any board of registrars, board of elections and
registration, or joint county-municipal board of elections and registration. The election
superintendent and registrars shall by agreement determine the type of election
equipment to be used in such election for in-person absentee voting and for absentee
voting by mail or other legally appropriate means in which the ballot is sent or delivered
to a voter for voting away from the office of the registrars.

(2)     The registrar shall publish the times, dates. and locations of the availability of
advance voting in their jurisdiction on a publicly accessible website, or if the registrar
does not have a website. in a newspaper of general circulation or by posting in a
prominent location in the county, no later than 7 days prior to the beginning of the
advance voting period. Any additional advance voting locations added after that deadline
shall be published as soon as possible. The registrar shall endeavor not to remove or alter
any advance voting locations after they are published, but if emergency or unforeseen
circumstances make such a change necessary, the registrar shall publish those changes as
soon as possible.

(23) DRE units Electronic ballot markers and ballot scanners shall be configured and
tested in accordance with the provisions of Rule 183-1-12-.028 prior to use in absentee
balloting advance voting. Public notice of the time and place for such configuration and
testing of the DRE units electronic ballot markers and ballot scanners to be used for
absentee balloting advance voting shall be given in accordance with O.C.G.A. § 21-2-
379.64 and 21-2-379.25 and Rule 183-1-12-.028 prior to such configuration and testing.

(34) The DRE units electronic ballot markers and ballot scanners to be used for in-
person absentee advance voting shall be set up in a manner to assure the privacy of the

                                              1
  Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 110 of 132



elector while casting his or her ballot while maintaining the security of such units
components against tampering, damage, or other improper conduct. In addition, there
shall be at least one DRE unit electronic ballot marker configured for use by physically
disabled electors. at each advance voting location.

(45) Voter access cards for use in DRE units electronic ballot markers for in-person
absentee balloting advance voting may be encoded by use of ballot encoder devices, DRE
units specifically and exclusively set up for that purpose, or by use of the VCProgrammer
software on appropriate computers. an electronic poll book or other device approved by
the Secretary of State. The registrar may also utilize the correct access code to manually
bring up the correct ballot on the touchscreen.

(56) Each DRE unit to be used for in-person absentee voting shall be programmed so
as to permit the challenging of ballots in accordance with law and the removal of such
ballots from the count if such challenges are sustained by the registrars. Magnifying
devices shall be available at advance voting locations to assist voters in reviewing their
paper ballots.

(67) On the first day of the absentee advance voting period, prior to any votes being
cast on the DRE units ballot scanners, the registrars shall verify that the seals for each
DRE unit electronic ballot marker, ballot scanner, and ballot box is are intact and that
there is no evidence or indication of any tampering with the seal or the unit component.
The registrars shall verify that the number of the seal matches the number of the seal
recorded for that unit component when such unit component was prepared by the election
superintendent for the primary, election, or runoff. If a seal number does not match or if
there is any evidence or indication of tampering with the seal or unit component, the
Secretary of State and the election superintendent shall be immediately notified and such
unit component shall not be used until such matters are resolved by agreement of the
Secretary of State, the election superintendent, and the registrars. The set up shall be
performed in public and the public may view the set up subject to such reasonable rules
and regulations as the registrars may deem appropriate to protect the security of the DRE
units voting system components and to prevent interference with the duties of the
registrars, except that the public view shall not be obstructed. The registrars and two
witnesses sworn as poll officers as provided in O.C.G.A. §§ 21-2-94 and 21-2-95 shall
run a zero tape on each DRE unit ballot scanner prior to the beginning of absentee
advance voting on such units. those scanners, and Tthe registrars and the two witnesses
shall sign the zero tape in the space provided. The registrars shall, without removing the
tape from the unit, verify that all vote registers shown on the electronic ballot markers
and ballot scanners all indicate zero counts prior to the opening of the polls. tape are set
to zero and that there are no votes showing on the unit and shall sign the tape in the space
provided. If the zero tape does not show that all zero votes registers are set to zero and
that there are votes on the unit prior to the start of voting, the election superintendent
shall be immediately notified and such unit component shall not be used until the unit
component is cleared and the matter is resolved by agreement of the election
superintendent and the registrars. After verifying and signing the zero tape, tThe
registrars and the same two sworn witnesses who signed shall securely lock the tape

                                             2
  Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 111 of 132



compartment leaving the zero tape in place on the unit and shall inspect and confirm that
the ballot box associated with that scanner is empty and contains no ballots or other
unauthorized matter, and configure the unit for voting. The registrars shall verify that the
election counter on each DRE unit is set at zero fact in writing on a form to be developed
by the Secretary of State. If the election counter is not set to zero, the election
superintendent shall be immediately notified and such unit shall not be used until the
election counter is set to zero and the matter is resolved by agreement of the election
superintendent and the registrars. Such form shall include the date and time it was
executed, shall be attached to the zero tape generated by the ballot scanner attached to
that ballot box, and shall be returned to the election superintendent at the close of the
advance voting period with the other paperwork from the voting location. The registrars
shall verify that there is no unauthorized matter affixed to the DRE units or present in the
cases electronic ballot markers, ballot scanners, or voting booths. The registrars shall
affix a card of instructions for voting within each voting booth. Prior to voters entering
the voting booth, the registrars may also distribute to such voters a card of instructions for
voting on the DRE unit that has been approved or provided by the Secretary of State.
Each DRE unit shall be clearly marked with a unique designation that is visible on the
exterior of the unit.

(78) If a DRE unit is to be used for the creation of voter access cards, such DRE unit
shall be set up properly for such purpose and shall be used exclusively for such purpose
and no other purpose during the absentee voting period. The set up shall be performed in
public and the public may view the set up subject to such reasonable rules and regulations
as the registrars may deem appropriate to protect the security of the DRE unit and to
prevent interference with the duties of the registrars, except that the public view shall not
be obstructed..If at the close of voting on any day during the advance voting period, there
are more than 1,500 ballots inside any ballot box, the registrar and two sworn witnesses
shall unseal the ballot box, remove the paper ballots, and place the ballots in one or more
durable, portable, secure, and sealable containers. The registrars shall run a zero tape on
the DRE unit prior to creating any voter access cards on such unit. complete and affix to
each container a form identifying the advance voting location, the advance voting dates
that the ballots were cast, the ballot scanner serial number, the number assigned to that
ballot scanner for that specific election, the count of the ballots from the ballot scanner,
and the date and time that the ballot box was emptied. The registrars shall, without
removing the tape from the unit, verify that all vote registers shown on the zero tape are
set to zero and that there are no votes showing on the unit and shall sign the tape in the
space provided. If the zero tape does not show that all vote registers are set to zero and
that there are votes on the unit, the election superintendent shall be immediately notified
and such unit shall not be used until the unit is cleared and the matter is resolved by
agreement of the election superintendent and the registrars. After verifying and signing
the zero tape, the registrars shall securely lock the tape compartment leaving the zero tape
in place on the unit and shall configure the unit for the creation of voter access cards. The
registrars shall verify that the election counter on the unit is set at zero. If the election
counter is not set to zero, the election superintendent shall be immediately notified and
such unit shall not be used until the election counter is set to zero and the matter is
resolved by agreement of the election superintendent and the registrars. The registrars

                                              3
  Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 112 of 132



shall make a notation of the election counter reading on the daily recap sheet. The
container shall be sealed and signed by the registrar and the two witnesses such that it
cannot be opened without breaking the seal. The ballot box shall be resealed, and the new
seal numbers shall be documented. The registrar and at least one sworn witness shall
deliver the ballot container to the election superintendent for secured storage until time
for the tabulation of votes, and the election superintendent shall complete a chain of
custody form indicating the delivery of the secure container. The form shall be signed by
the registrar and any witnesses who travelled with the registrar indicating that no sealed
documents were unsealed enroute and have not been tampered with. In the discretion of
the registrar, the same procedure for emptying the ballot box may be followed if there are
less than 1,500 ballots in the ballot box at the end of any advance voting day, but the
ballot box shall not be opened while voting is taking place except as authorized by Rule
183-1-12-.10(5).

(89) At the close of business voting each day during the absentee advance voting
period, the registrars shall document the election counter number from the ballot scanner
on the daily recap sheet. Each DRE unit used for in-person absentee voting shall then be
turned off and closed. The memory cards (PCMCIA card) shall remain in the unit ballot
scanner at all times during the absentee balloting advance voting period until the polls
close on the day of the primary, election, or runoff. Each DRE unit electronic ballot
marker, ballot scanner, ballot box, electronic poll book, paper backup poll book, and
voter access cards shall then be sealed and the seal number and the time of sealing shall
be recorded on the daily recap sheet. Each DRE unit shall then be secured overnight. In
addition, all voter access cards shall be securedly stored overnight. and when not in use.
If a DRE unit is used to program voter access cards, the registrars shall make a notation
of the election counter number on the daily recap sheet. If such number is not zero, the
registrars shall notify the Secretary of State immediately and shall ascertain the reason for
the discrepancy and shall make a notation of such discrepancy and the reason for it on the
daily recap sheet. Such DRE unit shall not be used for creation of voter access cards
unless and until the unit is fully tested and reconfigured and the election counter reset at
zero pursuant to procedures established by the Secretary of State. The DRE unit shall be
turned off and secured for the night. If the room where advance voting is taking place
cannot be locked and secured overnight in the reasonable judgment of the superintendent,
the superintendent shall cause the voting system components to be stored in a locked,
secure container that is reasonably affixed to the polling place; be under visual
surveillance of an election official or their designee, a licensed security guard, or a law
enforcement official; or if, if the previously listed options are not feasible, in another
manner that in the reasonable judgment of the superintendent secures and protects the
voting system components from unauthorized access. Any electronic visual surveillance
used for security when voting is not taking place shall not record, capture, or otherwise
compromise the privacy of an elector’s ballot.

(910) Each morning during the absentee balloting advance voting period prior to voting
beginning, the registrars shall publicly verify the seal numbers on each DRE unit
electronic ballot marker and ballot scanner to be used for absentee advance voting with
the number of the seal recorded on the daily recap sheet from the previous day of

                                             4
  Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 113 of 132



absentee advance voting and shall verify that the seals and DRE unit do not show any
signs of tampering. If the seal number corresponds to the entry on the daily recap sheet
and there is no evidence of tampering, the DRE unit electronic ballot markers and ballot
scanners shall be opened and turned on. If the numbers do not match or there is evidence
of tampering, the Secretary of State election superintendent shall be notified immediately
and the unit component shall not be used until such discrepancy is resolved to the
satisfaction of the Secretary of State, the election superintendent, and the registrars. After
opening and turning on the unit ballot scanners, the registrars shall verify the election
counter number with the number recorded on the daily recap sheet from the previous day
of absentee advance voting. If the numbers do not match, the Secretary of State election
superintendent shall be immediately notified and the unit component shall not be used
until such discrepancy is resolved to the satisfaction of the Secretary of State, the election
superintendent, and the registrars. The election counter number shall then be entered onto
the daily recap sheet for that day. If a DRE unit is to be used for programming voter
access cards, the registrars shall open and turn on the power for such unit. The registrars
shall then verify that the election counter is set on zero. If the election counter is not set at
zero, the Secretary of State shall be immediately notified and the unit shall not be used
until such discrepancy is resolved to the satisfaction of the Secretary of State, the election
superintendent, and the registrars. A notation shall be made on the daily recap sheet of
the election counter number and the unit shall be configured to create voter access cards.

(110) Voters who vote absentee ballots in person on the DRE units shall first complete
an absentee ballot application and sign an oath, document. which may be on the same
form and may be on paper or digital. After the registrars determine that the voter is
eligible to vote by absentee ballot, the registrars shall note the voter's registration number
and ballot style on the absentee ballot application. Each voter shall be offered instruction
by a registrar in the method of voting on the voting system, including specific instruction
to review their printed ballot prior to scanning it. In providing such instruction, the
registrar shall not in any manner request, suggest, or seek or persuade or induce any voter
to vote any particular ticker or for any particular candidate, or for or against any
particular question. The voter shall then be issued a voter access card programmed with
the correct ballot style or the registrar shall use the correct access code to manually bring
up the correct ballot on the electronic ballot marker. The registrars shall record on the
absentee voter log the voter's name, registration number, voter ID number, and
designation of the DRE unit on which the voter shall vote. The voter shall then be
permitted to vote on the designated DRE unit. After completing voting, the voter shall
return the voter access card to the registrars. enter the enclosed space in the advance
voting location and proceed to vote his or her choices. Upon making his or her selections,
the voter shall cause the paper ballot to print, remove his or her printed ballot from the
printer, remove the voter access card from the touchscreen unit, review the selections on
his or her printed ballot, scan his or her printed ballot into the scanner, and return the
voter access card to a poll worker.

(121) At the close of business on the day before the primary, election, or runoff at the
end of the absentee balloting period, the registrars shall record the election counter
number on the daily recap sheet. The registrars shall publicly configure the DRE units

                                               5
  Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 114 of 132



used for absentee voting to end the election and prevent further voting on the units. The
units shall then be shut down and sealed. The registrars shall record the seal numbers on
the daily recap sheet. The units shall then be secured until time for the tabulation of votes.
For the DRE unit used for the creation of voter access cards, such unit shall be secured
and returned to the election superintendent. Two zero tapes shall be printed and signed by
the registrars confirming that all vote counters are set at zero. The memory card
(PCMCIA cards) from the units used for the creation of voter access cards shall be
removed from the units and placed along with the signed zero tapes in a sealed envelope
which shall be returned to the election superintendent. cause each advance voting
location to be sufficiently staffed and a poll worker is to be stationed at every ballot
scanner in use in the polling place while voting is occurring. The poll officer stationed at
the ballot scanner shall offer instruction throughout the period while voting is occurring
reminding voters to review their printed paper ballots, but shall take all reasonable
precautions not to view the selections on an elector’s ballot unless it is required by
assistance requested from the elector.

(132) At the close of the polls on the day of the primary, election, or runoff, end of the
advance voting period, the registrars shall record the election counter number from each
ballot scanner on the daily recap sheet. deliver all of the DRE units used for in-person
absentee voting and all other absentee ballots received in accordance with the provisions
of the Georgia Election Code (O.C.G.A. Ch. 21-2) to the manager of the absentee ballot
precinct. The poll officers of the absentee ballot precinct shall count all of the absentee
ballots in accordance with the procedures required by law and the rules of the State
Election Board. The poll officers shall verify the seal number of each DRE unit with the
number recorded on the daily recap sheet form and shall inspect each seal and unit to
verify that there is no evidence of tampering with the unit. If the seal numbers are not
correct or there is evidence of tampering, the Secretary of State shall be notified
immediately and no further action shall be taken with regard to such unit until the reason
for the discrepancy has been determined to the satisfaction of the Secretary of State, the
election superintendent, and the manager of the absentee ballot precinct. After verifying
the seal number and the integrity of the seal on each unit, the poll managers shall open
each unit and turn on the power for the unit. The managers shall then compare the
numbers shown on the election counters of the unit with the numbered list of absentee
electors, the absentee voter log, and the absentee ballot precinct recap form to verify that
there are no discrepancies. If there is a discrepancy, the Secretary of State shall be
notified immediately and no further action shall be taken until the reason for the
discrepancy has been determined to the satisfaction of the Secretary of State, the election
superintendent, and the manager of the absentee ballot precinct. The managers of the
absentee ballot precinct shall accept or reject absentee ballots cast on DRE units as
directed by the registrars, using the procedures established by the Secretary of State.
After completion of the acceptance and rejection process for the absentee ballots cast on
the DRE units, the poll manager shall cause each DRE unit to print a minimum of three
tapes showing the vote totals as cast on that DRE unit. The poll manager and the assistant
managers shall sign each of the tapes or shall write on the tapes the reason why the poll
manager or the assistant managers will not sign the tapes. One copy of the results tape for
each DRE unit shall be posted on the door of the absentee ballot precinct for the

                                              6
  Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 115 of 132



information of the public. The memory card (PCMCIA card) and two signed tapes from
each DRE unit shall be placed in the appropriate envelope supplied by the election
superintendent which shall be sealed and initialed by the poll manager and at least one
assistant manager such that the envelope cannot be opened without breaking such seal.
After completing the printing of the results, the DRE units shall be turned off and secured
in their cases and resealed. The DRE units shall then be placed in a secure area with
appropriate climate control. The memory cards (PCMCIA cards), results tapes, voter
access cards, supervisor's card, ballot encoder devices, numbered lists of absentee voters,
absentee ballot precinct recap forms, and other such paperwork shall be transported to the
office of the election superintendent by the poll manager and at least one other poll
officer. The election superintendent or his or her designee shall receive the materials and
shall issue a receipt to the poll manager for the materials. The ballot scanners shall be
shut down and sealed. The registrars shall record the seal numbers on the daily recap
sheet. The registrar and two sworn witnesses shall unseal the ballot box, remove the
paper ballots, and place the ballots in one or more durable, portable, secure, and sealable
containers. The registrars shall complete and affix to each container a form identifying
the advance voting location, the advance voting dates that the ballots were cast, ballot
scanner serial number, the number assigned to that ballot scanner for that specific
election, the count of the ballots from the ballot scanner, and the date and time that the
ballot box was emptied. The container shall be sealed and signed by the registrar and the
two witnesses such that it cannot be opened without breaking the seal. The ballot box
shall be resealed, and the new seal numbers shall be documented. The registrar and at
least one sworn witness shall deliver the ballot container to the election superintendent
for secured storage until time for the tabulation of votes, and the election superintendent
shall complete a chain of custody form indicating the delivery of the secure container.
The form shall be signed by the registrar and any witnesses who travelled with the
registrar indicating that no sealed documents were unsealed enroute and have not been
tampered with. The ballot scanners and ballot containers shall then be secured until time
for the tabulation of votes.

(143) Any notices to the Secretary of State about discrepancies in numbers or seals, zero
tapes, or election counters shall also be forwarded to members of the State Election
Board, but such information shall be considered confidential if the Secretary of State has
initiated an investigation of the matter. By the close of the polls on the day of the
primary, election, or runoff, the registrars shall deliver all of the ballot scanners used for
advance voting and all other absentee ballots received to the election superintendent or
the tabulating center. The election superintendent or tabulating center personnel shall
count all of the absentee ballots in accordance with the procedures required by law and
the rules of the State Election Board. The election superintendent or tabulating center
personnel shall verify the seal numbers of each ballot scanner with the numbers recorded
on the daily recap sheet form and shall inspect each seal and unit to verify that there is no
evidence of tampering with the unit. If the seal numbers are not correct or there is
evidence of tampering, the Secretary of State and the election superintendent shall be
notified immediately and no further action shall be taken with regard to such unit until
the reason for the discrepancy has been determined to the satisfaction of the election
superintendent.

                                              7
  Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 116 of 132




(15) After verifying the seal number and the integrity of the seal on each ballot
scanner, the election superintendent or tabulating center personnel shall open each ballot
scanner and turn on the power. The election superintendent or tabulating center personnel
shall then compare the numbers shown on the election counters of the ballot scanners
with the numbered list of absentee electors and the absentee ballot recap form to verify
that there are no discrepancies. If there is a discrepancy, no further action shall be taken
until the reason for the discrepancy has been determined to the satisfaction of the election
superintendent. The election superintendent or tabulating center personnel shall cause
each ballot scanner to print a minimum of three tapes showing the vote totals as cast on
that ballot scanner. Three witnesses shall sign each of the tapes or shall write on the tapes
the reason why they will not sign the tapes. One copy of the results tape for each ballot
scanner shall be made available for the information of the public. One tape shall be
placed into an envelope (or reusable document storage container suitable for the same
purpose), provided by the election superintendent along with “poll worker" memory
cards from the ballot scanner. The envelope shall be sealed by the poll manager and the
same two witnesses who signed the tape such that the envelope cannot be opened without
breaking such seal. The envelope shall be initialed by the poll manager and the two
witnesses indicating that it contains the correct tape and memory card from the indicated
ballot scanner. The envelope shall be labelled with the name of the polling place, the
serial number of the ballot scanner, and the number assigned to the ballot scanner for that
election. The third tape shall be placed into another envelope with the absentee ballot
recap form.

(16) After completing the printing of the results, the ballot scanner shall be turned off,
secured, and resealed. The ballot scanners shall then be placed in a secure area with
appropriate climate control. The envelopes containing the memory cards and results
tapes, voter access cards, poll worker cards, ballot encoder devices, numbered lists of
absentee voters, absentee ballot recap forms, and other such paperwork shall be
transported to the office of the election superintendent by the election superintendent or
tabulating center personal, which transportation shall at all times involve at least two
authorized individuals. The office of the election superintendent shall receive the
materials and shall document delivery. The election superintendent or tabulating center
personal who travelled with the materials shall sign a form indicating that no sealed
documents were unsealed enroute and that the materials have not been tampered with.

(17) Any notices to the Secretary of State about discrepancies in numbers or seals, zero
tapes, or election counters shall also be forwarded to members of the State Election
Board, but such information shall be considered confidential if the Secretary of State has
initiated an investigation of the matter.

Authority: O.C.G.A. §§ 21-2-31, 21-2-385




                                              8
  Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 117 of 132




RULE 183-1-14-.11 Mailing and Issuance of Ballots

During early voting, as additional applicants for absentee ballots are determined to be
eligible, the board of registrars or absentee ballot clerk shall mail or issue official
absentee ballots or provisional absentee ballots, if appropriate, to such additional
applicants immediately upon determining their eligibility. The board or clerk shall make
such determination and mail or issue official absentee ballots; provisional absentee
ballots, if appropriate, or notices of rejection of absentee ballot applications to such
additional eligible applicants within 3 business days after receiving the absentee ballot
applications.

Authority: O.C.G.A. §§ 21-2-31, O.C.G.A § 21-2-384


RULE 183-1-14-.12 Eligibility of Application for Absentee Ballot

(1)     The application for an absentee ballot shall be in writing and shall contain
sufficient information for proper identification of the elector. To be deemed sufficient, an
application for an absentee ballot must contain the signature of the applicant.

       (a1). In the case of the elector making such application for an absentee ballot,
       the application shall contain the signature of such elector.

       (b2). In the case of a relative making an application on behalf of an elector
       pursuant to O.C.G.A. § 21-2-381(a)(1)(B), the application shall contain the
       signature of the elector's relative as well as the relationship of the relative to the
       elector.

(2)     Any person or entity, except an election superintendent or registrar, that creates an
application for absentee ballot form for an elector, other than the elector themselves, shall
ensure that the absentee ballot form is substantially in the same form as the application
for absentee ballot form made available by the Secretary of State. Such person or entity
shall also clearly disclose on the face of the application for absentee ballot form that they
created the application for absentee ballot form. Any nonconforming application for
absentee ballot shall still be processed if it meets the legal requirements of O.C.G.A. §
21-2-381(a).

Authority: O.C.G.A. §§ 21-2-31, O.C.G.A § 21-2-381




                                              9
  Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 118 of 132




RULE 183-1-14-.13 Prompt Notification of Absentee Ballot Rejection
When a timely submitted absentee ballot is rejected, the board of registrars or absentee
ballot clerk shall notify the elector by mailing written notice no later than the close of
business on the third business day after receiving the absentee ballot. However, for any
timely submitted absentee ballot that is rejected after the close of the advance voting
period, the board of registrars or absentee ballot clerk shall notify the elector by mailing
written notice no later than 3:00 PM on the next business day. The board of registrars or
absentee ballot clerk shall also attempt to notify the elector by email and telephone within
the same time requirements if an email or telephone number is on the elector's voter
registration record.

Authority: O.C.G.A. §§ 21-2-31, O.C.G.A § 21-2-386




                                            10
  Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 119 of 132



                       COPY OF THE PROPOSED NEW RULE

RULE 183-1-14-.02 Advance Voting

(1)     Counties and municipalities shall use electronic markers and ballot scanners for
in-person absentee voting during the advance voting period. As used in this rule, the term
“registrar” or "registrars" means a county board of registrars, a county board of elections
and registration, a joint county-municipal board of elections and registration, a municipal
absentee ballot clerk, a municipal registrar, or the designee of a board of registrars, board
of elections and registration, or joint county-municipal board of elections and
registration.

(2)     The registrar shall publish the times, dates. and locations of the availability of
advance voting in their jurisdiction on a publicly accessible website, or if the registrar
does not have a website. in a newspaper of general circulation or by posting in a
prominent location in the county, no later than 7 days prior to the beginning of the
advance voting period. Any additional advance voting locations added after that deadline
shall be published as soon as possible. The registrar shall endeavor not to remove or alter
any advance voting locations after they are published, but if emergency or unforeseen
circumstances make such a change necessary, the registrar shall publish those changes as
soon as possible.

(3)     Electronic ballot markers and ballot scanners shall be configured and tested in
accordance with the provisions of Rule 183-1-12-.08 prior to use in advance voting.
Public notice of the time and place for such configuration and testing of the electronic
ballot markers and ballot scanners to be used for advance voting shall be given in
accordance with O.C.G.A. § 21-2-374 and 21-2-379.25 and Rule 183-1-12-.08 prior to
such configuration and testing.

(4)     The electronic ballot markers and ballot scanners to be used for advance voting
shall be set up in a manner to assure the privacy of the elector while casting his or her
ballot while maintaining the security of such components against tampering, damage, or
other improper conduct. In addition, there shall be at least one electronic ballot marker
configured for use by physically disabled electors. at each advance voting location.

(5)     Voter access cards for use in electronic ballot markers for advance voting may be
encoded by use of an electronic poll book or other device approved by the Secretary of
State. The registrar may also utilize the correct access code to manually bring up the
correct ballot on the touchscreen.

(6)     Magnifying devices shall be available at advance voting locations to assist voters
in reviewing their paper ballots.

(7)     On the first day of the advance voting period, prior to any votes being cast on
ballot scanners, the registrars shall verify that the seals for each electronic ballot marker,
ballot scanner, and ballot box are intact and that there is no evidence or indication of any

                                              1
  Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 120 of 132



tampering with the seal or the component. The registrars shall verify that the number of
the seal matches the number of the seal recorded for that component when such
component was prepared by the election superintendent for the primary, election, or
runoff. If a seal number does not match or if there is any evidence or indication of
tampering with the seal or component, the election superintendent shall be immediately
notified and such component shall not be used until such matters are resolved by
agreement of the election superintendent and the registrars. The set up shall be performed
in public and the public may view the set up subject to such reasonable rules and
regulations as the registrars may deem appropriate to protect the security of the voting
system components and to prevent interference with the duties of the registrars. The
registrars and two witnesses sworn as poll officers as provided in O.C.G.A. §§ 21-2-94
and 21-2-95 shall run a zero tape on each ballot scanner prior to the beginning of advance
voting on those scanners, and the registrar and the two witnesses shall sign the zero tape
in the space provided. The registrars shall verify that the electronic ballot markers and
ballot scanners all indicate zero counts prior to the opening of the polls. If the tape does
not show zero votes prior to the start of voting, the election superintendent shall be
immediately notified and such component shall not be used until the component is
cleared and the matter is resolved by agreement of the election superintendent and the
registrars. The registrar and the same two sworn witnesses who signed the zero tape shall
inspect and confirm that the ballot box associated with that scanner is empty and contains
no ballots or other unauthorized matter, and shall verify that fact in writing on a form to
be developed by the Secretary of State. Such form shall include the date and time it was
executed, shall be attached to the zero tape generated by the ballot scanner attached to
that ballot box, and shall be returned to the election superintendent at the close of the
advance voting period with the other paperwork from the voting location. The registrars
shall verify that there is no unauthorized matter affixed to the electronic ballot markers,
ballot scanners, or voting booths. The registrars shall affix a card of instructions for
voting within each voting booth. Prior to voters entering the voting booth, the registrars
may also distribute to such voters a card of instructions for voting that has been approved
or provided by the Secretary of State.

(8)     If at the close of voting on any day during the advance voting period, there are
more than 1,500 ballots inside any ballot box, the registrar and two sworn witnesses shall
unseal the ballot box, remove the paper ballots, and place the ballots in one or more
durable, portable, secure, and sealable containers. The registrars shall complete and affix
to each container a form identifying the advance voting location, the advance voting dates
that the ballots were cast, the ballot scanner serial number, the number assigned to that
ballot scanner for that specific election, the count of the ballots from the ballot scanner,
and the date and time that the ballot box was emptied. The container shall be sealed and
signed by the registrar and the two witnesses such that it cannot be opened without
breaking the seal. The ballot box shall be resealed, and the new seal numbers shall be
documented. The registrar and at least one sworn witness shall deliver the ballot
container to the election superintendent for secured storage until time for the tabulation of
votes, and the election superintendent shall complete a chain of custody form indicating
the delivery of the secure container. The form shall be signed by the registrar and any
witnesses who travelled with the registrar indicating that no sealed documents were

                                             2
  Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 121 of 132



unsealed enroute and have not been tampered with. In the discretion of the registrar, the
same procedure for emptying the ballot box may be followed if there are less than 1,500
ballots in the ballot box at the end of any advance voting day, but the ballot box shall not
be opened while voting is taking place except as authorized by Rule 183-1-12-.10(5).

(9)     At the close of voting each day during the advance voting period, the registrars
shall document the election counter number from the ballot scanner on the daily recap
sheet. The memory cards shall remain in the ballot scanner at all times during the
advance voting period until the polls close on the day of the primary, election, or runoff.
Each electronic ballot marker, ballot scanner, ballot box, electronic poll book, paper
backup poll book, and voter access cards shall then be secured overnight. If the room
where advance voting is taking place cannot be locked and secured overnight in the
reasonable judgment of the superintendent, the superintendent shall cause the voting
system components to be stored in a locked, secure container that is reasonably affixed to
the polling place; be under visual surveillance of an election official or their designee, a
licensed security guard, or a law enforcement official; or if, if the previously listed
options are not feasible, in another manner that in the reasonable judgment of the
superintendent secures and protects the voting system components from unauthorized
access. Any electronic visual surveillance used for security when voting is not taking
place shall not record, capture, or otherwise compromise the privacy of an elector’s
ballot.

(10) Each morning during the advance voting period prior to voting beginning, the
registrars shall verify the seal numbers on each electronic ballot marker and ballot
scanner to be used for advance voting with the number of the seal recorded on the daily
recap sheet from the previous day of advance voting and shall verify that the seals do not
show any signs of tampering. If the seal number corresponds to the entry on the daily
recap sheet and there is no evidence of tampering, the electronic ballot markers and ballot
scanners shall be turned on. If the numbers do not match or there is evidence of
tampering, the election superintendent shall be notified immediately and the component
shall not be used until such discrepancy is resolved to the satisfaction of the election
superintendent and the registrars. After turning on the ballot scanners, the registrars shall
verify the election counter number with the number recorded on the daily recap sheet
from the previous day of advance voting. If the numbers do not match, the election
superintendent shall be immediately notified and the component shall not be used until
such discrepancy is resolved to the satisfaction of the election superintendent and the
registrars. The election counter number shall then be entered onto the daily recap sheet
for that day.

(11) Voters who vote absentee ballots in person shall first complete an absentee ballot
application and sign an oath, which may be on the same form and may be on paper or
digital. After the registrars determine that the voter is eligible to vote, the registrars shall
note the voter's registration number and ballot style on the absentee ballot application.
Each voter shall be offered instruction by a registrar in the method of voting on the voting
system, including specific instruction to review their printed ballot prior to scanning it. In
providing such instruction, the registrar shall not in any manner request, suggest, or seek

                                               3
  Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 122 of 132



or persuade or induce any voter to vote any particular ticker or for any particular
candidate, or for or against any particular question. The voter shall then be issued a voter
access card programmed with the correct ballot style or the registrar shall use the correct
access code to manually bring up the correct ballot on the electronic ballot marker. The
voter shall then enter the enclosed space in the advance voting location and proceed to
vote his or her choices. Upon making his or her selections, the voter shall cause the paper
ballot to print, remove his or her printed ballot from the printer, remove the voter access
card from the touchscreen unit, review the selections on his or her printed ballot, scan his
or her printed ballot into the scanner, and return the voter access card to a poll worker.

(12) The registrars shall cause each advance voting location to be sufficiently staffed
and a poll worker is to be stationed at every ballot scanner in use in the polling place
while voting is occurring. The poll officer stationed at the ballot scanner shall offer
instruction throughout the period while voting is occurring reminding voters to review
their printed paper ballots.

(13) At the end of the advance voting period, the registrars shall record the election
counter number from each ballot scanner on the daily recap sheet. The ballot scanners
shall be shut down and sealed. The registrars shall record the seal numbers on the daily
recap sheet. The registrar and two sworn witnesses shall unseal the ballot box, remove the
paper ballots, and place the ballots in one or more durable, portable, secure, and sealable
containers. The registrars shall complete and affix to each container a form identifying
the advance voting location, the advance voting dates that the ballots were cast, ballot
scanner serial number, the number assigned to that ballot scanner for that specific
election, the count of the ballots from the ballot scanner, and the date and time that the
ballot box was emptied. The container shall be sealed and signed by the registrar and the
two witnesses such that it cannot be opened without breaking the seal. The ballot box
shall be resealed, and the new seal numbers shall be documented. The registrar and at
least one sworn witness shall deliver the ballot container to the election superintendent
for secured storage until time for the tabulation of votes, and the election superintendent
shall complete a chain of custody form indicating the delivery of the secure container.
The form shall be signed by the registrar and any witnesses who travelled with the
registrar indicating that no sealed documents were unsealed enroute and have not been
tampered with. The ballot scanners and ballot containers shall then be secured until time
for the tabulation of votes.

(14) By the close of the polls on the day of the primary, election, or runoff, the
registrars shall deliver all of the ballot scanners used for advance voting and all other
absentee ballots received to the election superintendent or the tabulating center. The
election superintendent or tabulating center personnel shall count all of the absentee
ballots in accordance with the procedures required by law and the rules of the State
Election Board. The election superintendent or tabulating center personnel shall verify
the seal numbers of each ballot scanner with the numbers recorded on the daily recap
sheet form and shall inspect each seal and unit to verify that there is no evidence of
tampering with the unit. If the seal numbers are not correct or there is evidence of
tampering, the Secretary of State and the election superintendent shall be notified

                                             4
  Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 123 of 132



immediately and no further action shall be taken with regard to such unit until the reason
for the discrepancy has been determined to the satisfaction of the election superintendent.

(15) After verifying the seal number and the integrity of the seal on each ballot
scanner, the election superintendent or tabulating center personnel shall open each ballot
scanner and turn on the power. The election superintendent or tabulating center personnel
shall then compare the numbers shown on the election counters of the ballot scanners
with the numbered list of absentee electors and the absentee ballot recap form to verify
that there are no discrepancies. If there is a discrepancy, no further action shall be taken
until the reason for the discrepancy has been determined to the satisfaction of the election
superintendent. The election superintendent or tabulating center personnel shall cause
each ballot scanner to print a minimum of three tapes showing the vote totals as cast on
that ballot scanner. Three witnesses shall sign each of the tapes or shall write on the tapes
the reason why they will not sign the tapes. One copy of the results tape for each ballot
scanner shall be made available for the information of the public. One tape shall be
placed into an envelope (or reusable document storage container suitable for the same
purpose), provided by the election superintendent along with “poll worker" memory
cards from the ballot scanner. The envelope shall be sealed by the poll manager and the
same two witnesses who signed the tape such that the envelope cannot be opened without
breaking such seal. The envelope shall be initialed by the poll manager and the two
witnesses indicating that it contains the correct tape and memory card from the indicated
ballot scanner. The envelope shall be labelled with the name of the polling place, the
serial number of the ballot scanner, and the number assigned to the ballot scanner for that
election. The third tape shall be placed into another envelope with the absentee ballot
recap form.

(16) After completing the printing of the results, the ballot scanner shall be turned off,
secured, and resealed. The ballot scanners shall then be placed in a secure area with
appropriate climate control. The envelopes containing the memory cards and results
tapes, voter access cards, poll worker cards, ballot encoder devices, numbered lists of
absentee voters, absentee ballot recap forms, and other such paperwork shall be
transported to the office of the election superintendent by the election superintendent or
tabulating center personal, which transportation shall at all times involve at least two
authorized individuals. The office of the election superintendent shall receive the
materials and shall document delivery. The election superintendent or tabulating center
personal who travelled with the materials shall sign a form indicating that no sealed
documents were unsealed enroute and that the materials have not been tampered with.

(17) Any notices to the Secretary of State about discrepancies in numbers or seals, zero
tapes, or election counters shall also be forwarded to members of the State Election
Board, but such information shall be considered confidential if the Secretary of State has
initiated an investigation of the matter.

Authority: O.C.G.A. §§ 21-2-31, 21-2-385




                                              5
  Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 124 of 132



RULE 183-1-14-.11 Mailing and Issuance of Ballots

During early voting, as additional applicants for absentee ballots are determined to be
eligible, the board of registrars or absentee ballot clerk shall mail or issue official
absentee ballots or provisional absentee ballots, if appropriate, to such additional
applicants immediately upon determining their eligibility. The board or clerk shall make
such determination and mail or issue official absentee ballots; provisional absentee
ballots, if appropriate, or notices of rejection of absentee ballot applications to such
additional applicants within 3 business days after receiving the absentee ballot
applications.

Authority: O.C.G.A. §§ 21-2-31, O.C.G.A § 21-2-384



RULE 183-1-14-.12 Eligibility of Application for Absentee Ballot

(1)     The application for an absentee ballot shall be in writing and shall contain
sufficient information for proper identification of the elector. To be deemed sufficient, an
application for an absentee ballot must contain the signature of the applicant.

       (a)    In the case of the elector making such application for an absentee ballot,
       the application shall contain the signature of such elector.

       (b)      In the case of a relative making an application on behalf of an elector
       pursuant to O.C.G.A. § 21-2-381(a)(1)(B), the application shall contain the
       signature of the elector's relative as well as the relationship of the relative to the
       elector.

(2)     Any person or entity, except an election superintendent or registrar, that creates an
application for absentee ballot form for an elector, other than the elector themselves, shall
ensure that the absentee ballot form is substantially in the same form as the application
for absentee ballot form made available by the Secretary of State. Such person or entity
shall also clearly disclose on the face of the application for absentee ballot form that they
created the application for absentee ballot form. Any nonconforming application for
absentee ballot shall still be processed if it meets the legal requirements of O.C.G.A. §
21-2-381(a).

Authority: O.C.G.A. §§ 21-2-31, 21-2-381




                                              6
  Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 125 of 132



RULE 183-1-14-.13 Prompt Notification of Absentee Ballot Rejection

When a timely submitted absentee ballot is rejected, the board of registrars or absentee
ballot clerk shall notify the elector by mailing written notice no later than the close of
business on the third business day after receiving the absentee ballot. However, for any
timely submitted absentee ballot that is rejected after the close of the advance voting
period, the board of registrars or absentee ballot clerk shall notify the elector by mailing
written notice no later than 3:00 PM on the next business day. The board of registrars or
absentee ballot clerk shall also attempt to notify the elector by email and telephone within
the same time requirements if an email or telephone number is on the elector's voter
registration record.

Authority: O.C.G.A. §§ 21-2-31, 21-2-386




                                             7
  Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 126 of 132



NOTICE OF INTENT TO POST A RULE OF THE STATE ELECTIONS BOARD,
CHAPTER 183-1-15, RULES OF STATE ELECTION BOARD, RULE 183-1-15-.02
                       DEFINITION OF VOTE
                 AND NOTICE OF PUBLIC HEARING.

TO ALL INTERESTED PERSONS AND PARTIES:

Notice is hereby given that pursuant to the authority set forth below, the Georgia State
Election Board, (hereinafter “SEB”) proposes to post an SEB rule, Rule 183-1-15-.02
Definition of Vote (hereinafter “proposed rule”).

This notice, together with an exact copy of the proposed new rule and a synopsis of the
proposed rule, is being distributed to all persons who have requested, in writing, that they
be placed on a distribution list. A copy of this notice, an exact copy of the proposed rule
amendment, and a synopsis of the proposed rule amendment may be reviewed during
normal business hours of 8:00 a.m. to 5:00 p.m. Monday through Friday, except official
state holidays, at the Office of the Secretary of State, Elections Division, 2 Martin Luther
King Jr. Drive, S.E., 8th Floor West Tower, Atlanta, Georgia 30334. These documents will
also be available for review on the State Election Board’s web page at
https://sos.ga.gov/index.php/elections/state_election_board. Copies may also be requested
by contacting the Elections Division at 404-656-2871.

To provide the public an opportunity to comment upon and provide input into the proposed
rule amendment, a public hearing will be held on:

                                    January 22, 2020
                                        9:00 a.m.
                             2 Martin Luther King Jr. Dr. SE
                                18th Floor, West Tower
                                       Room 1816
                                   Atlanta, GA 30334

At the public hearing anyone may present data, make a statement, comment or offer a
viewpoint or argument whether orally or in writing. Oral statements should be concise and
will be limited to 3 minutes per person. Additional comments should be presented in
writing. Lengthy statements or statements of a considerable technical or economic nature,
as well as previously recorded messages, must be submitted for the official record on or
before January 13, 2020 to the address below. Written comments must be received on or
before January 13, 2020 and be addressed to Jasmine Shannon by mail to Office of the
Secretary of State, Elections Division, 2 Martin Luther King Jr. Drive, S.E., 8th Floor West
Tower, Atlanta, Georgia 30334 or by email to jshannon@sos.ga.gov.

The State Election Board will consider the proposed rule at a meeting scheduled to begin
at 9:00 a.m. on January 22, 2020 at 2 MLK Jr. Dr. SE, 18th Floor, West Tower, Room
1816, Atlanta, Georgia 30334.



                                        Page 1 of 7
  Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 127 of 132



This notice is given in compliance with O.C.G.A. §50-13-4.

This 19th day of December, 2019.




                                           __________________________________
                                           Brad Raffensperger
                                           Chairman, State Elections Board
Posted: December 19, 2019




                                     Page 2 of 7
  Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 128 of 132



              SYNOPSIS OF THE PROPOSED RULE OF THE
      STATE ELECTIONS BOARD, CHAPTER 183-1-15, RULES OF STATE
        ELECTION BOARD, RULE 183-1-15-.02 DEFINITION OF VOTE

Purpose: The purpose of the rule is to remove the definition of a vote on the old DRE
voting system and add a definition for the new electronic ballot marker paper ballot system.

Main Features: The main feature of the rule is to delete the definitions regarding a vote
cast on a DRE machine and add a definition for a paper ballot marked by an electronic
ballot marker.

  DIFFERENCES BETWEEN THE EXISTING RULE AND THE PROPOSED
  AMENDMENTS OF THE STATE ELECTION BOARD, CHAPTER 183-1-15,
  RULES OF STATE ELECTION BOARD, RULE 183-1-15-.02 DEFINITION OF
                             VOTE

NOTE: Struck through text is proposed to be deleted. Underlined text is proposed to be
added.

RULE 183-1-15-.02 Definition of Vote

(1) DRE Equipment. A vote cast on a DRE unit shall be the choice made by a voter by:
      (a) Pressing the appropriate place on the DRE unit's touchscreen to cause an "X" or
      similar designation to display adjacent to the name of the candidate or answer to a
      question for which the voter desires to vote;

       (b) Typing on the touchscreen the name of a qualified write-in candidate in
       accordance with the instructions for voting on the DRE unit; or

       (c) Pressing the appropriate buttons on the keypad in the case of persons using the
       VWD device attached to the DRE unit.

(21) Lever-type Voting Machines. A vote cast on a lever-type voting machine shall be the
choice made by a voter by either operating the lever adjacent to the name of the candidate
or answer to a question for which the voter desires to vote or by writing of the name of a
qualified write-in candidate on the machine in accordance with the instructions for voting
on the voting machine and then recording such votes on the machine by the actuation of
the main lever which casts such votes and returns the other levers to their original positions.

(32) Optical Scan Voting Systems.

       (a)     A vote cast on an optical scan voting system ballot marked by hand shall
               be the choice made by a voter by either:

               1. Filling in the oval or completing the arrow adjacent to the name of the
                  candidate or answer to a question for which the voter desires to vote; or

                                         Page 3 of 7
Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 129 of 132




          2. Filling in the oval or completing the arrow adjacent to the appropriate
             write-in space and writing the name of a qualified write-in candidate in
             the appropriate space on the ballot as specified in the instructions for
             voting such ballot.

    (b)   In reviewing an optical scan ballot marked by hand which has been rejected
          as containing an overvote in accordance with O.C.G.A. § 21-2-483(g)(2), if
          the voter filled in the oval or completed the arrow next to the name of a
          candidate whose name appears on the ballot and filled in the oval or
          completed the arrow adjacent to the write-in space and wrote the name of
          the same candidate in the write-in space for the same office, the properly
          cast vote shall be counted and the write-in vote shall be ignored.

    (c)   If, in reviewing an optical scan ballot marked by hand which has been
          rejected as containing an overvote in accordance with O.C.G.A.§ 21-2-
          483(g)(2), it appears that there is a properly cast vote and what is clearly a
          stray mark which has caused the tabulator ballot scanner to read the vote for
          such office as an overvote, the properly cast vote shall be counted and the
          stray mark shall be ignored.

    (d)   If, in reviewing an optical scan ballot marked by hand which has been
          rejected as containing an overvote in accordance with O.C.G.A. § 21-2-
          483(g)(2), a voter marks his or her ballot in a manner other than that
          specified by law and this rule, the votes shall be counted if, in the opinion
          of the vote review panel as provided in O.C.G.A. § 21-2-483(g)(2)(B), the
          voter has clearly and without question indicated the candidate or candidates
          and answers to questions for which such voter desires to vote.

    (e)   When an optical scan ballot marked by hand contains stray marks or marks
          which prevent the tabulating machine ballot scanner from properly
          recording valid votes as determined under this rule and by law, the ballot
          shall be duplicated in accordance with law to correct such problems and the
          duplicate shall then be tabulated.

    (f)   In lieu of manually duplicating a ballot pursuant to paragraph (e), the
          manual review of ballots with overvotes by vote review panels pursuant to
          O.C.G.A. § 21-2-483(g) may be done by reviewing a digital image of the
          ballot and electronically adjudicating the intent of the voter, if such
          determination is recorded on the digital image of the ballot.

    (f)   When an optical scan ballot marked by an electronic ballot marker contains
          marks added, in addition to what was printed by the electronic ballot
          marker, the additional marks shall be ignored.




                                   Page 4 of 7
  Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 130 of 132




(43) Paper Ballots.

         (a)     A vote cast on a paper ballot that is not counted by an optical scan system
(i.e. in certain municipal elections) shall be a choice made by a voter by either:

               1.      Placing an "X", a check, or other similar mark in the square adjacent
                       to the name of the candidate or answer to a question for which the
                       voter desires to vote; or

               2.      Writing the name of a qualified write-in candidate in the appropriate
                       space on the ballot as specified in the instructions for voting such
                       ballot.

       (b)     If a voter marks his or her paper ballot in a manner other than that specified
               by law and this rule, the votes shall be counted if, in the opinion of the poll
               officers as provided in O.C.G.A. § 21-2-439, the voter has clearly and
               without question indicated the candidate or candidates and answers to
               questions for which such voter desires to vote.

       (c)     If the voter marked the square next to the name of a candidate whose name
               appears on the ballot and wrote in the name of the same candidate in the
               write-in space for the same office, the properly cast vote shall be counted
               and the write-in vote shall be ignored.

(5) Write-in Votes. In no event shall votes cast for write-in candidates who have not
    qualified in accordance with O.C.G.A. § 21-2-133 be counted or recorded.

Authority: O.C.G.A. §§ 21-2-2, 21-2-31, 21-2-133, 21-2-439, 21-2-483

                       COPY OF THE PROPOSED NEW RULE

RULE 183-1-15-.02 Definition of Vote

(1) Lever-type Voting Machines. A vote cast on a lever-type voting machine shall be the
choice made by a voter by either operating the lever adjacent to the name of the candidate
or answer to a question for which the voter desires to vote or by writing of the name of a
qualified write-in candidate on the machine in accordance with the instructions for voting
on the voting machine and then recording such votes on the machine by the actuation of
the main lever which casts such votes and returns the other levers to their original positions.

(2) Optical Scan Voting Systems.

       (a)     A vote cast on an optical scan ballot marked by hand shall be the choice
               made by a voter by either:



                                         Page 5 of 7
Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 131 of 132



          1. Filling in the oval adjacent to the name of the candidate or answer to a
             question for which the voter desires to vote; or

          2. Filling in the oval adjacent to the appropriate write-in space and writing
             the name of a qualified write-in candidate in the appropriate space on
             the ballot as specified in the instructions for voting such ballot.

    (b)   In reviewing an optical scan ballot marked by hand which has been rejected
          as containing an overvote in accordance with O.C.G.A. § 21-2-483(g)(2), if
          the voter filled in the oval next to the name of a candidate whose name
          appears on the ballot and filled in the oval adjacent to the write-in space and
          wrote the name of the same candidate in the write-in space for the same
          office, the properly cast vote shall be counted and the write-in vote shall be
          ignored.

    (c)   If, in reviewing an optical scan ballot marked by hand which has been
          rejected as containing an overvote in accordance with O.C.G.A.§ 21-2-
          483(g)(2), it appears that there is a properly cast vote and what is clearly a
          stray mark which has caused the ballot scanner to read the vote for such
          office as an overvote, the properly cast vote shall be counted and the stray
          mark shall be ignored.

    (d)   If, in reviewing an optical scan ballot marked by hand which has been
          rejected as containing an overvote in accordance with O.C.G.A. § 21-2-
          483(g)(2), a voter marks his or her ballot in a manner other than that
          specified by law and this rule, the votes shall be counted if, in the opinion
          of the vote review panel as provided in O.C.G.A. § 21-2-483(g)(2)(B), the
          voter has clearly and without question indicated the candidate or candidates
          and answers to questions for which such voter desires to vote.

    (e)   When an optical scan ballot marked by hand contains stray marks or marks
          which prevent the ballot scanner from properly recording valid votes as
          determined under this rule and by law, the ballot shall be duplicated in
          accordance with law to correct such problems and the duplicate shall then
          be tabulated.

    (f)   In lieu of manually duplicating a ballot pursuant to paragraph (e), the
          manual review of ballots with overvotes by vote review panels pursuant to
          O.C.G.A. § 21-2-483(g) may be done by reviewing a digital image of the
          ballot and electronically adjudicating the intent of the voter, if such
          determination is recorded on the digital image of the ballot.

    (g)   When an optical scan ballot marked by an electronic ballot marker contains
          marks added, in addition to what was printed by the electronic ballot
          marker, the additional marks shall be ignored.



                                   Page 6 of 7
  Case 1:17-cv-02989-AT Document 684-1 Filed 12/20/19 Page 132 of 132



(3) Paper Ballots.

         (a)     A vote cast on a paper ballot that is not counted by an optical scan system
(i.e. in certain municipal elections) shall be a choice made by a voter by either:

               1.      Placing an "X", a check, or other similar mark in the square adjacent
                       to the name of the candidate or answer to a question for which the
                       voter desires to vote; or

               2.      Writing the name of a qualified write-in candidate in the appropriate
                       space on the ballot as specified in the instructions for voting such
                       ballot.

       (b)     If a voter marks his or her paper ballot in a manner other than that specified
               by law and this rule, the votes shall be counted if, in the opinion of the poll
               officers as provided in O.C.G.A. § 21-2-439, the voter has clearly and
               without question indicated the candidate or candidates and answers to
               questions for which such voter desires to vote.

       (c)     If the voter marked the square next to the name of a candidate whose name
               appears on the ballot and wrote in the name of the same candidate in the
               write-in space for the same office, the properly cast vote shall be counted
               and the write-in vote shall be ignored.

(4) Write-in Votes. In no event shall votes cast for write-in candidates who have not
    qualified in accordance with O.C.G.A. § 21-2-133 be counted or recorded.


Authority: O.C.G.A. §§ 21-2-2, 21-2-31, 21-2-133, 21-2-439, 21-2-483




                                        Page 7 of 7
